 

EXECUTION VERSION

$200,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 8, 2010,

among

A. T. MASSEY COAL COMPANY, INC.,

as Administrative Borrower,

THE OTHER BORROWERS PARTY HERETO,

as Borrowers,

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

DEUTSCHE BANK SECURITIES INC,

as Co-Syndication Agent,

CAPITAL ONE LEVERAGE FINANCE CORPORATION,

as Documentation Agent,

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Collateral Agent and Co-Syndication Agent,

UBS SECURITIES LLC,

as Sole Arranger,

UBS AG, STAMFORD BRANCH,

as Administrative Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS      2   

SECTION 1.01

   Defined Terms      2   

SECTION 1.02

   Classification of Loans and Borrowings      42   

SECTION 1.03

   Terms Generally      43   

SECTION 1.04

   Accounting Terms; GAAP      43    ARTICLE II. THE CREDITS      44   

SECTION 2.01

   Commitments      44   

SECTION 2.02

   Loans      44   

SECTION 2.03

   Borrowing Procedure      45   

SECTION 2.04

   Evidence of Debt; Repayment of Loans      46   

SECTION 2.05

   Fees      47   

SECTION 2.06

   Interest on Loans and Default Interest      48   

SECTION 2.07

   Termination and Reduction of Commitments      49   

SECTION 2.08

   Interest Elections      49   

SECTION 2.09

   [Intentionally Omitted]      51   

SECTION 2.10

   Optional and Mandatory Prepayments of Loans      51   

SECTION 2.11

   Alternate Rate of Interest      54   

SECTION 2.12

   Increased Costs      55   

SECTION 2.13

   Breakage Payments      56   

SECTION 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      56   

SECTION 2.15

   Taxes      58   

SECTION 2.16

   Mitigation Obligations; Replacement of Lenders      60   

SECTION 2.17

   Swingline Loans      61   

SECTION 2.18

   Letters of Credit      63   

SECTION 2.19

   Determination of Borrowing Base      68   

SECTION 2.20

   Administrative Borrower      72   

SECTION 2.21

   Increase in Commitments; Additional Lenders      73   

SECTION 2.22

   Defaulting Lenders      74    ARTICLE III. REPRESENTATIONS AND WARRANTIES   
  76   

SECTION 3.01

   Organization; Powers      76   

SECTION 3.02

   Authorization; Enforceability      76   

SECTION 3.03

   Governmental Approvals; No Conflicts      77   

SECTION 3.04

   Financial Statements      77   

SECTION 3.05

   Properties      78   

SECTION 3.06

   Equity Interests and Subsidiaries      78   

SECTION 3.07

   Litigation; Compliance with Laws      79   

SECTION 3.08

   Agreements      79   

 

i



--------------------------------------------------------------------------------

 

SECTION 3.09

   Federal Reserve Regulations      80   

SECTION 3.10

   Investment Company Act      80   

SECTION 3.11

   Use of Proceeds      80   

SECTION 3.12

   Taxes      80   

SECTION 3.13

   No Material Misstatements      81   

SECTION 3.14

   Labor Matters      81   

SECTION 3.15

   Solvency      81   

SECTION 3.16

   Employee Benefit Plans      82   

SECTION 3.17

   Environmental Matters      82   

SECTION 3.18

   Insurance      83   

SECTION 3.19

   Security Documents      83   

SECTION 3.20

   Coal Act; Black Lung Act      84   

SECTION 3.21

   Coal Supply Agreements, Mining Leases and Prep Plant Leases      84   

SECTION 3.22

   Location of Material Inventory      85   

SECTION 3.23

   Accuracy of Borrowing Base      85   

SECTION 3.24

   [Intentionally Omitted]      85   

SECTION 3.25

   Holdings; Unrestricted Subsidiaries      85   

SECTION 3.26

   [Intentionally Omitted]      85   

SECTION 3.27

   Surety Bonds      86   

SECTION 3.28

   Specified Tax Sharing Agreement      86    ARTICLE IV. CONDITIONS TO
EFFECTIVENESS AND CREDIT EXTENSIONS      86   

SECTION 4.01

   Conditions to Effectiveness of Agreement      86   

SECTION 4.02

   Conditions to All Credit Extensions      89    ARTICLE V. AFFIRMATIVE
COVENANTS      90   

SECTION 5.01

   Financial Statements, Reports, etc.      90   

SECTION 5.02

   Litigation and Other Notices      93   

SECTION 5.03

   Existence; Businesses and Properties; Compliance with Laws      94   

SECTION 5.04

   Insurance      94   

SECTION 5.05

   Taxes      95   

SECTION 5.06

   Employee Benefits      96   

SECTION 5.07

   Maintaining Records; Access to Properties and Inspections      96   

SECTION 5.08

   Use of Proceeds      96   

SECTION 5.09

   Compliance with Environmental Laws; Environmental Reports      97   

SECTION 5.10

   Mining      97   

SECTION 5.11

   Additional Collateral; Additional Guarantors      97   

SECTION 5.12

   Security Interests; Further Assurances      99   

SECTION 5.13

   Information Regarding Collateral      99   

SECTION 5.14

   [Intentionally Omitted      100   

SECTION 5.15

   Borrowing Base-Related Reports      100   

SECTION 5.16

   [Intentionally Omitted]      102   

SECTION 5.17

   Adequate Reserves      102   

SECTION 5.18

   Limitations on Designation of Unrestricted Subsidiaries      102   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI. NEGATIVE COVENANTS      103   

SECTION 6.01

   Indebtedness      103   

SECTION 6.02

   Liens      105   

SECTION 6.03

   Sale and Leaseback Transactions      109   

SECTION 6.04

   Investment, Loan and Advances      109   

SECTION 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions      112   

SECTION 6.06

   Prepayments and Redemptions of Senior Notes; Dividends      114   

SECTION 6.07

   Transactions with Affiliates      115   

SECTION 6.08

   Minimum Fixed Charge Coverage Ratio      116   

SECTION 6.09

   Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, or Other Constitutive Documents, By-laws and Certain Other
Agreements, etc.      116   

SECTION 6.10

   Limitation on Certain Restrictions on Subsidiaries      117   

SECTION 6.11

   Limitation on Issuance of Capital Stock      118   

SECTION 6.12

   Intentionally Omitted      118   

SECTION 6.13

   Business      118   

SECTION 6.14

   [Intentionally Omitted]      118   

SECTION 6.15

   Fiscal Year      118   

SECTION 6.16

   Negative Pledges      118   

SECTION 6.17

   Lease Obligations      119   

SECTION 6.18

   Breach of Coal Supply Agreements, Mining Leases and Prep Plant Leases     
119   

SECTION 6.19

   Intercompany Loans      119   

SECTION 6.20

   Specified Tax Sharing Agreement      119    ARTICLE VII. GUARANTEE      120
  

SECTION 7.01

   The Guarantee      120   

SECTION 7.02

   Obligations Unconditional      120   

SECTION 7.03

   Reinstatement      122   

SECTION 7.04

   Subrogation; Subordination      122   

SECTION 7.05

   Remedies      123   

SECTION 7.06

   Instrument for the Payment of Money      123   

SECTION 7.07

   Continuing Guarantee      123   

SECTION 7.08

   Termination of Guarantee      123    ARTICLE VIII. EVENTS OF DEFAULT      123
   ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS      126
  

SECTION 9.01

   Accounts and Account Collections      126   

SECTION 9.02

   Inventory and Accounts      130   

SECTION 9.03

   Application of Proceeds      130   

 

iii



--------------------------------------------------------------------------------

ARTICLE X. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     131   

SECTION 10.01

   Appointment      131   

SECTION 10.02

   Administrative Agent and Collateral Agent in Their Individual Capacity     
132   

SECTION 10.03

   Exculpatory Provisions      132   

SECTION 10.04

   Reliance by Agents      133   

SECTION 10.05

   Delegation of Duties      134   

SECTION 10.06

   Successor Administrative Agent and Collateral Agent      134   

SECTION 10.07

   Non-Reliance on Agents and Other Lenders      135   

SECTION 10.08

   No Other Administrative Agent or Collateral Agent      135   

SECTION 10.09

   Indemnification      135   

SECTION 10.10

   Overadvances      136   

SECTION 10.11

   Special Agent Advances      136   

SECTION 10.12

   Lender Specified Collateral      137   

ARTICLE XI. MISCELLANEOUS

     137   

SECTION 11.01

   Notices      137   

SECTION 11.02

   Waivers; Amendment      139   

SECTION 11.03

   Expenses; Indemnity      141   

SECTION 11.04

   Successors and Assigns      142   

SECTION 11.05

   Survival of Agreement      145   

SECTION 11.06

   Counterparts; Integration; Effectiveness      145   

SECTION 11.07

   Severability      146   

SECTION 11.08

   Right of Setoff      146   

SECTION 11.09

   Governing Law; Jurisdiction; Consent to Service of Process      146   

SECTION 11.10

   Waiver of Jury Trial      147   

SECTION 11.11

   Headings      147   

SECTION 11.12

   Confidentiality      147   

SECTION 11.13

   Interest Rate Limitation      148   

SECTION 11.14

   Lender Addendum      148   

SECTION 11.15

   General Limitation on Obligations and Guarantee Obligations      149   

ARTICLE XII. AMENDMENT AND RESTATEMENT OF PRIOR CREDIT AGREEMENT

     149   

SECTION 12.01

   Acknowledgments      149   

SECTION 12.02

   Borrowings      150   

SECTION 12.03

   Commitments      150   

 

iv



--------------------------------------------------------------------------------

 

ANNEXES    Annex I    Applicable Margin Annex II    Lenders and Commitments
SCHEDULES    Schedule 1.01(a)    Borrowers Schedule 1.01(b)    Land Companies
Schedule 1.01(c)    Mining Companies Schedule 1.01(d)    Existing Letters of
Credit Schedule 3.03    Governmental Approvals; Compliance with Laws Schedule
3.05(b)    Real Property Schedule 3.06(a)    Subsidiaries Schedule 3.06(c)   
Corporate Organizational Chart Schedule 3.08(c)    Material Agreements Schedule
3.16    Employee Benefit Plans Schedule 3.17    Environmental Matters Schedule
3.18    Insurance Schedule 3.21    Coal Supply Agreements, Mining Leases and
Prep Plant Leases Schedule 3.22    Location of Material Inventory Schedule
6.01(b)    Existing Indebtedness Schedule 6.02(c)    Existing Liens Schedule
6.04(a)    Existing Investments Schedule 6.04(h)    Existing Investments in
Subsidiaries Schedule 9.01(d)    Blocked Accounts EXHIBITS    Exhibit A-1   
Form of Administrative Questionnaire Exhibit A-2    Form of Compliance
Certificate Exhibit A-3    Form of LC Request Exhibit A-4    Form of Lender
Addendum Exhibit B    Form of Assignment and Acceptance Exhibit C    Form of
Borrowing Request Exhibit D    Form of Interest Election Request Exhibit E   
Form of Joinder Agreement Exhibit F    Form of Landlord Lien Waiver and Access
Agreement Exhibit H-2    Form of Revolving Note Exhibit H-3    Form of Swingline
Note Exhibit I-1    Form of Perfection Certificate Exhibit I-2    Form of
Perfection Certificate Supplement Exhibit J    Form of Amended and Restated
Security Agreement Exhibit K-1    Form of Opinion of Company Counsel Exhibit K-2
   Form of Opinion of Stephanie L. Ojeda (KY) Exhibit K-3    Form of Opinion of
M. Shane Harvey (WV, PA) Exhibit K-4    Form of Opinion of Richard R. Grinnan
(VA) Exhibit M    Form of Borrowing Base Certificate

 

v



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 8, 2010 is among A. T. MASSEY COAL COMPANY, INC., a Virginia
corporation (the “Administrative Borrower”), the other parties hereto listed on
Schedule 1.01(a) attached hereto, each as borrowers (collectively, the
“Borrowers” and individually, each a “Borrower”), MASSEY ENERGY COMPANY, a
Delaware corporation (“Holdings”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity,
the “Arranger”), DEUTSCHE BANK SECURITIES INC and THE CIT GROUP/BUSINESS CREDIT,
INC, as co-syndication agents (in such capacities, the “Syndication Agents” and
each individually, a “Syndication Agent”), CAPITAL ONE LEVERAGE FINANCE
CORPORATION, as documentation agent (in such capacity, the “Documentation
Agent”), UBS LOAN FINANCE LLC, as a Lender and as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders and THE CIT
GROUP/BUSINESS CREDIT, INC., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties and Issuing Banks.

WITNESSETH:

WHEREAS, the Loan Parties, the Agents and the lenders named therein (such
lenders being the “Original Lenders”) previously executed that certain $130
million Credit Agreement dated as of January 20, 2004 (as amended, supplemented
and modified, the “Original Credit Agreement”) pursuant to which the Original
Lenders agreed to extend credit in the form of revolving loans, swingline loans
and letters of credit on the terms, and subject to the conditions, set forth in
the Original Credit Agreement.

WHEREAS, the Loan Parties, the Agents and the lenders named therein (such
lenders being the “Prior Lenders”) are party to that certain $175 million
Amended and Restated Credit Agreement dated as of August 15, 2006 (as amended,
supplemented and modified, the “Prior Credit Agreement”) pursuant to which the
Prior Lenders agreed to extend credit in the form of revolving loans, swingline
loans and letters of credit on the terms, and subject to the conditions, set
forth in the Prior Credit Agreement.

WHEREAS, the Administrative Borrower, for itself and on behalf of the other Loan
Parties, has requested that the Agents and the Lenders increase the maximum
amount of credit available from time to time to $200 million at any one time
outstanding and otherwise amend and restate the Prior Credit Agreement in its
entirety in the form of this Agreement.

WHEREAS, the Agents and the Lenders have agreed to amend and restate the Prior
Credit Agreement in its entirety as set forth in this Agreement.

WHEREAS, the Borrowers acknowledge and agree that the security interests granted
to the Collateral Agent, for itself and on behalf of the Secured Parties
pursuant to the Original Credit Agreement, and continued pursuant to the Prior
Credit Agreement, and the Security Documents (as defined in the Original Credit
Agreement) executed in connection therewith, shall remain in full force and
effect in accordance with the Original Credit Agreement and the Prior Credit
Agreement and shall continue to secure the Obligations (as hereinafter defined).



--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers acknowledge and agree that (i) the Obligations (as
hereinafter defined) represent, among other things, the increase, amendment,
restatement, renewal, extension and modification of the Obligations (as defined
in the Prior Credit Agreement) arising in connection with the Prior Credit
Agreement and the other Security Documents executed in connection therewith;
(ii) the parties hereto intend that the Prior Credit Agreement and the Security
Documents, executed in connection therewith and the collateral pledged
thereunder, shall secure, without interruption or impairment of any kind, all
existing Obligations under the Prior Credit Agreement and the Security
Documents, executed in connection therewith, as so increased, amended, restated,
restructured, renewed, extended and/or modified hereunder, together with the
Obligations (as hereinafter defined); (iii) all Liens created by the Prior
Credit Agreement and the Security Documents executed in connection therewith are
hereby ratified, confirmed and continued in full force and effect; and (iv) the
Loan Documents (as hereinafter defined) are intended to restate, renew, extend,
amend and/or modify the Prior Credit Agreement and the Security Documents,
executed in connection therewith.

WHEREAS, the parties hereto intend that the provisions of the Prior Credit
Agreement and the other Security Documents executed in connection therewith, to
the extent restructured, restated, renewed, extended, consolidated, amended and
modified hereby, are hereby superseded and replaced by the provisions hereof and
of the Loan Documents.

NOW, THEREFORE, the parties hereto agree that the Prior Credit Agreement is
hereby amended and restated in full as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2.25% Convertible Note Documents” shall mean the 2.25% Convertible Note
Indenture, the 2.25% Convertible Notes and all other documents executed and
delivered with respect to the 2.25% Convertible Notes or the 2.25% Convertible
Note Indenture.

“2.25% Convertible Note Indenture” shall mean the Indenture, dated as of
April 7, 2004, among Holdings, as issuer, certain Subsidiaries of Holdings party
thereto as guarantors and Wilmington Trust Company, as Trustee, as may be
supplemented from time to time in accordance with the terms hereof.

“2.25% Convertible Notes” shall mean Holdings’ 2.25% Convertible Senior Notes
due April 1, 2024 issued under the 2.25% Convertible Note Indenture in an
aggregate original principal amount of $175 million.

 

2



--------------------------------------------------------------------------------

 

“3.25% Convertible Note Documents” shall mean the 3.25% Convertible Note
Indenture, the 3.25% Convertible Notes and all other documents executed and
delivered with respect to the 3.25% Convertible Notes or the 3.25% Convertible
Note Indenture.

“3.25% Convertible Note Indenture” shall mean the Indenture, dated as of
August 12, 2008, among Holdings, as issuer, certain Subsidiaries of Holdings
party thereto as guarantors and Wilmington Trust Company, as Trustee.

“3.25% Convertible Notes” shall mean Holdings’ 3.25% Convertible Senior Notes
due August 1, 2015, issued under the 3.25% Convertible Note Indenture in an
aggregate original principal amount of $690 million.

“6.875% Senior Note Documents” shall mean the 6.875% Senior Notes, the 6.875%
Senior Note Indenture and the guarantees issued thereunder and all other
documents executed and delivered with respect to the 6.875% Senior Notes or such
Indenture.

“6.875% Senior Note Indenture” shall mean the Indenture dated as of December 21,
2005 among Holdings, certain Subsidiaries of Holdings party thereto as
guarantors and Wilmington Trust Company, as Trustee with respect to the 6.875%
Senior Notes.

“6.875% Senior Notes” shall mean Holdings’ 6.875% Senior Notes due December 15,
2013 issued pursuant to the 6.875% Senior Note Indenture and any registered
notes issued by Holdings in exchange for, and as contemplated by, the 6.875%
Senior Notes, with substantially identical terms as the 6.875% Senior Notes.

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounting Changes” shall mean changes in GAAP or the rules promulgated with
respect thereto.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights.

 

3



--------------------------------------------------------------------------------

 

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments paid to or for the benefit of the
seller by Holdings or any of its Subsidiaries in exchange for, or as part of, or
in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests or of assets or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
the purchase price and any assumptions of Indebtedness (whether such
Indebtedness is expressly assumed or remains an obligation of the acquired
entity), and the amount of any Indebtedness that continues to be secured by
assets acquired in a Permitted Acquisition, whether or not such Indebtedness is
assumed, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

“Activation Notice” shall have meaning assigned to such term in Section 9.01(e).

“Additional Commitment Amount” shall have meaning assigned to such term in
Section 2.21(a).

“Additional Lender” shall have meaning assigned to such term in Section 2.21(b)

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next  1/100 of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b)(i).

“Administrative Agent’s Account” shall mean the account with the following wire
transfer instructions: To: UBS AG, ABA# 026007993, Attn: UBS LOAN FINANCE LLC,
Acct # WA860-050-524, Ref: AT Massey.

“Administrative Borrower” shall mean A. T. Massey Coal Company, Inc., a Virginia
corporation, on behalf of itself and the other Borrowers.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified.

 

4



--------------------------------------------------------------------------------

 

“Agents” shall mean the Arranger, the Documentation Agent, each Syndication
Agent, the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next  1/100 of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) the Adjusted LIBOR Rate for an Interest Period of
one-month beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1.00%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the Adjusted LIBOR Rate, respectively.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including stock
of any Subsidiary of Holdings by the holder thereof) by Holdings or any of its
Subsidiaries to any Person other than any Loan Party (excluding (i) any sale of
Inventory in the ordinary course of business, (ii) any sale or discount, in each
case without recourse, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,
(iii) disposals of obsolete, uneconomical, negligible, worn out or surplus
Property in the ordinary course of business, (iv) sales of Cash Equivalents and
marketable securities, (v) any Leases of any coal, oil, gas or other mineral
reserves or related rights (including surface rights) and (vi) any exchanges of
coal, oil and gas reserves in the ordinary course of business permitted under
Section 6.05(l)) and (b) any issuance or sale by any Subsidiary of Holdings
(other than a Borrower) of its Equity Interests to any Person (other than to any
Loan Party).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate

 

5



--------------------------------------------------------------------------------

equivalent to the then-current weighted average cost of funds for borrowed money
of the Consolidated Companies as at the time of determination, compounded on a
semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

“Average Excess Availability” shall mean, as of the date of determination, an
amount equal to (a) the sum of Excess Availability as of each Business Day
during the 30 day period ending on the day before such date of determination
divided by (b) the total number of Business Days in such 30 day period.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is publicly announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended, and the Black Lung Benefits Reform Act of 1977, as amended.

“Blocked Accounts” shall have the meaning assigned to such term in
Section 9.01(d).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any Person, the board of
directors or comparable governing body of such Person.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto
and shall also include any other Company that becomes a Borrower hereunder by
execution of a Joinder Agreement after the Restatement Date pursuant to
Section 5.11.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.19, an amount equal to the lesser of (a) the sum of, without
duplication:

 

  (i) the aggregate of all Incorporated Borrowing Bases; provided, however,
(x) the amount included in the Borrowing Base with respect to Eligible Pit
Inventory shall not exceed, in the aggregate, $15.0 million and (y) the amount
included in the Borrowing Base with respect to Eligible Foreign Accounts shall
not exceed, in the aggregate, $20.0 million; provided, however, that the amount
included in the Borrowing Base pursuant to this clause (y) with respect to
Accounts that are Eligible Foreign Accounts pursuant to clause (a) of the
definition thereof shall not exceed, in the aggregate, $10.0 million, plus

 

6



--------------------------------------------------------------------------------

 

  (ii) the aggregate amount of cash and Cash Equivalents on deposit in the
Specified Borrowing Base Account, minus

 

  (iii) the Hedging Reserve, minus

 

  (iv) the Royalty Reserve, minus

 

  (v) effective immediately upon notification thereof to the Administrative
Borrower by the Collateral Agent, any Reserves established from time to time by
the Collateral Agent in the exercise of its Reasonable Credit Judgment; and

(b) the maximum amount of Indebtedness that is permitted under the 6.875% Senior
Note Indenture as Permitted Indebtedness thereunder.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as the Collateral Agent deems
appropriate in its Reasonable Credit Judgment to assure that the Borrowing Base
is calculated in accordance with the terms of this Agreement.

“Borrowing Base Certificate” shall mean a report from a Financial Officer of the
Administrative Borrower, substantially in the form of, and containing the
information prescribed by, Exhibit M, delivered to the Administrative Agent and
Collateral Agent setting forth the Administrative Borrower’s calculation of each
Incorporated Borrowing Base separately along with an aggregate calculation of
the Borrowing Base with respect to all of the Borrowers.

“Borrowing Base Limitation Amount” shall mean, with respect to any Borrower at
any date of determination, an amount equal to the sum of (i) the Intercompany
Indebtedness owing by such Borrower at such time (after subtracting any
Intercompany Indebtedness owing to such Borrower at such time) (to the extent a
positive number) and (ii) an amount equal to (A) 80% of the Estimated Solvency
Amount of such Borrower (to the extent a positive number) at such time as
determined by the Administrative Agent and the Collateral Agent from the most
recently received consolidating financial statements delivered pursuant to
Section 5.01(c) of this Agreement minus (B) any adjustments from such Estimated
Solvency Amount which the Administrative Agent and the Collateral Agent in their
Reasonable Credit Judgment believe to be appropriate to reflect non-balance
sheet liabilities that would be treated as liabilities in a determination of
“solvency” for purposes of Section 548 of the Bankruptcy Code. Notwithstanding
anything herein to the contrary, the Administrative Borrower shall not be
required to calculate the Borrowing Base Limitation Amount more frequently than
once a month in connection with the delivery of a Borrowing Base Certificate
delivered pursuant to Section 5.15(a).

“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

7



--------------------------------------------------------------------------------

 

“Business Judgment” shall mean, with respect to any Person, a determination or
judgment made by such Person in good faith and in the exercise of reasonable
(from the perspective of a secured creditor) credit or business judgment.

“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate amount of all expenditures by such Person during that period for
fixed or capital assets that, in accordance with GAAP, are or should be
classified as capital expenditures in the consolidated balance sheet of such
Person.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” shall mean, as to any Person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided, that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than 360 days from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.; (c) time
deposits and certificates of deposit or bankers’ acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia having, capital and surplus aggregating in
excess of $500 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than 180 days from the date of acquisition by such Person;
(d) repurchase obligations with a term of not more than 10 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (e) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating
Service or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., and in each case maturing not more than 180 days after the date of
acquisition by such Person; (f) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (e) above; and (g) demand deposit accounts maintained in the
ordinary course of business.

“Cash Management System” shall have the meaning assigned to such term in
Section 9.01(e).

 

8



--------------------------------------------------------------------------------

 

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Control” shall mean the occurrence of any of the following events:

(a) any “person” or “group” of persons (within the meaning of Section 13(d) and
14(d) of the Exchange Act) shall obtain, directly or indirectly, “beneficial
ownership” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of
shares representing more than 50% of the aggregate voting power of the total
issued and outstanding Voting Stock of Holdings; or

(b) a majority of the seats on the Board of Directors of Holdings shall be
occupied by persons other than (i) directors on the Restatement Date,
(ii) directors whose election or nomination was approved by individuals referred
to in clause (i) constituting at the time of such election or nomination at
least a majority of the Board of Directors or (iii) directors whose election or
nomination was approved by individuals referred to in clauses (i) and/or
(ii) above constituting at the time of such election or nomination at least a
majority of the Board of Directors.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the Restatement Date, (b) any change in any law, treaty, order,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Restatement Date or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Restatement Date.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the Restatement Date in the State of New York, in which any
Person now or hereafter has rights.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Swingline Commitment or LC Commitment.

 

9



--------------------------------------------------------------------------------

 

“Coal” shall mean all of the coal owned or leased by any Company that is located
on, under, or within, or produced and severed from, the Real Property owned or
leased or operated by any Company.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

“Coal Supply Agreements” shall mean those contracts now in effect or hereafter
entered into by any Company for the sale, purchase, exchange, processing or
handling of Coal with an initial term of more than one year.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral
and all other Property of whatever kind and nature pledged as collateral under
any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other Person appointed as the successor pursuant to
Article X.

“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b)(ii).

“Collateral Agent Fee Letter” shall mean the confidential Fee Letter dated
December 31, 2003 among the Borrowers and the Collateral Agent, as amended by
the terms of that certain confidential Amended Fee Letter dated August 15, 2006
among the Borrowers and the Collateral Agent, as amended by the terms of that
certain confidential Second Amended Fee Letter dated as of the Restatement Date
among the Borrowers and the Collateral Agent.

“Collection Account” shall have the meaning assigned to such term in
Section 9.01(e)(i).

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of any Loan Party, for the purpose of
providing the primary payment mechanism in connection with the purchase of
materials, goods or services by such Loan Party in the ordinary course of its
business.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the aggregate sum of each Lender’s Commitment.

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2.

 

10



--------------------------------------------------------------------------------

 

“Concentration Account” shall have the meaning assigned to such term in
Section 9.01(e)(i).

“Concentration Account Bank” shall have the meaning assigned to such term in
Section 9.01(e)(i).

“Consolidated Companies” shall mean Holdings and its Consolidated Subsidiaries.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Consolidated Companies which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of the Consolidated Companies in accordance with
GAAP.

“Consolidated EBITDA” shall mean, for the Consolidated Companies for any Test
Period, the sum of (a) Consolidated Net Income for such Test Period plus (b) the
sum of, in each case to the extent included in the calculation of Consolidated
Net Income for such Test Period but without duplication, (i) any provision for
income taxes for such Test Period, (ii) Consolidated Interest Expense, (iii) any
loss from extraordinary items for such Test Period, (iv) any aggregate loss for
such Test Period from the sale, exchange or other disposition of capital assets
by any of the Consolidated Companies, (v) depreciation, depletion and
amortization expenses for such Test Period and (vi) all other non-cash charges
and non-cash losses for such Test Period, including the amount of any
compensation deduction as the result of any grant of Equity Interests to
employees, officers, directors or consultants minus (c) the sum of, in each case
to the extent included in the calculation of Consolidated Net Income for such
Test Period but without duplication, (i) any credit for income tax for such Test
Period, (ii) any gains from extraordinary items for such Test Period, (iii) any
aggregate gain for such Test Period from sale, exchange or other disposition of
capital assets by any of the Consolidated Companies, and (iv) any other non-cash
gains or other items which have been added in determining Consolidated Net
Income for such Test Period, including any reversal of a charge referred to in
clause (b)(vi) above by reason of a decrease in the value of any Equity
Interests.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for the Consolidated Companies for any
Test Period, the sum of, without duplication, (a) Consolidated Interest Expense
for such Test Period, plus (b) the lesser of (i) Maintenance Capital
Expenditures and (ii) the amount of all Capital Expenditures made by the
Consolidated Companies during such Test Period; plus (c) all cash payments in
respect of income taxes made during such Test Period (net of any cash refund in
respect of income taxes actually received during such Test Period); plus (d) the
scheduled principal amount of all amortization payments on all Indebtedness of
the Consolidated Companies for such Test Period (as determined on the first day
of such Test Period) (excluding the principal component of such payments with
respect to Capital Lease Obligations); plus (e) an amount determined by
multiplying (A) a fraction, the numerator of which is an amount equal to all
Capital Expenditures made by the Consolidated Companies during such Test Period
minus Maintenance Capital Expenditures as of the date of determination and the
denominator of which

 

11



--------------------------------------------------------------------------------

is all Capital Expenditures made by the Consolidated Companies during such Test
Period times (B) the principal component of all amortization payments with
respect to Capital Lease Obligations of the Consolidated Companies during such
Test Period; plus (f) all cash dividend payments on any Equity Interest of
Holdings during such Test Period.

“Consolidated Interest Expense” shall mean for the Consolidated Companies for
any Test Period, the sum of, without duplication, (a) the total consolidated
interest expense of the Consolidated Companies for such Test Period (calculated
without regard to any limitations on the payment thereof and including
amortization of debt discount and deferred financing costs, capitalized
interest, interest paid in kind, commitment fees, letter of credit fees and net
amounts payable under Interest Rate Protection Agreements) determined in
accordance with GAAP, plus (b) the portion of Capital Lease Obligations of the
Consolidated Companies representing the interest factor for such Test Period,
plus (c) imputed interest on Attributable Indebtedness, plus (d) cash
contributions to any employee stock ownership plan or similar trust to the
extent such contributions are used by such plan or trust to pay interest or fees
to any Person (other than Holdings or a Wholly-Owned Subsidiary) in connection
with Indebtedness incurred by such plan or trust, plus (e) all interest paid or
payable with respect to discontinued operations, plus (f) the product of (i) all
dividend payments on any series of any Preferred Stock of any Subsidiary of
Holdings (other than any Preferred Stock held by Holdings or a Wholly-Owned
Subsidiary), multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of the Consolidated Companies, expressed as a
decimal, plus (g) all interest (but only to the extent such interest is in
default or is currently payable by a Loan Party) on any Indebtedness of the type
described in clause (f) or (k) of the definition of “Indebtedness” with respect
to the Consolidated Companies.

“Consolidated Net Income” shall mean for the Consolidated Companies for any Test
Period, the consolidated net income of the Consolidated Companies determined in
accordance with GAAP, but excluding in any event (a) after-tax extraordinary
gains or extraordinary losses; (b) after-tax gains or losses realized from
(i) the acquisition of any securities, or the extinguishment or conversion of
any Indebtedness or Equity Interest, of any Consolidated Company or (ii) any
sales of assets (other than Inventory in the ordinary course of business);
(c) net earnings or loss of any other Person (other than a Subsidiary of
Holdings) in which any Consolidated Company has an ownership interest, except
(in the case of any such net earnings) to the extent such net earnings shall
have actually been received by such Consolidated Company (subject to the
limitation in clause (d) below) in the form of cash dividends or distributions;
(d) the net income of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary of its net income is not at the time of determination
permitted without approval under applicable law or regulation or under such
Consolidated Subsidiary’s organizational documents or any agreement or
instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up
of assets; and (g) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Holdings or is merged into or consolidated with any
Consolidated Company or that Person’s assets are acquired by any Consolidated
Company.

“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the total amount of assets (less accumulated depreciation and amortization,
allowances for doubtful

 

12



--------------------------------------------------------------------------------

receivables, other applicable reserves and other properly deductible items)
which would appear on a consolidated balance sheet of the Consolidated
Companies, determined on a consolidated basis in accordance with GAAP, and after
giving effect to purchase accounting and after deducting therefrom Consolidated
Current Liabilities and, to the extent otherwise included, without duplication,
the amounts of:

(a) minority interests in the Consolidated Subsidiaries held by Persons other
than a Consolidated Company;

(b) excess of cost over fair value of assets of businesses acquired, as
determined in good faith by a Responsible Officer of Holdings;

(c) any revaluation or other write-up in book value of assets subsequent to the
Restatement Date as a result of a change in the method of valuation in
accordance with GAAP consistently applied;

(d) unamortized debt discount and expenses and other unamortized deferred
financing charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, licenses, organization expenses and other intangible items;

(e) treasury stock;

(f) cash set apart and held in a sinking or other analogous fund established for
the purpose of redemption or other retirement of Equity Interests to the extent
such obligation is not reflected in Consolidated Current Liabilities; and

(g) Investments in and assets of Unrestricted Subsidiaries.

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in Section 6.02(a), (b) or (t), the following
conditions:

(a) the applicable Loan Party shall be contesting such Lien in good faith;

(b) to the extent such Lien is in an amount in excess of $100,000 in the
aggregate with all other such Liens, the Collateral Agent shall have established
a Reserve in its Reasonable Credit Judgment (to the extent of such Lien on
Collateral) with respect thereto or obtained a bond in an amount sufficient to
pay and discharge such Lien and the Collateral Agent’s estimate in its
Reasonable Credit Judgment of all interest and penalties related thereto; and

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

 

13



--------------------------------------------------------------------------------

 

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) with respect
to bankers’ acceptances and letters of credit, until a reimbursement obligation
arises; (e) with respect to leases (including Capital Lease Obligations and
operating leases), to become a co-lessee with the primary obligor; or
(f) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Contribution, Incentive and Offset Agreement” shall mean that certain
Contribution, Incentive and Offset Agreement dated as of the Prior Closing Date
by and among the Loan Parties, the Collateral Agent and the Administrative
Agent.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Note Documents” shall mean the 2.25% Convertible Note Documents and
the 3.25% Convertible Note Documents.

“Convertible Notes” shall mean the 2.25% Convertible Notes and the 3.25%
Convertible Notes.

“Cost” shall mean, as determined by the Collateral Agent in its Reasonable
Credit Judgment, with respect to Inventory, the lower of (a) cost computed on a
first-in first-out basis using an average cost method in accordance with GAAP or
(b) market value; provided, that for purposes of the calculation of the
Borrowing Base, (i) the Cost of the Inventory shall not include:

 

14



--------------------------------------------------------------------------------

(A) the portion of the cost of Inventory equal to the profit earned by any
Affiliate on the sale thereof to any Borrower or (B) write-ups or write-downs in
cost with respect to currency exchange rates, and (ii) notwithstanding anything
to the contrary contained herein, the Cost of the Inventory shall be computed in
the same manner and consistent with the most recent Inventory Appraisal which
has been received and approved by the Collateral Agent in its Reasonable Credit
Judgment.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by an Issuing Bank;
provided, that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Restatement Date (other than as permitted by Section 6.01).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Allocation Percentage” shall mean, as to any Secured Party, the
quotient (determined as a percentage) determined as of the date of an Event of
Default, whose numerator equals the principal, interest, fees and other
Obligations owing to such Secured Party (including all advances made by such
Lender following such Event of Default but excluding any Hedging Obligations)
and whose denominator equals the principal, interest, fees and other Obligations
owing to all Secured Parties (including all advances made by the Lenders
following such Event of Default but excluding any Hedging Obligations) as of
such date.

“Defaulting Lender” shall mean, at any time, any Lender that (as determined by
the Administrative Agent in its Reasonable Credit Judgment) (a) has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swingline Loans,
within three Business Days of the date required to be funded by it hereunder,
unless the subject of a good faith dispute, (b) has notified the Administrative
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations under this Agreement in breach of its obligations hereunder
or made a public statement to that effect, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations
generally under other agreements in which it commits to extend credit, (d) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder unless the subject of a good faith
dispute, provided that any such Lender shall cease to be a Defaulting Lender
under this clause (d) upon receipt of such confirmation by the Administrative
Agent or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that (x) a Lender shall not be a
Defaulting Lender pursuant to this sub-clause (e) solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority and (y) to

 

15



--------------------------------------------------------------------------------

the extent any Lender is deemed a Defaulting Lender solely pursuant to this
sub-clause (e), any such Lender shall not be deemed a Defaulting Lender with
respect to Section 2.22 hereunder and any such Lender shall be entitled to
receive and retain all payments of principal, interest, fees and all other
amounts otherwise due to it hereunder.

“Designated Non-cash Consideration” shall mean promissory notes or other
evidences of Indebtedness received by any Company in connection with an Asset
Sale that is so designated as “Designated Non-cash Consideration” pursuant to an
Officer’s Certificate. For the purposes of this Agreement, the fair market value
of Designated Non-cash Consideration is presumed to be the face or principal
amount of such evidence of Indebtedness; provided, however that the fair market
value will be such greater or lower amount as may be agreed to by the
Administrative Borrower, the Collateral Agent in its Business Judgment and the
Administrative Agent in its Business Judgment if on the date of issuance,
(x) the effective interest rate earned on such evidence of Indebtedness
(assuming timely payment of all scheduled payments thereunder) exceeds the yield
of a US Treasury obligation of equivalent duration plus 2.00% per annum or
(y) such evidence of Indebtedness was issued subject to an original-issue
discount or on another basis which the Collateral Agent determines in its
Business Judgment to be a below market interest rate or subject to other facts
and circumstances which significantly diminish the value of the Indebtedness,
including any factor that may materially and adversely affect the likelihood of
the repayment in full of such evidence of Indebtedness.

“Designation” shall have the meaning assigned to such term in Section 5.18.

“Designation Amount” shall have the meaning assigned to such term in
Section 5.18.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Final Maturity Date,
or (c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations.

“Dissolving Subsidiary” shall mean M & B Coal Company, a West Virginia
partnership.

“Dividend” with respect to any Person, shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or other
holder of any applicable Equity Interest in such Person or authorized or made
any other distribution, payment or delivery of Property (other than common stock
or other applicable Equity Interest of such Person) or cash to its stockholders
or other holder of any applicable Equity Interest in such Person as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such Person with respect to its capital stock or
other applicable Equity Interest), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or

 

16



--------------------------------------------------------------------------------

otherwise acquire for a consideration any shares of any class of the capital
stock or other applicable Equity Interest of such Person outstanding (or any
options or warrants issued by such Person with respect to its capital stock or
other applicable Equity Interest). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Documents” shall mean all “documents,” as such term is defined in the UCC as in
effect on the Restatement Date in the State of New York, in which any Person now
or hereafter has rights.

“Dollars” or “$” shall mean lawful money of the United States.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.19(a).

“Eligible Consigned Inventory” shall mean Eligible Inventory of the Borrowers on
consignment (A) on any location at which the aggregate Cost of such Eligible
Inventory is no less than $100,000, (B) with a consignee that (i) has not
suspended business, (ii) has not made a general assignment for the benefit of
creditors, (iii) has not failed to pay its debts generally as they come due,
(iv) has not filed, or against which has not been filed, a petition under any
bankruptcy law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of debtors
or (v) is otherwise, in the Reasonable Credit Judgment of the Collateral Agent,
able to meet its obligations under the applicable Coal Supply Agreement for the
remainder of the term of such Coal Supply Agreement, (C) which meets the minimum
specifications that require the consignee to accept such Eligible Inventory
under the applicable Coal Supply Agreement or, if such specifications are not
met, the consignee has confirmed its agreement to purchase such Eligible
Inventory in a manner acceptable to the Collateral Agent in its Reasonable
Credit Judgment and (D) with respect to which the Collateral Agent shall have
received, in each case in form and substance satisfactory to the Collateral
Agent in its Reasonable Credit Judgment:

(a) a valid consignment agreement or similar arrangement with respect to such
Eligible Inventory;

(b) lien searches against the consignee in the jurisdiction in which the
consignee is organized and such other searches that the Collateral Agent deems
necessary or appropriate in its Reasonable Credit Judgment;

(c) UCC-1 financing statements between the consignee and the applicable
Borrower, as consignor, which are duly assigned to Collateral Agent, or with
respect to Inventory in Canada, such arrangements as are satisfactory to
Collateral Agent in its Reasonable Credit Judgment to perfect the Lien;

 

17



--------------------------------------------------------------------------------

 

(d) a written notice to any secured lender to the consignee of the first
priority security interest in such Eligible Inventory of the Collateral Agent;
and

(e) an agreement in writing, in form and substance satisfactory to the
Collateral Agent in its Reasonable Credit Judgment, from the consignee, pursuant
to which such consignee, inter alia, acknowledges the first priority security
interest of the Collateral Agent in such Collateral, and agrees to waive or
subordinate any and all claims such consignee may, at any time, have against
such Collateral, whether for processing, storage, breach of warranty (with
respect to prior purchases) or otherwise.

“Eligible Country” shall mean Brazil, China, Germany, India, Italy, Netherlands,
South Korea, Switzerland, Sweden and any other country proposed by the
Administrative Borrower and approved by both the Administrative Agent in its
Reasonable Credit Judgment and the Collateral Agent in its Reasonable Credit
Judgment; provided, that the Collateral Agent may exclude any of the foregoing
countries from the definition of “Eligible Country” if any Requirements of Law
prohibit the Collateral Agent or any Company from transacting business, or
otherwise dealing, with any such country.

“Eligible Foreign Account” shall mean any Account due from an Account Debtor
that is not domiciled in the United States or Canada and (if not a natural
Person) organized under the laws of the United States or Canada or any political
subdivision thereof if (a) such Account Debtor is domiciled in an Eligible
Country and has an investment grade credit rating or (b) the applicable Borrower
has obtained a letter of credit or other similar form of credit support issued
or confirmed by a financial institution domiciled in the United States or Canada
or a political subdivision thereof and acceptable to the Collateral Agent in its
Reasonable Credit Judgment in an aggregate amount equal to the amount due under
such Account.

“Eligible Inventory” shall mean, subject to adjustment as set forth in
Section 2.19(b), items of Inventory of the Borrowers, excluding extracted Coal
(including pit, pit-shippable and ratio coal) that has not been removed from the
Real Property of a Borrower, at the minehead or place of severance, except for
Eligible Pit Inventory.

“Eligible Pit Inventory” shall mean Coal that has not been removed from the Real
Property of a Borrower, at the minehead or place of severance, including pit,
pit-shippable and ratio coal; provided that (i) the Collateral Agent shall have
a priority Lien on the Real Property pursuant to a Mortgage (subject only to
Permitted Liens described in Sections 6.02 (a), (b), (d), (m) and, provided that
any dedication of reserves provision in any Coal Supply Agreement applicable to
such Coal expressly permits Liens for secured financings on commercially
reasonable terms, also (g) and (u)), (ii) such Real Property shall then be
currently subject to mining operations of a Borrower, (iii) the Collateral Agent
shall have received evidence satisfactory to it in its Reasonable Credit
Judgment concerning title related issues with respect to such Real Property, and
(iv) the Collateral Agent shall have received an appraisal in form, scope and
substance, and by an appraiser, acceptable to the Collateral Agent in its
Reasonable Credit Judgment with respect to such Coal.

“Emission Allowance” shall mean an “allowance” as defined in Section 402(3) of
the Clean Air Act (42 U.S.C. §7651a).

 

18



--------------------------------------------------------------------------------

 

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release at any location or (ii) any violation of
Environmental Law, and shall include, without limitation, any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release or alleged injury or threat of injury to human
health, safety, or the Environment.

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, orders, judgments, consent orders,
consent decrees or other binding requirements, and the common law, relating to
protection of public health or the Environment, the Release or threatened
Release, natural resources or natural resource damages, or occupational safety
or health (to the extent that the U.S. Occupational Health and Safety Act of
1970 and any state counterpart regulates Hazardous Materials).

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the
Restatement Date or issued after the Restatement Date, but excluding debt
securities convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, any issuance or sale by
Holdings or any Borrower (other than to Holdings) after the Restatement Date of
(a) any Equity Interests (including any Equity Interests issued upon exercise of
any warrant or option) or any warrants or options to purchase Equity Interests
or (b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person; provided,
however, that an Equity Issuance shall not include any such sale or issuance by
Holdings of (i) shares of its capital stock to the holders of the Convertible
Notes upon any exercise of conversion rights under the Convertible Note
Documents, (ii) shares of its capital stock the net proceeds of which are used
in connection with the optional redemption of no more than 35% of the principal
amount of the 6.875% Senior Notes pursuant to Section 3.07 of the 6.875% Senior
Note Indenture and (iii) not more than an aggregate amount of 5.0% of the shares
of its capital stock outstanding (including capital stock issued upon exercise
of any warrant or option or warrants or options to purchase its capital stock
but excluding Disqualified Capital Stock), in each case, to directors, officers
or employees of any Company.

 

19



--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as such term is defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the failure of any Plan to satisfy the minimum funding
requirements of Section 430 or Section 412 of the Code or Sections 302 and 303
of ERISA; (c) the failure to make by its due date a required installment under
Section 430 of the Code or Section 303 of ERISA with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or to appoint a trustee to administer any Plan, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (g) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by any Company or its ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (i) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (j) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to any Company.

“Estimated Solvency Amount” shall mean, with respect to any Borrower (other than
the Administrative Borrower), at any date of determination, the amount shown for
such Borrower (including, in the case of any Borrower for which a separate
divisional or d/b/a balance sheet is maintained, the corresponding amounts
reflected on such divisional or d/b/a balance sheet) as the “Total Shareholder
Equity”, minus the amounts shown as “Investments-Other”, “Prepaid Expenses &
Other Current Assets” and “Deferred Charges & Other Non-Current Assets”, as well
as the portion of the amount shown as “Intercompany Investments” which is
attributable to any divisional or d/b/a balance sheets associated with such
Borrower, in each case, on the consolidating balance sheet delivered pursuant to
Section 5.01(c) and calculated in accordance with the same procedures as such
amounts were calculated in the September 30, 2010 consolidating balance sheets
of the Borrowers presented to the Administrative Agent and the Collateral Agent
prior to the Restatement Date, plus such adjustments as the Administrative Agent
and the Collateral Agent deem appropriate in their collective Reasonable Credit
Judgment to reflect any differences which may have been identified between the
carrying value on the most recently delivered balance sheet of the investments
in Subsidiaries of such Borrower and the fair

 

20



--------------------------------------------------------------------------------

saleable value of the investments in such Subsidiaries (it being recognized that
the amount shown as “Intercompany Investments” for any Subsidiaries of such
Borrower and the Estimated Solvency Amount of such Subsidiaries will be
considered by the Administrative Agent and the Collateral Agent if they elect to
make any such adjustment). The Estimated Solvency Amount is intended to provide
an approximation, solely for purposes of administering the Borrowing Base
formulas, of the level of credit which the Lenders are prepared to provide
hereunder with respect to the assets of any Borrower in light of the limitations
on recovery from the assets of the Borrower under Section 11.15 and applicable
law in connection with any action or proceeding of the type referred to in
Section 11.15 and the Borrowers acknowledge that the actual amount of recovery
from such assets should be a greater amount when and if there ever is reason to
actually determine the “solvency” of the respective Borrower as it would be
determined for purposes of Section 548 of the Bankruptcy Code and the limitation
contained in Section 11.15. The Borrowers acknowledge that, among various
reasons for a variance between the “Estimated Solvency Amount” and the actual
amount of a Borrower’s “solvency” for Bankruptcy Code purposes are the facts
that (i) “Other Accrued Liabilities” amounts and the “Other Non-Current
Liabilities” amounts shown on the most recently delivered balance sheet shall
reflect estimations of the respective Borrower’s liabilities for many contingent
liabilities (although there may be other contingent liabilities of such Borrower
which have not been included in such calculation) and (ii) no attempt has been
made by the applicable Borrower to reflect in the calculation such non-balance
sheet assets as any contribution, indemnity and set-off rights against other
Loan Parties or mark-ups of fixed assets to reflect current saleable values
above the lower of cost or market values shown on the respective balance sheet.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Availability” shall mean, as of any date of determination, (a) the
lesser of (i) the Commitments of all of the Lenders and (ii) the Borrowing Base
as of the date of determination, less (b) all outstanding Loans and LC Exposure
as of the date of determination, less (c) in the Reasonable Credit Judgment of
the Collateral Agent, the aggregate amount of all outstanding and unpaid trade
payables and other obligations of the Loan Parties which are not paid within 60
days past the due date according to their original terms of sale, in each case
as of such date of determination unless contested in good faith, less (d) in the
Reasonable Credit Judgment of the Collateral Agent, the amount of checks issued
by the Loan Parties to pay trade payables and other obligations which are not
paid within 60 days past the due date according to their original terms of sale,
in each case as of such date of determination, but which either have not yet
been sent or are subject to other arrangements which are expected to delay the
prompt presentation of

 

21



--------------------------------------------------------------------------------

such checks for payment. Each component of the determination of Excess
Availability pursuant to this definition shall be based on the most recent
information available to the Collateral Agent at the time of determination.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes (including branch profits taxes) imposed on (or measured by) its gross or
net income (excluding U.S. withholding taxes) by the United States (or any
political subdivision thereof, including, without limitation, any state of the
United States and any political subdivision of such state), or by the
jurisdiction under the laws of which such recipient is organized (or any
political subdivision thereof) or in which its principal office is located (or
any political subdivision thereof) or, in the case of any Lender, in which its
applicable lending office is located, (b) in the case of a Lender or an Issuing
Bank (other than an assignee pursuant to a request by the Administrative
Borrower under Section 2.16(b)), any and all Taxes (including withholding taxes)
that are imposed on amounts payable to such Lender or Issuing Bank at the time
such Lender or Issuing Bank becomes a party to the Prior Credit Agreement or
this Agreement (or designates a new lending office) or is attributable to such
Lender’s or Issuing Bank’s failure to comply with its obligations under
Section 2.15(e) (it being understood and agreed, for the avoidance of doubt,
that any withholding tax imposed on a Lender or Issuing Bank as a result of a
Change in Law or regulation or interpretation thereof occurring after the time
such Lender or Issuing Bank became a party to the Prior Credit Agreement or this
Agreement shall not be an Excluded Tax), and (c) any and all Taxes imposed on it
as a result of a trade or business in, a permanent establishment in, or a
present or former connection between such Lender, Issuing Bank or the
Administrative Agent (as the case may be) and the jurisdiction of the
Governmental Authority imposing such tax or any taxing authority thereof or
therein.

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.01(d) hereto.

“Existing Obligations” shall mean the “Obligations” as defined in the Prior
Credit Agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the collective reference to (a) the Commitment Letter,
dated December 19, 2003, among the Administrative Borrower, UBS Loan Finance LLC
and UBS Securities LLC, (b) the confidential Fee Letter, dated December 19,
2003, among the Administrative Borrower, UBS Loan Finance LLC and UBS Securities
LLC, each as modified by the terms of (i) the confidential Amended Fee Letter,
dated August 15, 2006, among the

 

22



--------------------------------------------------------------------------------

Administrative Borrower, UBS Loan Finance LLC and UBS Securities LLC and
(ii) the confidential Second Amended Fee Letter, dated the Restatement Date,
among the Administrative Borrower, UBS Loan Finance LLC and UBS Securities LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
Collateral Agent Fees, the LC Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean (a) in the event the 6.875% Senior Notes have
not been refinanced, defeased or paid in full on or prior to June 15, 2013 (and
if refinanced, with a new maturity date after November 8, 2015), June 15, 2013,
(b) in the event the 3.25% Convertible Notes have not been refinanced, defeased
or paid in full on or prior to February 1, 2015 (and if refinanced, with a new
maturity date after November 8, 2015), February 1, 2015 and (c) in the event
that both the 6.875% Senior Notes have been so refinanced, defeased or paid in
full on or prior to June 15, 2013 and the 3.25% Convertible Notes have been so
refinanced, defeased or paid in full on or prior to February 1, 2015, May 8,
2015.

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Compliance Officer, principal accounting officer, Treasurer or Controller of
such Person, and any other officer or similar official thereof with similar
responsibility for the administration of the financial activities of such Person
proposed by the Administrative Borrower and acceptable to the Administrative
Agent in its Reasonable Credit Judgment.

“Foreign Issuing Bank” shall mean any Issuing Bank that is not, for United
States federal income tax purposes, a United States person within the meaning of
Section 7701(a)(30) of the Code.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, a United States person within the meaning of
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fees” shall have the meaning assigned to such term in Section 2.05(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and the other Companies identified as a
“Guarantor” on the signature pages hereto and any other Company that becomes a
Guarantor hereunder by

 

23



--------------------------------------------------------------------------------

execution of a Joinder Agreement after the Restatement Date pursuant to
Section 5.11. The Immaterial Subsidiaries, the Insurance Subsidiaries and the
Joint Venture Subsidiaries were not required to be “Guarantors” under the
Original Agreement and the Prior Agreement, and the Agents and Lenders hereby
agree that such treatment shall continue under this Agreement.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant, or hazardous, toxic or
dangerous chemicals, wastes, materials, compounds, constituents or substances,
as all such terms are used in their broadest sense and defined by or under any
Environmental Law.

“Hedging Agreement” shall mean any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
designed to alter the risks of any Person arising from fluctuations in interest
rates, currency values or commodity pricing.

“Hedging Obligations” shall mean the amount of obligations referenced in clause
(c) of the definition of “Obligations.”

“Hedging Reserve” shall mean, as of any date of determination, a reserve
determined by the Collateral Agent in its Reasonable Credit Judgment (with due
regard to recent market volatility) and giving effect to the aggregate amount
owing to the Loan Parties by a counterparty to a Hedging Agreement, less the
amount the Loan Parties owe such counterparty thereunder, less the aggregate
amount of Property pledged to collateralize or otherwise secure such obligation
(other than the Collateral granted under the Loan Documents), in each case
valued by the Collateral Agent in its Reasonable Credit Judgment based on the
information provided to the Collateral Agent pursuant to Section 5.15(f) on a
mark-to-market basis as of the last Business Day of the month (or if not
available, the nearest prior Business Day for which such evaluation is
available); provided, that the Collateral Agent, in its Reasonable Credit
Judgment, may adjust such reserve from time to time to reflect changes in market
volatility and other relevant factors that may be reported to the Collateral
Agent by the counterparty to such Hedging Agreement. Notwithstanding anything in
this definition to the contrary, in the event that a counterparty to any Hedging
Agreement elects to report to the Collateral Agent the amount of the Obligations
with respect to such Hedging Agreement within the last 30 days of such date of
determination, the Collateral Agent shall at all times, unless otherwise
consented to by such counterparty, maintain a Hedging Reserve with respect to
such Obligations of at least the amount so reported; provided, however, to the
extent that the Collateral Agent increases the Hedging Reserve based on such
reports, the Collateral Agent shall notify the Administrative Borrower and such
increase in the Hedging Reserve will not take effect for five (5) Business Days
from the date of receipt by the Administrative Borrower of such notice with
respect to any determination of Excess Availability or Average Excess
Availability.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

24



--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” shall mean a Subsidiary of Holdings, other than a
Borrower, that has total assets of less than $5,000 and is not then conducting
or then planning to conduct any business operations or activities.

“Incorporated Borrowing Base” shall mean at any time, for each Borrower, subject
to adjustment as provided in Section 2.19, an amount equal to the lesser of
(a) the sum of, without duplication:

 

  (i) the book value of Eligible Accounts of such Borrower multiplied by the
advance rate of 85%, plus

 

  (ii) the lesser of (A) the advance rate of 65% of the Cost of Eligible
Inventory of such Borrower or (B) the advance rate of 85% of the Net Recovery
Cost Percentage, multiplied by the Cost of Eligible Inventory of such Borrower,
or

(b) the Borrowing Base Limitation Amount for such Borrower.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person upon which interest charges are customarily
paid or accrued; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person;
(e) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days unless contested in good faith and by
appropriate proceedings if adequate reserves have been established on the books
of such Person in accordance with GAAP); (f) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; (g) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such Person; (h) all obligations of such Person
in respect of Interest Rate Protection Agreements and other Hedging Agreements
to the extent required to be reflected on a balance sheet of such Person;
(i) all Attributable Indebtedness of such Person; (j) all obligations for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such Person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (j) above. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor under applicable law as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that terms of such Indebtedness provide that such Person is not
liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

 

25



--------------------------------------------------------------------------------

 

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the Restatement Date in the State of New York, in which any
Person now or hereafter has rights.

“Insurance Business” shall mean the business of (i) issuing surety bonds,
reclamation bonds, performance bonds, workers’ compensation insurance policies,
fronting policies for all risk general liability, casualty and property
insurance and other similar obligations as a captive insurance/bonding company
to support and/or insure reclamation and workers’ compensation obligations and
all risk general liability, casualty and property risks customarily covered by
fronting policies, in each case incurred by the Companies in the ordinary course
of their businesses, and (ii) conducting all activities ancillary or reasonably
related thereto, including entering into reinsurance arrangements, receiving
premiums, establishing reserves for the payment of claims and for the return of
unearned premiums and investing funds in support of such reserves, all as may be
required or permitted by applicable insurance laws and regulations.

“Insurance Subsidiary” shall mean any direct or indirect Wholly-Owned Subsidiary
of the Administrative Borrower that is engaged solely in the Insurance Business.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

“Intercompany Indebtedness” shall mean any Indebtedness or other liability owed
by a Loan Party to another Loan Party, including any amounts owing under tax
sharing agreements and any amounts treated on the books and records of the Loan
Parties as “Intercompany-Accounts Receivable”, “Intercompany-Accounts Payable”,
“Intercompany Loan Payable”, and “Intercompany Loan Receivable.”

“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December to
occur during the period that such Loan is outstanding and the Final Maturity
Date of such Loan, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Administrative Borrower may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no

 

26



--------------------------------------------------------------------------------

numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement designed to protect any Company against
fluctuations in interest rates and not entered into for speculation.

“Interest Reserve” shall mean, at any date of determination, an amount equal to
the total amount of interest on Indebtedness for borrowed money (other than the
Loans) of the Companies accrued but not paid from the beginning of the then
current calendar year through and including the end of the then current calendar
month.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the Restatement Date in the State of New York, wherever located, and
all Coal located on, under or within Real Property before extraction and
classified in the most recent Inventory Appraisal delivered to the
Administrative Agent and the Collateral Agent prior to the Restatement Date as
pit coal, pit-shippable coal or ratio coal whether or not legally owned by any
Person, in each case, in which any Person now or hereafter has rights.

“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by an independent appraisal firm satisfactory to the Collateral Agent in its
Reasonable Credit Judgment and delivered pursuant to Section 5.15(e) hereof.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) UBS, with respect to
Letters of Credit issued by it; (b) any other Lender or Affiliate of such Lender
that may become an Issuing Bank pursuant to Sections 2.18(i) or (k), with
respect to Letters of Credit issued by such Lender or Affiliate, (c) PNC Bank,
National Association, with respect to the Existing Letters of Credit and any
other Letter of Credit issued by it or (d) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement entered into by a new
Subsidiary pursuant to Section 5.11(b), substantially in the form of Exhibit E.

“Joint Venture Subsidiaries” shall mean CoalSolv, LLC, a Virginia limited
liability company, Coal Handling Solutions, LLC, a Delaware limited liability
company, Kingsport Handling, LLC, a Delaware limited liability company, and
Kingsport Services, LLC, a Delaware limited liability company, and their
respective Subsidiaries.

“Land Companies” (i) shall mean the Companies that own, lease or hold real
estate, coal and other mineral interests as their principal business and that do
not conduct any significant mining operations, which Companies, as of the
Restatement Date, are listed on Schedule 1.01(b) attached hereto and (ii) shall
include any additional Company joined as a Land Company pursuant to
Section 5.11(b).

 

27



--------------------------------------------------------------------------------

 

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, substantially in the form of Exhibit F.

“LC Commitment” shall mean the aggregate commitments of the Issuing Bank to
issue Letters of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by the Administrative Borrower in accordance
with the terms of Section 2.18(b) and substantially in the form of Exhibit A-3,
or such other form as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lender Addendum” shall mean with respect to any Lender on the Restatement Date,
a lender addendum in the form of Exhibit A-4¸ to be executed and delivered by
such Lender on the Restatement Date as provided in Section 11.14.

“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.

“Lender Specified Collateral” has the meaning assigned to such term in the
Lender Specified Collateral Side Letter.

“Lender Specified Collateral Side Letter” shall mean that certain letter dated
as of the Original Closing Date from the Administrative Agent and the Collateral
Agent to, and acknowledged by, the Original Lenders. The Lender Specified
Collateral Side Letter is solely for the benefit of the Lenders, may be amended,
supplemented or otherwise modified without the consent of the Loan Parties and
does not create any rights in favor of any other Person, including, without
limitation, the Loan Parties.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum (other than any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

28



--------------------------------------------------------------------------------

 

“Letter of Credit” shall mean any (i) Standby Letter of Credit or Commercial
Letter of Credit, in each case, issued or to be issued by an Issuing Bank for
the account of any Loan Party pursuant to Section 2.18 and (ii) Existing Letter
of Credit.

“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Final Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full London Business Day preceding the
first day of such Interest Period; provided, however, that (i) if no comparable
term for an Interest Period is available, the LIBOR Rate shall be determined
using the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in Dollars at approximately 11:00 a.m., London, England time, two
London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such Eurodollar Borrowing to be outstanding during such
Interest Period. “Telerate British Bankers Assoc. Interest Settlement Rates
Page” shall mean the display designated as Reuters Screen LIBOR01 Page (or such
other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, assignment, hypothecation, security interest
or encumbrance of any kind, any other type of preferential arrangement in
respect of such Property or any filing of any financing statement under the UCC
or any other similar notice of Lien under any similar notice or recording
statute of any Governmental Authority, including any easement, right-of-way or
other encumbrance on title to Real Property, in each of the foregoing cases
whether voluntary or imposed by law, and any agreement to give any of the
foregoing; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such Property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, each Borrowing Base Certificate, the
Letters of Credit, the Notes (if any), the Security Documents, the Contribution,
Incentive and Offset Agreement, the Fee Letter, the Collateral Agent Fee Letter
and each Hedging Agreement entered into with any Secured Party.

 

29



--------------------------------------------------------------------------------

 

“Loan Parties” shall mean the Borrowers, Holdings and the other Guarantors.

“Loans” shall mean advances made to or at the instructions of the Administrative
Borrower pursuant to Article II hereof and may constitute a Revolving Loan or a
Swingline Loan.

“Maintenance Capital Expenditures” shall mean, at any date of determination, an
amount equal to the product of (i) $2.00 and (ii) the total tons of Coal
produced by the Consolidated Companies during the applicable Test Period.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, Property, results of operations or financial condition of the
Consolidated Companies, taken as a whole; (b) a material impairment of the
ability of the Loan Parties to fully and timely perform their obligations under
the Loan Documents; (c) a material impairment of the rights of or benefits or
remedies available to the Lenders or the Collateral Agent under the Loan
Documents; or (d) a material adverse effect on the value of the Collateral,
taken as a whole or the Liens in favor of the Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.

“Material Agreements” shall mean any Coal Supply Agreement, any Mining Lease,
any Prep Plant Lease and any other agreement, if in each case, the termination
of which would cause a Material Adverse Effect.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mine” shall mean any excavation or opening into the earth now and hereafter
made from which Coal is or can be extracted on or from any of the properties
owned or leased by any Company, together with all appurtenances, fixtures,
structures, improvements and all tangible property of whatsoever kind or nature
in connection therewith.

“Minimum Availability Amount” shall mean an amount equal to the greater of
(i) $30 million and (ii) 15% of the aggregate amount of the Revolving
Commitments.

“Mining Companies” shall mean the Companies listed on Schedule 1.01(c) attached
hereto, as such schedule may be updated from time to time in accordance with the
terms of Section 3.25(c), and any additional Company joined as a Mining Company
pursuant to Section 5.11(b).

“Mining Laws” shall mean any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, guidance, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to mining operations and activities. Mining Laws shall include,
but not be limited to, the Federal Coal Leasing Amendments Act, the Surface
Mining Control and Reclamation Act, all other land reclamation and use statutes
and regulations, the Federal Coal Mine Health and Safety Act, the Black Lung Act
and the Coal Act, each as amended, and their state and local counterparts or
equivalents.

 

30



--------------------------------------------------------------------------------

 

“Mining Lease” shall mean a Lease which provides a Company the right to mine
Coal reserves. Mining Leases which provide a Company the right to construct and
operate a preparation plant and related facilities on the surface shall also be
deemed a Prep Plant Lease.

“Mining Permits” shall mean any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to recover Coal from any Mine being
operated by any Company.

“Mortgage” shall mean any mortgage, deed of trust or similar document, between a
Borrower and the Collateral Agent for the benefit of the Secured Parties, in
form and substance satisfactory to the Collateral Agent in its Reasonable Credit
Judgment.

“Mortgage Amendments” shall have the meaning assigned to such term in
Section 4.02(f).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA to which any Company or any ERISA
Affiliate has an obligation to contribute.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the cash proceeds received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan
Party) in respect of noncash consideration (including, but not limited to, cash
receipts with respect to Designated Non-cash Consideration) initially received)
net of (i) selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees and expenses,
transfer and similar taxes and the Administrative Borrower’s good faith estimate
of income taxes paid or payable in connection with such sale after taking into
account any available tax credits or deductions and any tax sharing
arrangements); (ii) amounts provided as a reserve, in accordance with GAAP, or
amounts placed in escrow, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided, that, to the extent and
at the time any such amounts are released from such reserve or escrow, such
amounts shall constitute Net Cash Proceeds); (iii) the Administrative Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the assets sold within 30 days of such Asset Sale
(provided, that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 30 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the asset sold in
such Asset Sale and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset and the Obligations);

(b) with respect to any Debt Issuance or Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

 

31



--------------------------------------------------------------------------------

 

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the net recovery
on the aggregate amount of the Inventory at such time on an “orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by the
Collateral Agent in accordance with Section 5.15(e), such “orderly liquidation
value” having taken into consideration operating expenses and liquidation
expenses reasonably anticipated in the disposition of such assets, and (b) the
denominator of which is the original Cost of the aggregate amount of the
Inventory subject to the most recent Inventory Appraisal.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 11.02(c).

“Non-Recourse Debt” shall mean Indebtedness of an Unrestricted Subsidiary:

(i) as to which neither Holdings nor any Subsidiary that is not an Unrestricted
Subsidiary (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;

(ii) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness of Holdings or any Subsidiary to declare a default on the other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity; and

(iii) as to which the lenders have been notified in writing that they shall not
have any recourse to the Equity Interests or assets of Holdings or any
Subsidiary.

“Notes” shall mean any notes evidencing (i) the Revolving Loans issued pursuant
to the Original Credit Agreement, the Prior Credit Agreement or this Agreement,
if any, substantially in the form of Exhibit H-2 or (ii) the Swingline Loans
issued pursuant to the Prior Credit Agreement or this Agreement, if any,
substantially in the form of Exhibit H-3, including any notes issued to the
Lenders on the Restatement Date as an amendment and restatement of and in
substitution for, any notes issued on the Original Closing Date or the Prior
Closing Date, and any notes issued in exchange therefor.

“Obligations” shall mean (a) obligations of any Loan Party from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Loan

 

32



--------------------------------------------------------------------------------

Party under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Loan Party under this Agreement and the
other Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents, (c) the due and punctual payment
and performance of all obligations of any Loan Party under each Hedging
Agreement entered into with any Secured Party and (d) the due and punctual
payment and performance of all obligations owed by any Borrower and any and all
of the other Loan Parties in respect of overdrafts and related liabilities owed
to any Lender, the Administrative Agent or the Collateral Agent arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds.

“Officer’s Certificate” shall mean a certificate signed by a Responsible Officer
in his or her official (and not individual) capacity.

“Original Closing Date” shall mean January 20, 2004.

“Original Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Original Lenders” shall have the meaning assigned to such term in the preamble
hereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies (other
than Excluded Taxes) of the United States or any political subdivision thereof
(including, without limitation, any state in the United States and any political
subdivision thereof) (including interest, fines, penalties and additions to tax)
arising from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Overadvance” shall have the meaning assigned to such term in Section 10.10.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“Payment Conditions” shall mean, at any time of determination with respect to
any Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Default or Event of Default has occurred and is
continuing, (b) if the amount of any such Specified Payment exceeds $5,000,000,
Excess Availability shall be not less than the Minimum Availability Amount and
(c) the Borrowers shall be in compliance with the financial covenant set forth
in Section 6.08.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

33



--------------------------------------------------------------------------------

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean, with respect to any Loan Party, any
transaction or series of related transactions for the direct or indirect
(a) acquisition of all or substantially all of the Property of any other Person,
or of any business or division of any other Person; (b) acquisition of in excess
of 50% of the Equity Interests of any other Person, or otherwise causing any
other Person to become a Subsidiary of such Loan Party; or (c) merger or
consolidation or any other combination with any other Person, if each of the
following conditions are met as determined by the Administrative Agent in its
Reasonable Credit Judgment and the Collateral Agent in its Reasonable Credit
Judgment:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such acquisition and, as applicable, on a Pro Forma
Basis, (A) the Borrowers shall be in compliance with the covenant set forth in
Section 6.08 as of the most recent Test Period (assuming, for purposes of
Section 6.08, that such acquisition, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period ending on or prior
to the date of such acquisition, had occurred on the first day of such relevant
Test Period and that such covenant applies regardless of the amount of Average
Excess Availability), (B) the Loan Parties can reasonably be expected to remain
in compliance with such covenant through the Final Maturity Date (regardless of
the amount of Excess Availability) and to have sufficient cash liquidity to
conduct their business and pay their respective debts and other liabilities as
they come due, and (C) Average Excess Availability shall be no less than the
Minimum Availability Amount immediately before giving effect to such acquisition
and Excess Availability shall be no less than the Minimum Availability Amount
immediately after giving effect to such acquisition;

(iii) no Company shall, in connection with any such acquisition, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller, except (A) unsecured
Indebtedness to the extent permitted under Section 6.01, (B) secured
Indebtedness not in excess of $30 million at any time outstanding, secured only
by a Permitted Lien and no other Loan Party shall be liable for such
Indebtedness, (C) obligations of the seller incurred in the ordinary course of
business and necessary or desirable to the continued operation of the underlying
properties, (D) ordinary course reclamation, black lung, workers compensation
and other employee benefits liabilities and (E) in the case of clauses (A) and
(B), the covenants, events of default, subordination and other provisions of
such assumed or acquired Indebtedness (including any guarantees thereof) shall
be otherwise reasonably satisfactory to the Administrative Agent, and, in each
case, any other such liabilities or obligations not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the assets being so acquired on or before the consummation of such
acquisition;

 

34



--------------------------------------------------------------------------------

 

(iv) the acquired Person shall be engaged in a Permitted Business and the
Property acquired in connection with any such acquisition shall be made subject
to the Lien of the Security Documents (to the extent such Property would have
been subject to the Lien of the Security Documents if such Property were owned
by the Companies on the Prior Closing Date) on terms satisfactory to the
Administrative Agent and the Collateral Agent in their Reasonable Credit
Judgment, and shall be free and clear of any Liens, other than Permitted Liens,
and the Agents shall have received all opinions, certificates, lien search
results and other documents reasonably requested by the Agents;

(v) the board of directors or other similar governing body of the acquired
Person shall not have indicated publicly its opposition to the consummation of
such acquisition;

(vi) with respect to any acquisition involving Acquisition Consideration of more
than $25 million, the Borrowers shall have provided the Administrative Agent and
the Collateral Agent with financial information, financial analysis,
documentation or other information and data relating to such acquisition or the
Person or business to be acquired as may be reasonably requested by the
Administrative Agent or the Collateral Agent; and

(vii) the Administrative Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate certifying that (A) such acquisition complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and (B) such acquisition
could not reasonably be expected to result in a Material Adverse Effect.

“Permitted Business” shall mean coal production, coal mining, coal brokering,
coal transportation, mine development, power marketing, electricity generation,
power/energy sales, trading and consulting, whether related to mining,
engineering, planning or other power/energy related activities, energy
transactions/asset restructuring, risk management products associated with
energy, fuel/power integration and other energy-related businesses, ash
disposal, environmental remediation and development of related real estate
assets, coal, natural gas, petroleum or other fossil fuel exploration,
production, marketing, transportation and distribution, design, development and
construction of road, rail and other infrastructure projects related to any of
the foregoing businesses and activities, and other related businesses and
activities of Holdings and its Subsidiaries, as of the Restatement Date,
including without limitation the Insurance Business of the Insurance
Subsidiaries, and in each case any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

35



--------------------------------------------------------------------------------

 

“Person” shall mean any natural Person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Restatement Date.

“Prepayment Exempt Collateral” shall mean Security Agreement Collateral that
(a) does not comprise a portion of the Borrowing Base and (b) consists of
(i) promissory notes (including Designated Non-cash Consideration) or
(ii) Equity Interests of any Person which is not a Loan Party or a Subsidiary of
any Loan Party.

“Prep Plant Lease” shall mean each Lease entered into by a Company in respect of
a preparation plant and/or related property or Real Property on which a
preparation plant is situated. Prep Plant Leases which also provide a Company
with the right to mine coal reserves shall also be considered Mining Leases.

“Prior Closing Date” shall mean August 15, 2006.

“Prior Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Prior Lenders” shall have the meaning assigned to such term in the preamble
hereto.

“Prior Lien” shall have the meaning assigned to such term in the applicable
Security Document.

“Prior Loan Documents” shall have the meaning assigned to such term in
Section 12.01(d).

“Prior Title Reports” shall mean the two limited reports on title dated
January 12, 2004, issued by Jackson Kelly PLLC to the Collateral Agent with
respect to the Mortgages executed and delivered pursuant to the Original Credit
Agreement, each as supplemented by the supplemental limited reports on title
dated September 1, 2006, issued by Jackson Kelly PLLC to the Collateral Agent
with respect to the Mortgages executed and delivered pursuant to the Prior
Credit Agreement.

“Private Letter Ruling” shall have the meaning assigned to such term in
Section 3.28.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X under the Securities Act or otherwise reasonably satisfactory to the
Administrative Agent.

 

36



--------------------------------------------------------------------------------

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment; provided that for purposes of Section 2.22(b) and (c),
“Pro Rata Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding the Revolving Commitment of any Defaulting Lender to
the extent its Swingline Exposure or LC Exposure is reallocated to the
non-Defaulting Lenders) represented by such Lender’s Revolving Commitment. If
the Revolving Commitments have terminated or expired, the Pro Rata Percentage
shall be determined based upon the Revolving Commitments most recently in
effect, after giving effect to any assignments.

“Property” shall mean any right, title or interest in or to Property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real Property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all improvements, fixtures,
easements, hereditaments and appurtenances relating thereto.

“Reasonable Credit Judgment” shall mean, with respect to any Person, a
determination or judgment made by such Person in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) credit or
business judgment.

“Redesignation” shall have the meaning assigned to such term in Section 5.18.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

37



--------------------------------------------------------------------------------

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials into,
the Environment.

“Required Lenders” shall mean, at any time, Lenders having more than fifty
percent (50%) of the Revolving Commitments, and if the Revolving Commitments
have been terminated, more than fifty percent (50%) of the Revolving Exposure;
provided that the Loans, LC Exposure and unused Commitments held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent may, in its Reasonable Credit Judgment, establish from time to
time.

“Response” shall mean (a) “response” as such term is defined in Section 25 of
CERCLA (42 U.S.C. § 9601(25)), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
Environment; (ii) prevent the Release or threat of Release, or minimize the
further Release; or (iii) perform studies and investigations in connection with,
or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any Person shall mean any Chief Executive Officer,
Chief Administrative Officer, or Financial Officer of such Person and any other
officer proposed by the Administrative Borrower and reasonably acceptable to the
Administrative Agent.

“Restatement Date” shall mean the date of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Restatement Date to but excluding the earlier of the Final Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder up to the amount set forth on
Annex II (as such schedule may be amended pursuant to Section 2.21), Schedule 1
to the Lender Addendum executed and delivered by such Lender, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07, (b) increased from time to time pursuant to
Section 2.21 or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The aggregate amount
of the Revolving Commitments of all Lenders on the Restatement Date is
$200,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

38



--------------------------------------------------------------------------------

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean a Loan made by the Lenders to any Borrower pursuant
to Section 2.01.

“Royalty Reserve” shall mean, at any date of determination, an amount equal to
the accrued and unpaid monthly production royalty expense due under royalty
agreements with any Person, or, if there is no separate royalty agreement, under
any lease or other applicable agreements with such Person.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, each Issuing Bank, the Lenders and each
counterparty to a Loan Party under a Hedging Agreement if at the date of
entering into such Hedging Agreement such Person was a Lender or an Affiliate of
a Lender and, if an Affiliate, such Affiliate executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Section 9.03.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean that certain Security Agreement, dated as of the
Original Closing Date among the Loan Parties and the Collateral Agent for the
benefit of the Secured Parties, as amended and restated by that certain Amended
and Restated Security Agreement, dated as of the Restatement Date among the Loan
Parties and the Collateral Agent.

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement or Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement or the
Security Agreement or the Mortgages or applicable law to be filed with respect
to the security interests in Property created pursuant to the Security Agreement
and the Mortgages and any other document or instrument utilized to pledge as
collateral for the Obligations any Property of whatever kind or nature.

“Senior Note Documents” shall mean the 6.875% Senior Note Documents and the
Convertible Note Documents.

“Senior Notes” shall mean the 6.875% Senior Notes and the Convertible Notes.

 

39



--------------------------------------------------------------------------------

 

“Special Agent Advance” shall have the meaning assigned to such term in
Section 10.11.

“Specified Borrowing Base Account” shall mean a separate account designated and
held by the Administrative Agent subject to a Control Agreement in the form of
Exhibit 4 attached to the Security Agreement.

“Specified Payment” shall mean any Investment pursuant to Section 6.04(t).

“Specified Tax Sharing Agreement” shall mean that certain Tax Sharing Agreement
dated as of November 30, 2000 by and among Holdings, f/k/a Fluor Corporation, a
Delaware corporation incorporated in 1978, Fluor Corporation, a Delaware
corporation incorporated in 2000, and the Administrative Borrower.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of any Company (other than Holdings), (b) the obligations of
third-party insurers of any Company arising by virtue of the laws of any
jurisdiction requiring third-party insurers to obtain such letters of credit, or
(c) performance, payment, deposit or surety obligations of any such Company if
required by law or governmental rule or regulation or in accordance with custom
and practice in the industry.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent. Unless otherwise set forth herein, reference in this
Agreement to “Subsidiary” shall mean Holdings’ direct and indirect Subsidiaries.

“Supermajority Lenders” shall mean at any time, Lenders having at least 66.6% of
the Revolving Commitments or, if the Revolving Commitments have been terminated,
at least 66.6% of the Revolving Exposure.

 

40



--------------------------------------------------------------------------------

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by any Company.

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
fees, imposts, assessments, deductions, withholdings or other charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (i).

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Holdings then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b).

“Total Assets” shall mean, as of any date of determination, the total
consolidated assets of the Consolidated Companies, as shown on the most recent
consolidated balance sheet of the Consolidated Companies.

“Treasury Regulation” shall mean the regulations promulgated under the Code.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UBS” shall mean UBS AG, Stamford Branch.

 

41



--------------------------------------------------------------------------------

 

“UCC” shall mean the Uniform Commercial Code of the State of New York or any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unasserted Obligations” shall mean at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Loan,
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under, and fees relating to, Letters of Credit and (iii) Hedging
Obligations) in respect of which no claim or demand for payment has been made
(or, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.

“Unrestricted Subsidiary” shall mean (i) as of the Restatement Date, the
Dissolving Subsidiary and the Joint Venture Subsidiaries, (ii) any other
Subsidiary that at the time of determination shall be designated an Unrestricted
Subsidiary by a Responsible Officer of Holdings in accordance with Section 5.18
and (iii) any other Subsidiary of an Unrestricted Subsidiary.

“Voting Stock” shall mean any class or classes of capital stock of Holdings
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Holdings.

“West Kentucky Asset Sale” shall mean any transaction or series of
contemporaneous transactions involving (i) the sale, lease or license of all or
substantially all of the assets relating to the coal mining property known as
the Delaware development project, including but not limited to the transfer of
mineral and surface leases, permits, equipment and other tangible property and
other assets relating thereto, including without limitation the Sublease
Agreement dated as of December 29, 2006 between the Administrative Borrower and
Delaware Resources, LLC.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person have a 100% Equity Interest at such time. Unless
otherwise set forth herein, reference in this Agreement to “Wholly-Owned
Subsidiary” shall mean each of Holdings’ direct and indirect Wholly-Owned
Subsidiaries.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

42



--------------------------------------------------------------------------------

 

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “Property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Restatement Date unless agreed to by the
Administrative Borrower and the Required Lenders. In the event that any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Administrative Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Administrative Borrower and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.

 

43



--------------------------------------------------------------------------------

 

ARTICLE II.

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Revolving Loans to the Borrowers, at any time
and from time to time after the Restatement Date until the earlier of one
Business Day prior to the Final Maturity Date and the termination of the
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not (subject to the
provisions of Sections 10.10 and 10.11) result in such Lender’s Revolving
Exposure exceeding the lesser of (A) such Lender’s Revolving Commitment and
(B) such Lender’s Pro Rata Percentage multiplied by the Borrowing Base then in
effect. Within the limits set forth in this Section 2.01 and subject to the
terms, conditions and limitations set forth herein, the Borrowers may borrow,
pay or prepay and reborrow Revolving Loans.

SECTION 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.18(e), Loans
(other than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) in the case of ABR Loans or Eurodollar Loans, an
integral multiple of $1.0 million and not less than $5.0 million or (ii) equal
to the remaining available balance of the applicable Revolving Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Administrative Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided further that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than five Eurodollar
Borrowings outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.18(e), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:30 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the
Administrative Borrower in the applicable Borrowing Request maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

 

44



--------------------------------------------------------------------------------

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrowers on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrowers severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrowers until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
a rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Final
Maturity Date.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, the
Administrative Borrower (on its own behalf or on behalf of any other Borrower)
shall notify the Administrative Agent of such request by telephone (promptly
confirmed by telecopy) (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing (other than Swingline
Loans), not later than 11:00 a.m., New York City time, on the same Business Day
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Administrative
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the Borrower on whose behalf the Administrative Borrower is requesting such
Borrowing;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

45



--------------------------------------------------------------------------------

 

(f) the location and number of the Administrative Borrower’s account into which
funds are to be disbursed, which shall comply with the requirements of
Section 2.02; and

(g) that the conditions set forth in Section 4.02(b)-(e) are satisfied as of the
date of the Borrowing Request.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrowers, jointly and severally, hereby unconditionally agree to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Lender on the Final
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Final Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Borrowing is made, the
Borrowers shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Administrative Agent shall from time to time, advise the Collateral Agent of the
status of such accounts to permit the Collateral Agent to determine the
Borrowing Base.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such

 

46



--------------------------------------------------------------------------------

Lender and its registered assigns) in the form of Exhibit H-2 or H-3, as the
case may be. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

(f) All funds held by any Loan Party (other than proceeds of a Casualty Event,
Asset Sales that do not require a permanent repayment and any other cash
required to be pledged under Loan Documents) shall be deposited into one or more
deposit or investment accounts to be swept on a daily basis to Concentration
Accounts in accordance with the terms of Section 9.01(e).

SECTION 2.05 Fees.

(a) Commitment Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”), equal to 0.625% of the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Restatement Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Restatement Date. All Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) Administrative Agent Fees; Collateral Agent Fees. The Borrowers, jointly and
severally, agree to pay (i) to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter or such other fees payable
in the amounts and at the times separately agreed upon among the Borrowers and
the Administrative Agent (the “Administrative Agent Fees”) and (ii) to the
Collateral Agent, for its own account, the collateral monitoring fee set forth
in the Collateral Agent Fee Letter or such other fees payable in the amounts and
at the times separately agreed upon between the Borrowers and the Collateral
Agent (the “Collateral Agent Fees”).

(c) LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on Eurodollar Revolving
Loans pursuant to Section 2.06(b) on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC

 

47



--------------------------------------------------------------------------------

Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. LC
Participation Fees and Fronting Fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Date; provided, that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
Section 2.05(c) shall be payable within 10 days after demand. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). During the existence of an Event of
Default, the LC Participation Fee shall be increased to a per annum rate equal
to 2% plus the otherwise applicable rate with respect thereto.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Fronting Fees shall be paid directly to the Issuing
Bank and the Collateral Agent Fees shall be paid directly to the Collateral
Agent. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06 Interest on Loans and Default Interest.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, during the existence of an Event of Default,
(i) all Obligations shall bear interest, after as well as before judgment, at a
per annum rate equal to (A) in the case of principal of any Loan, 2% plus the
higher of (1) the Alternative Base Rate plus the Applicable Margin and (2) the
Adjusted LIBOR Rate plus the Applicable Margin and (B) in the case of any other
amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
Section 2.06(a) and (ii) the LC Participation Fee shall increase as provided in
the last sentence of Section 2.05(c).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided, that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand (provided, that, absent demand, such
interest shall be payable on each Interest Payment Date and upon termination of
the Revolving Commitments), (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan

 

48



--------------------------------------------------------------------------------

prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Final Maturity Date.

(b) The Administrative Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided, that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1.0 million and not less than $5.0 million and (ii) the
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments, the LC
Exposures would exceed the LC Commitment or the Swingline Exposures would exceed
the Swingline Commitment.

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.07 shall be irrevocable. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Administrative Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Administrative Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising

 

49



--------------------------------------------------------------------------------

each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Administrative Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
five Eurodollar Borrowings outstanding hereunder at any one time. This
Section 2.08 shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section 2.08, the Administrative
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

(d) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Administrative Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(e) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(f) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Administrative Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

50



--------------------------------------------------------------------------------

 

SECTION 2.09 [Intentionally Omitted].

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided, that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrowers shall, on the date of such termination, repay or prepay all
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Administrative Borrower and the Revolving Lenders of the
sum of the Revolving Exposures after giving effect thereto and (y) if the sum of
the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then the Borrowers shall, on
the date of such reduction, first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, the Borrowers shall, promptly (but in any event
within 2 Business Days) apply an amount equal to such excess to prepay the Loans
and any interest accrued thereon, in accordance with this Section 2.10(b)(iii).
The Borrowers shall, first, repay or prepay all Swingline Loans, second, repay
or prepay Revolving Borrowings, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, the Borrowers shall, without notice or
demand, immediately first, repay or prepay Revolving Borrowings, second, repay
or prepay all Swingline Loans, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrowers shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an amount sufficient to eliminate
such excess.

 

51



--------------------------------------------------------------------------------

 

(vi) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect, the Borrowers shall, without notice or demand,
immediately repay or prepay the Swingline Loan in an amount sufficient to
eliminate such excess.

(c) Asset Sales. Promptly, but in any event not later than thirty days following
the receipt of any Net Cash Proceeds of any Asset Sale by a Loan Party, the
Borrowers shall, and shall cause the applicable Loan Party (with appropriate
adjustments to any intercompany loan account balances) to, apply 100% of the Net
Cash Proceeds received with respect thereto to make prepayments in accordance
with Sections 2.10(i); provided, that:

(i) no such prepayment shall be required with respect to (A) any Asset Sale
permitted by Section 6.05(a), (c), (d) or (f) or, to the extent involving Loan
Parties, (h), (B) the disposition of assets subject to a condemnation or eminent
domain proceeding or insurance settlement to the extent it does not constitute a
Casualty Event, or (C) Asset Sales for fair market value resulting in no more
than $1 million in Net Cash Proceeds per Asset Sale (or series of related Asset
Sales) and less than $5 million in Net Cash Proceeds in any fiscal year; and

(ii) so long as no Event of Default shall then exist or would arise therefrom,
such proceeds of any other Asset Sale shall not be required to be so applied on
such date to the extent that the Administrative Borrower shall have provided
written notice to the Administrative Agent and the Collateral Agent setting
forth a description of the transaction and the anticipated net proceeds
therefrom on or prior to such date stating that the Borrowers intend to use such
Net Cash Proceeds to purchase assets to be used by the Loan Parties in any
Permitted Business or to acquire 100% of the Equity Interests of any Person that
owns such assets no later than 270 days following the date of such Asset Sale;
provided, that (A) if all or any portion of such Net Cash Proceeds shall not be
utilized to purchase such assets or acquire such Equity Interests within such
270-day period, such unused portion shall be applied as a mandatory prepayment
as provided in Section 2.10(i) and (B) if the Property subject to such Asset
Sale constituted Collateral (other than Prepayment Exempt Collateral to the
extent that the aggregate Net Cash Proceeds received in respect of all Asset
Sales of Prepayment Exempt Collateral does not exceed $5 million in any four
consecutive fiscal quarters of Holdings commencing with the fiscal quarter
beginning October 1, 2010), then all Property purchased with the Net Cash
Proceeds thereof pursuant to this Section 2.10(c)(ii) shall be made subject to
the Lien of the applicable Security Documents in favor of the Collateral Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with Sections 5.11 and 5.12.

(d) Debt Issuance. Upon any Debt Issuance after the Restatement Date, the
Borrowers shall, and shall cause the other Loan Parties to, make prepayments in
accordance with Sections 2.10(i) in an aggregate principal amount equal to 100%
of the Net Cash Proceeds of such Debt Issuance.

(e) Equity Issuance. Upon any Equity Issuance after the Restatement Date, the
Borrowers shall make prepayments in accordance with Sections 2.10(i) in an
aggregate principal amount equal to 50% of the Net Cash Proceeds of such Equity
Issuance.

(f) Casualty Events. Promptly, but in any event not later than thirty days
following the receipt of any Net Cash Proceeds from a Casualty Event, the
Borrowers shall, and shall cause

 

52



--------------------------------------------------------------------------------

the applicable Loan Party (with appropriate adjustments to any intercompany loan
account balances) to, apply an amount equal to 100% of the Net Cash Proceeds
received with respect thereto to make prepayments in accordance with Sections
2.10(i); provided, that:

(i) no such prepayment shall be required with respect to any Casualty Event, in
the event the aggregate Net Cash Proceeds received after the Restatement Date in
respect from all Casualty Events shall not exceed $7.5 million; and

(ii) so long as no Event of Default shall then exist or would arise therefrom,
such Net Cash Proceeds shall not be required to be so applied on such date to
the extent that the Administrative Borrower shall have provided notice to the
Administrative Agent and the Collateral Agent on or prior to such date stating
that the Borrowers intend to use such Net Cash Proceeds to purchase assets to be
used by the Loan Parties in any Permitted Business or to repair, replace or
restore any Property subject of a Casualty Event no later than 270 days
following the date of receipt of such proceeds; provided, that (A) if all or any
portion of such Net Cash Proceeds shall not be utilized to purchase such assets
or to repair, replace or restore such Property within such 270-day period, such
unused portion shall be applied as a mandatory prepayment as provided in
Section 2.10(i) and (B) if the Property subject to such Casualty Event
constituted Collateral under the Security Documents, then all Property purchased
with the Net Cash Proceeds thereof pursuant to this Section 2.10(f)(ii) shall be
made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12.

(g) [Intentionally Omitted].

(h) [Intentionally Omitted].

(i) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Administrative Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
this Section 2.10(i)(i). Subject to Section 9.03 and so long as no Event of
Default shall then exist and be continuing, all mandatory prepayments shall be
applied as follows: first, to Fees and reimbursable expenses of the
Administrative Agent and the Collateral Agent then due and payable pursuant to
the Loan Documents; second, to interest then due and payable on all Loans;
third, to the principal balance of the Swingline Loans until the same has been
repaid in full; fourth, to the outstanding principal balance of Revolving Loans
until the same has been paid in full, including accompanying accrued interest
and charges under Sections 2.12, 2.13 and 2.15 (the Administrative Borrower may
elect which of any Eurodollar Borrowings is to be prepaid); fifth, to cash
collateralize all LC Exposures plus any accrued and unpaid Fees with respect
thereto (to be held and applied in accordance with Section 2.18(j) hereof);
sixth, to all other Obligations pro rata in accordance with the amounts that
such Lender certifies is outstanding; and, seventh, returned to the Borrowers or
to such party as otherwise required by law. Such mandatory prepayments shall not
cause a corresponding reduction in the Revolving Commitments or Swingline
Commitment of the Lenders.

 

53



--------------------------------------------------------------------------------

 

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans, as applicable, together with any
amounts owing to the Lenders under Section 2.13.

(iii) Each payment by Borrowers on account of principal of the Revolving
Borrowings shall be applied pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by each Revolving Lender.

(j) Notice of Prepayment. The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the same Business Day of the prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in its Business Judgment (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the
Administrative Borrower and the Lenders by telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Administrative
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

54



--------------------------------------------------------------------------------

 

SECTION 2.12 Increased Costs.

(a) Except as provided for in Section 2.15 with respect to Indemnified Taxes, if
any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to Administrative Agent for the account of such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Section 2.12(a) or (b) shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay the Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the

 

55



--------------------------------------------------------------------------------

Issuing Bank’s right to demand such compensation; provided, that the Borrowers
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 2.12 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Administrative Borrower pursuant to Section 2.16,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.13 shall be delivered to the
Administrative Borrower and the Administrative Agent and shall be conclusive
absent manifest error. The Borrowers shall pay the Administrative Agent for the
account of such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent by wire transfer to the Administrative
Agent’s Account, except payments to be made directly to the Issuing Bank

 

56



--------------------------------------------------------------------------------

or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made to the
Administrative Agent for the benefit of the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 2.14(c) shall apply). Each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against any Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of any
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not

 

57



--------------------------------------------------------------------------------

make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any and all Indemnified Taxes; provided,
that if any Loan Party shall be required by law to deduct any Indemnified Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions or withholdings
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) such Loan Party shall make such deductions or
withholdings and (iii) such Loan Party shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify and pay the Administrative Agent, each Lender
and the Issuing Bank, within 30 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (except, with respect to each Lender, the
Issuing Bank and the Administrative Agent to the extent arising from the gross
negligence or willful misconduct of such Lender, the Issuing Bank or the
Administrative Agent, including the failure of such Lender, the Issuing Bank or
the Administrative Agent to make any filing (other than the filings described in
Section 2.15(e)) or payment within such person’s control, but only if such
failure is the result of gross negligence or willful misconduct), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A Lender, the Issuing Bank or
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall deliver to the Administrative Borrower a certificate stating
the amount of such Indemnified Taxes or Other Taxes subject to indemnification
by the Borrowers along with a reasonable written explanation of the basis for
such payment or liability and such certificate shall be conclusive absent
manifest error.

 

58



--------------------------------------------------------------------------------

 

(d) Within 30 days after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Administrative Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment or, if such receipt is
not available, other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Any Lender or any Issuing Bank that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Administrative
Borrower (with a copy to the Administrative Agent), at the time or times as may
be prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower as will permit such payments to be made without
withholding or at a reduced rate. Each Lender and the Issuing Bank either
(1) (i) prior to becoming a party to this Agreement furnish two copies of either
(a) U.S. Internal Revenue Service Form W-8ECI (or successor form), (b) U.S.
Internal Revenue Service Form W-8BEN (or successor form) or (c) with respect to
any Loan Document in which a participation has been sold, an Internal Revenue
Service Form W-8IMY along with accompanying Form W-8BEN and any required
supporting documentation and (ii) (for the benefit of the Borrowers and the
Administrative Agent) to the extent it may lawfully do so at such times as may
be prescribed by applicable law or upon reasonable request by the Administrative
Borrower or the Administrative Agent, to provide a new Form W-8ECI, Form W-8BEN
or Form W-8IMY (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
payment hereunder, (2) in the case of any such Foreign Lender or Foreign Issuing
Bank that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (i) prior to becoming a party to this Agreement furnish two original
copies of either (a) a “Non-Bank Certificate” in a form acceptable to the
Administrative Agent and the Administrative Borrower and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or (b) an Internal Revenue Form W-8ECI (or successor form),
certifying (in each case) to such Foreign Lender’s or Foreign Issuing Bank’s
legal entitlement to an exemption or reduction from U.S. federal withholding tax
with respect to all interest payments hereunder and (ii) (for the benefit of the
Borrowers and the Administrative Agent) to the extent it may lawfully do so at
such times as may be prescribed by applicable law, upon reasonable request by
the Administrative Borrower or the Administrative Agent, to provide a new Form
W-8BEN or W-8ECI (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder, (3) furnish two original copies of any other
applicable form, certificate or document prescribed by the Internal Revenue
Service certifying as to such Foreign Lender’s or such Foreign Issuing Bank’s
entitlement to exemption from United States withholding tax or reduced rate with
respect to all payments to be made to such Foreign Lender or Foreign Issuing
Bank under the Loan Documents, or (4) in the case of any other Lender or Issuing
Bank, provide two original copies of Internal Revenue Service Form W-9 (or any
successor form) and (ii) (for the benefit of the Borrowers and the
Administrative Agent) to the extent it may lawfully do so at such times as may
be prescribed by applicable law, upon a reasonable request by the Administrative
Borrower or the Administrative Agent, provide a new Form W-9 (or successor form)
upon the expiration or obsolescence of any previously delivered form to
reconfirm any

 

59



--------------------------------------------------------------------------------

exemption from U.S. backup withholding tax. If any Lender or Issuing Bank fails
to provide the forms required by this Section 2.15(e), the Administrative
Borrower and the Administrative Agent shall, notwithstanding anything in this
Section 2.15 to the contrary, withhold amounts required to be withheld by the
applicable Requirements of Law from any payments to such Lender or Issuing Bank
at the applicable statutory rate and the Administrative Borrower shall have no
indemnification obligations pursuant to this Agreement or any other Loan
Document to be required to pay additional amounts pursuant to Section 2.15 with
respect to amounts so withheld or related amounts.

(f) Each Lender shall promptly (i) notify the Administrative Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction for withholding Taxes, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender and as may be reasonably necessary (including, in the
case of a Lender, the re-designation of its lending office) to avoid any
requirement of applicable laws of any jurisdiction that the Borrowers or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(g) If the Administrative Agent or a Lender (or an assignee) or an Issuing Bank
(or its assignee) determines in its reasonable discretion that it has received a
refund or realizes the benefit of a credit or reduction resulting from a refund
of, credit against, or reduction in any tax excluded from Indemnified Taxes in
respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund,
credit, or reduction to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund, credit, or reduction), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (or assignee) or such
Issuing Bank (or its assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund, credit,
or reduction); provided, however, that the Borrowers, upon the request of the
Administrative Agent or such Lender (or assignee), agrees to repay the amount
paid over to the Borrowers to the Administrative Agent or such Lender (or
assignee) or such Issuing Bank (or its assignee) in the event the Administrative
Agent or such Lender (or assignee) or such Issuing Bank (or its assignee) is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.15(g) shall require the Administrative Agent or any Lender (or
assignee) or such Issuing Bank (or its assignee) to make available its tax
returns or any other information which it deems confidential to the Borrowers or
any other Person. Notwithstanding anything to the contrary, in no event will any
Lender or Issuing Bank be required to pay any amount to the Borrowers the
payment of which would place such Lender or Issuing Bank in a less favorable net
after-tax position than such Lender or Issuing Bank would have been in had the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes never been paid in the first place.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any additional amount to
any Lender, the

 

60



--------------------------------------------------------------------------------

Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.15, then such Lender or the Issuing Bank
shall use reasonable efforts to mitigate such issues by designating a different
lending office for funding or booking its Loans or Letters of Credit hereunder
or assigning its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the Business Judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender or the Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Administrative Borrower may, at its sole expense (including the
payment of the processing and recordation fee described in Section 11.04 unless
such fee is waived by the Administrative Agent) and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all of its interests, rights and obligations under this
Agreement to one or more assignees selected by the Administrative Borrower that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and such Lender shall execute and deliver to such
replacement Lender an Assignment and Assumption with respect to such Lender’s
entire interest under this Agreement; provided, that (i) the Administrative
Borrower shall have received the prior written consent of the Administrative
Agent and the Collateral Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrowers from time
to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25 million or
(ii) the sum of the total Revolving Exposures exceeding the lesser of (A) the
total Revolving Commitments and (B) the Borrowing Base then in effect; provided,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, repay
and reborrow Swingline Loans.

 

61



--------------------------------------------------------------------------------

 

(b) Swingline Loans. To request a Swingline Loan, the Administrative Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Administrative Borrower. The
Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of such Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Administrative Borrower shall not
request a Swingline Loan if at the time of and immediately after giving effect
to such request an Event of Default has occurred and is continuing. Swingline
Loans shall be made in minimum amounts of $500,000 and integral multiples of
$100,000 above such amount.

(c) Prepayment. The Borrowers shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written or
telecopy notice (or telephone notice promptly confirmed by written, or telecopy
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time on the date of repayment at the Swingline Lender’s
address for notices specified in the Swingline Lender’s Administrative
Questionnaire. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 (noon), New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding; provided,
however, that the Swingline Lender shall give such notice no less frequently
than once in each five Business Day period while any Swingline Loans are
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (provided, that such payment shall not cause such
Lender’s Revolving Exposure to exceed such Lender’s Revolving Commitment). Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.18(e) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swingline Loan acquired

 

62



--------------------------------------------------------------------------------

pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from any Borrower (or other party
on behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this Section 2.17(d)
shall not relieve the Borrowers of any default in the payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the issuance of Letters of Credit for the
Administrative Borrower’s account or the account of any other Loan Party in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank (the
Existing Letters of Credit shall be deemed to be acceptable forms), at any time
and from time to time during the Revolving Availability Period (provided, that
the Administrative Borrower shall be a co-applicant with respect to each Letter
of Credit issued for the account of or in favor of any other Loan Party or an
obligor under and pursuant to any application for an Existing Letter of Credit).
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Administrative Borrower shall
deliver (via telecopy or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank). A
request for an initial issuance of a Letter of Credit shall specify in form and
detail satisfactory to the Issuing Bank: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the amount
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Issuing Bank may require. Subject to Section 2.17(b), any
Letter of Credit with any expiry date one year from the date of issuance may
provide for renewals of additional one year periods. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank (i) the Letter of Credit to be
amended, renewed or extended; (ii) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment, renewal or extension; and (iv) such other matters as the
Issuing Bank may require. If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in

 

63



--------------------------------------------------------------------------------

connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the aggregate amount
of the Revolving Commitments and (ii) the total Revolving Exposures shall not
exceed the lesser of (A) the aggregate amount of the Revolving Commitments and
(B) the Borrowing Base then in effect. Unless the Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $500,000, in the case of a
Standby Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (ii) in the case of a Commercial Letter of Credit, (x) the date that is 180
days after the date of issuance of such Commercial Letter of Credit (or, in the
case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in Section 2.18(e), or
of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Administrative Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Administrative Borrower prior to such time,
on such date, then not later than 2:00 p.m., New York City time on (i) the
Business Day that the Administrative Borrower receives such notice, if such
notice is received prior to 11:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Administrative Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided, that the Administrative
Borrower may, subject to the

 

64



--------------------------------------------------------------------------------

conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.17 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Pro Rata Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent on such
date (or, if such Revolving Lender shall have received such notice later than
12:00 (noon), New York City time, on any Business Day, not later than 11:00
a.m., New York City time, on the immediately following Business Day), an amount
equal to such Lender’s Pro Rata Percentage of such LC Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender, and such payment shall be deemed to have reduced the LC
Exposure), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this Section 2.18(e), the Administrative Agent shall, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, distribute such payment to such Lenders and the Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement. If any Revolving Lender shall not
have made its Pro Rata Percentage of such LC Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrowers severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this Section 2.18(e) to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the Borrowers, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

(f) Obligations Absolute. The obligation of the Borrowers to reimburse LC
Disbursements as provided in Section 2.18(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of the Borrowers
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to

 

65



--------------------------------------------------------------------------------

make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 2.18(e), then Section 2.06(c) shall apply. Interest accrued pursuant to
this Section 2.18(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.18(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and the Administrative Borrower. The Issuing
Bank may be replaced at any time by written agreement among the Administrative
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. One or more Lenders may be

 

66



--------------------------------------------------------------------------------

appointed as additional Issuing Banks in accordance with Section 2.18(k). The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Administrative Borrower may, in its discretion, select which Issuing Bank is
to issue any particular Letter of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this Section 2.18(j), the Borrowers shall deposit in the
Specified Borrowing Base Account, in the name of the Collateral Agent and for
the benefit of the Secured Parties, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrowers described in clause (g) or (h) of Article VIII. Each
such deposit shall be held by the Collateral Agent in the Specified Borrowing
Base Account pursuant to Section 9.01, as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and in the Business Judgment of the Collateral Agent and at the risk and
expense of the Borrowers, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits of such amounts (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived. If the Borrowers are
required to provide an amount of such cash collateral hereunder pursuant to
Section 2.10(b), such amount plus any accrued interest or realized profits on
account of such

 

67



--------------------------------------------------------------------------------

amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers as and to the extent that, after giving effect to such return, the
Borrowers would remain in compliance with Section 2.10(b) and no Default or
Event of Default shall have occurred and be continuing.

(k) Additional Issuing Banks. The Administrative Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders or Affiliates thereof to act as an issuing bank under the
terms of this Agreement. Any Lender or Affiliate designated as an issuing bank
pursuant to this Section 2.18(k) shall be deemed to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender or Affiliate,
and all references herein and in the other Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Lender or Affiliate in its capacity as Issuing Bank, as the context shall
require. Any such Affiliate shall execute and deliver a joinder agreement
provided by the Administrative Agent.

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the Issuing Bank in its Business Judgment deems material to it;
or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

SECTION 2.19 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by the Borrowers and reflected in the most recent
Borrowing Base Certificate delivered by the Administrative Borrower to the
Collateral Agent and the Administrative Agent shall be “Eligible Accounts” for
the purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. The Collateral Agent may, in its
Reasonable Credit Judgment, establish, modify or eliminate Reserves against
Eligible Accounts from time to time. In addition, the Collateral Agent may, in
its Reasonable Credit Judgment, at any time and from time to time after the
Restatement Date, adjust any of the

 

68



--------------------------------------------------------------------------------

criteria set forth below, establish new criteria or adjust the applicable
advance rate with respect to Eligible Accounts, subject to the approval of the
Supermajority Lenders in the case of adjustments, new criteria or changes in the
applicable advance rates which have the effect of making more credit available.
Eligible Accounts shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a first priority and exclusive perfected Lien;

(ii) any Account that is not owned by a Borrower;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States or Canada or any political subdivision thereof, unless the Account
is an Eligible Foreign Account;

(iv) any Account that is payable in any currency other than Dollars;

(v) any Account that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;

(vi) any Account that does not comply in any material respect with all
applicable Requirements of Law;

(vii) any Account (a) upon which the applicable Borrower’s right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever unless such condition is satisfied, (b) as to which the applicable
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or (c) that represents
a progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to the applicable Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for goods sold to or services
rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, acceptable in form and
substance to the Collateral Agent in its Reasonable Credit Judgment, has not
been sent on a timely basis to the applicable Account Debtor according to the
normal invoicing and timing procedures of the applicable Borrower;

 

69



--------------------------------------------------------------------------------

 

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Borrower, or to any entity that has any common
officer or director with any Borrower;

(xii) to the extent any Company is liable for goods sold or services rendered by
the applicable Account Debtor to any Company but only to the extent of the
potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(1) any Account not paid within 90 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(2) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(3) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this
Section 2.19(a);

(xvi) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (unless such representation or
warranty contains a standard of materiality, in which case any breach of such
representation or warranty shall render such Account ineligible);

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by the
Collateral Agent, in its Reasonable Credit Judgment, following prior notice of
such limit by the Collateral Agent to the Administrative Borrower;

(xix) that portion of any Account (a) in respect of which there has been, or
should have been, established by the applicable Borrower a contra account,
whether in respect of contractual allowances with respect to such Account, audit
adjustment, anticipated discounts or otherwise, (b) which is due from an Account
Debtor to whom any Borrower owes a trade

 

70



--------------------------------------------------------------------------------

payable, but only to the extent of such trade payable or (c) which any Borrower
knows is subject to the exercise by an Account Debtor of any right of recession,
set-off, recoupment, counterclaim or defense; or

(xx) any Account on which the Account Debtor is a Governmental Authority, unless
any Borrower has assigned its rights to payment of such Account to the
Collateral Agent pursuant to the Assignment of Claims Act of 1940, as amended,
in the case of a federal Governmental Authority, and pursuant to applicable law,
if any, in the case of any other Governmental Authority, and such assignment has
been accepted and acknowledged by the appropriate government officers.

(b) Eligible Inventory. For purposes of this Agreement, Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Collateral Agent may, in its Reasonable Credit Judgment, establish,
modify or eliminate Reserves against Eligible Inventory from time to time. In
addition, the Collateral Agent may, in its Reasonable Credit Judgment, at any
time and from time to time after the Restatement Date, adjust any of the
criteria set forth below, establish new criteria or adjust the applicable
advance rate with respect to Eligible Inventory, subject to the approval of the
Supermajority Lenders in the case of adjustments, new criteria, changes in the
applicable advance rate or the elimination of Reserves which have the effect of
making more credit available. Eligible Inventory shall not include any Inventory
of any Borrower that:

(i) the Collateral Agent, on behalf of Secured Parties, does not have a first
priority and exclusive or, with respect to Inventory at a leased or subleased
location otherwise meeting the eligibility requirements hereunder, superior
perfected Lien on such Inventory;

(ii) is not located on premises in the United States or Canada;

(iii) (a) is stored at a location leased or subleased by a Loan Party unless the
Collateral Agent has given its prior consent thereto and unless either (x) a
reasonably satisfactory Landlord Lien Waiver and Access Agreement has been
delivered to the Collateral Agent, or (y) Reserves satisfactory to the
Collateral Agent in its Reasonable Credit Judgment shall have been established
with respect thereto, (b) is stored with a bailee or warehouseman unless either
(x) a reasonably satisfactory, acknowledged bailee or warehouseman waiver letter
has been received by the Collateral Agent or (y) Reserves satisfactory to the
Collateral Agent in its Reasonable Credit Judgment shall have been established
with respect thereto, or (c) is located at an owned location subject to a
mortgage in favor of a lender other than the Collateral Agent unless either
(x) a reasonably satisfactory mortgagee waiver or subordination has been
delivered to the Collateral Agent or (y) Reserves satisfactory to the Collateral
Agent in its Reasonable Credit Judgment shall have been established with respect
thereto; provided, however, that in no event shall Eligible Inventory include
any Inventory stored at a location owned, leased or subleased by a Loan Party
where the aggregate value of such Inventory is equal to or less than $250,000
unless the Collateral Agent has given its prior consent thereto;

(iv) is placed on consignment (other than Eligible Consigned Inventory);

 

71



--------------------------------------------------------------------------------

 

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Collateral Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and the Lenders
and landlords, carriers, bailees and warehousemen if clause (ii) above has been
complied with;

(vi) is to be returned to suppliers;

(vii) is obsolete, unsalable, shopworn, seconds, damaged or unfit for sale;

(viii) consists of display items, samples or packing or shipping materials,
manufacturing or mining supplies, work-in-process Inventory or replacement parts
or is coal or other mineral rights before extraction unless the same is either
As-Extracted Collateral (as defined in the Security Agreement) or Eligible Pit
Inventory;

(ix) is not of a type held for sale in the ordinary course of any Borrower’s
business;

(x) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents in any material respect (unless such
representation or warranty contains a standard of materiality, in which case any
breach of such representation or warranty shall render such Inventory
ineligible);

(xi) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available;

(xii) is not covered by casualty insurance maintained as required by
Section 5.04 (unless such Inventory is Coal);

(xiii) is Inventory purchased from another Person (other than a Borrower) which
is not in the possession of a Borrower or has not been received by a Borrower or
a customer of a Borrower (otherwise referred to as “brokered coal in-transit”);
or

(xiv) is subject to any licensing arrangement the effect of which would be to
limit the ability of the Collateral Agent, or any Person selling the Inventory
on behalf of the Collateral Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person.

SECTION 2.20 Administrative Borrower. Each Borrower hereby designates A. T.
Massey Coal Company, Inc. as its representative and agent on its behalf for the
purpose of issuing Borrowing Requests and Interest Election Requests, giving
instructions with respect to the disbursements of the proceeds of the Loans,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or the Borrowers under the Loan Documents. The Administrative Borrower
hereby accepts such appointment. The Administrative Agent, the Collateral Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from the Administrative Borrower as a notice or

 

72



--------------------------------------------------------------------------------

communication from all of the Borrowers. Each warranty, covenant, agreement and
undertaking made on a Borrower’s behalf by the Administrative Borrower shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower. The Administrative Borrower shall maintain
a written record of the allocation of all proceeds of Loans between the
Borrowers and shall disclose such record to the Administrative Agent upon its
request.

SECTION 2.21 Increase in Commitments; Additional Lenders

(a) From time to time after the Restatement Date, the Administrative Borrower
may, upon at least 30 days’ written notice to the Administrative Agent (who
shall promptly provide a copy of such notice to each Lender), propose to
increase the Revolving Commitments in minimum increments of $10,000,000 and by
an amount not to exceed $50,000,000 in the aggregate (the amount of any such
increase, the “Additional Commitment Amount”). Each Lender shall have the right
for a period of 15 days following receipt of such notice, to elect by written
notice to the Administrative Borrower and the Administrative Agent to increase
its Revolving Commitment by a principal amount equal to its Pro Rata Share of
the Additional Commitment Amount. No Lender (or any successor thereto) shall
have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents, and any decision
by a Lender to increase its Revolving Commitment shall be made in its sole
discretion independently from any other Lender.

(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to Section 2.21(a), the Administrative Borrower may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Revolving Commitment and in the case of
any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
reasonably acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this Section 2.21(b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed $50 million.

(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.21 shall become effective upon the receipt by the Administrative
Agent of (i) a supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Administrative Borrower, by each Additional
Lender and by each other Lender whose Revolving Commitment is to be increased,
setting forth the new Revolving Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof and (ii) an Officer’s
Certificate from the Administrative Borrower confirming compliance with the
conditions precedent set forth in Sections 4.02(b) and (c).

(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the aggregate amount of the Revolving Commitments shall automatically be
increased by the amount of the Revolving Commitments added through such
supplement or joinder and Annex II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

 

73



--------------------------------------------------------------------------------

 

(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.21 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any ABR Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurodollar Loans then outstanding, the Borrowers shall be deemed to have prepaid
such Loans in their entirety and shall be deemed to have reborrowed Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase, (y) pending the consummation of payment and reborrowing, each
Lender shall be deemed to have purchased a participation in the other Lenders’
Revolving Commitments so that each Lender’s Revolving Exposure is in proportion
to their respect Revolving Commitments and (z) effective upon such increase, the
amount of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Revolving Commitments.

SECTION 2.22 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (b)(v) below);

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Administrative Borrower, in the case of any Swingline
Exposure, or the applicable Borrower, in the case of any LC Exposure, shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.18(j) for so long as such LC Exposure is
outstanding;

 

74



--------------------------------------------------------------------------------

 

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, no Borrower shall be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.22(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied in its Business Judgment that the related exposure will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 2.22(b), and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (and Defaulting Lenders shall not participate
therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(c) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by Administrative Agent (i) first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participation in any Swingline Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Administrative Borrower, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender

 

75



--------------------------------------------------------------------------------

has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Administrative Borrower, the
Issuing Bank or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata
Percentage. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies that the Loan Parties,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.22 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate, limited liability or other business entity power and
authority to carry on its business as now conducted and to own and lease its
Property and (c) is qualified and in good standing (to the extent such concept
is applicable in the applicable jurisdiction) to do business in every
jurisdiction where such qualification is required, except in such jurisdictions
where the failure to so qualify or be in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

76



--------------------------------------------------------------------------------

 

SECTION 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the execution, delivery and performance by the Loan Parties of
the Loan Documents to which they are parties (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents, and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate the charter, by-laws
or other organizational documents of any Company or any order of any
Governmental Authority, (c) will not violate, result in a default or require any
consent or approval under any applicable law or regulation, indenture, agreement
or other instrument binding upon any Company or its assets, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any Property of any Company, except Liens
created under the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements.

(a) The Administrative Borrower has heretofore furnished to the Lenders the
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Consolidated Companies (i) as of and for the fiscal
year ended December 31, 2009, audited by and accompanied by the opinion of
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
three- and six-month periods ended March 31, 2010 and June 30, 2010 and for the
comparable period of the preceding fiscal year, in each case, certified by the
Chief Financial Officer of Holdings. Such financial statements have been
prepared in accordance with GAAP consistently applied and present fairly and
accurately the financial condition and results of operations and cash flows of
the Consolidated Companies as of such dates and for such periods. Except as set
forth in such financial statements or schedules hereto, as of the Restatement
Date, there are no liabilities of any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which if unpaid
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in a Material Adverse Effect, other than
liabilities under the Loan Documents and the Senior Note Documents.

(b) [intentionally omitted].

(c) Since December 31, 2009, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

(d) To the extent required by GAAP, the Consolidated Companies maintain adequate
reserves for future costs associated with (i) any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure to coal dust or the coal
mining environment, (ii) retiree and health care benefits, (iii) reclamation of
disturbed acreage, removal of facilities and other closing costs in connection
with its mining operations and (iv) other potential liabilities arising from any
Release or violation of Environmental Law.

 

77



--------------------------------------------------------------------------------

 

SECTION 3.05 Properties.

(a) Each Company has good title to, or valid leasehold interests in, all its
Property material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on its ability to
conduct its business as currently conducted. Title to all such Property held by
such Company is free and clear of all Liens except for Permitted Liens. The
Property of the Companies, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) (except to the extent
that the failure to be in such condition could not reasonably be expected to
result in a Material Adverse Effect) and (ii) constitutes all the Property which
is required for the business and operations of the Companies as presently
conducted.

(b) Schedule 3.05(b) lists substantially and in all material respects each
interest in Real Property owned by any Company as of the Restatement Date and
describes the type of interest therein held by such Company. Schedule 3.05(b)
lists substantially and in all material respects each Real Property leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the Restatement Date, and describes the
type of interest therein held by such Company, whether such lease or sublease is
a Mining Lease or Prep Plant Lease. Schedule 3.05(b) lists all locations at
which any Company, as of the Restatement Date, has any Collateral on consignment
and the name and contact information of each consignee.

(c) Each Company owns, or is licensed to use, all patents, patent applications,
trademarks, trade names, servicemarks, copyrights, technology, trade secrets,
proprietary information, domain names, know-how and processes necessary for the
conduct of its business as currently conducted (the “Intellectual Property”),
except for those the failure to own or license which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. As of the Restatement Date, no claim has been asserted and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does any
Responsible Officer of any Company know of any valid basis for any such claim.
The use of such Intellectual Property by each Company does not infringe the
rights of any Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(d) No Company has received any notice of, nor does any Responsible Officer of
any Company have any knowledge of, the occurrence or pendency or contemplation
of any Casualty Event affecting all or any portion of the Collateral if such
occurrence could reasonably be expected to result in a Material Adverse Effect,
except as has been disclosed to the Administrative Agent in writing pursuant to
Section 5.02(d).

SECTION 3.06 Equity Interests and Subsidiaries.

(a) Schedule 3.06(a) sets forth a list, as of the Restatement Date, of (i) all
the Subsidiaries and their jurisdiction of incorporation or organization and
(ii) the number of shares of each class of its Equity Interests authorized, and
the number outstanding (and the record holder of such Equity Interests), and the
number of shares covered by all outstanding options,

 

78



--------------------------------------------------------------------------------

warrants, rights of conversion or purchase and similar rights. All Equity
Interests of each Subsidiary are duly and validly issued and are fully paid and
non-assessable and are owned by Holdings or another Loan Party. Each Loan Party
is the record and beneficial owner of, and has good and marketable title to, the
Equity Interests pledged by it under the Security Agreement, free of any and all
Liens, rights or claims of other Persons, except the security interest created
by the Security Agreement, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or Property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests.

(b) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder (other than
any shareholder consent obtained prior to the Restatement Date) or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Agreement or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Agreement or the exercise of remedies in respect thereof.

(c) An accurate organization chart, showing the ownership structure of Holdings
and each Subsidiary on the Restatement Date is set forth on Schedule 3.06(c).

SECTION 3.07 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of a Responsible
Officer of any Company, threatened against or affecting any Company or any
business, Property or rights of any Company as to which there is a reasonable
probability of an adverse determination other than those that, in the aggregate,
if adversely determined, could not reasonably be expected to result in a
Material Adverse Effect.

(b) Except for matters covered by Section 3.17, no Company or any of its
Property is in violation of, nor will the continued operation of their Property
as currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits or any Mining Laws)
or any restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Agreements.

(a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(b) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its Property are
or may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

 

(c) Schedule 3.08(c) accurately and completely lists all Material Agreements
(other than leases of Real Property set forth on Schedule 3.05(b) and the Coal
Supply Agreements, Mining Leases and Prep Plant Leases set forth on Schedule
3.21) to which any Company is a party which are in effect on the Restatement
Date in connection with the operation of the business conducted thereby and the
Administrative Borrower has, upon request, delivered or have otherwise made
available to the Administrative Agent and the Collateral Agent complete and
correct copies of all such Material Agreements, including any amendments,
supplements or modifications with respect thereto.

SECTION 3.09 Federal Reserve Regulations.

(a) No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Security Agreement Collateral pursuant to the Security
Agreement does not violate such regulations.

SECTION 3.10 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.11 Use of Proceeds. On and after the Restatement Date, the Borrowers
will use the proceeds of the Revolving Loans and the issuances of Letters of
Credit for general corporate purposes of the Loan Parties and other purposes
consistent with the liabilities associated with their businesses.

SECTION 3.12 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material, state, local and foreign Tax
Returns or materials required by applicable law to have been filed by it and all
such Tax Returns are true and correct in all material respects and has (b) duly
and timely paid or caused to be duly and timely paid all Taxes (whether or not
shown on any Tax Return) due and payable by it and all assessments received by
it, except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company shall have set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, have a Material Adverse Effect; provided, that any such
contest of Taxes with respect to Collateral shall also satisfy the Contested
Collateral Lien Conditions. Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. No Responsible
Officer of any Company has knowledge of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

 

SECTION 3.13 No Material Misstatements. The information (whether written or
oral), reports, financial statements, exhibits and schedules furnished by or on
behalf of any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, does not contain any material misstatement
of fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were then made, not
misleading as of the date such information is dated or certified; provided, that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

SECTION 3.14 Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of a
Responsible Officer of any Company, threatened. The hours worked by and payments
made to employees of any Company have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The execution and delivery of this Agreement will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

SECTION 3.15 Solvency. As of the Restatement Date and after giving effect to the
transactions contemplated by the Loan Documents, the application of the proceeds
of each Loan taking into account, and giving full effect to, rights of
contribution against or reimbursement from other Loan Parties under the
Contribution, Incentive and Offset Agreement or applicable law, (a) the fair
value of the assets of the Consolidated Companies and each Borrower individually
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the Property of the Consolidated
Companies and each Borrower individually will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Consolidated Companies and each
Borrower individually will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Consolidated Companies and each Borrower
individually will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Restatement

 

81



--------------------------------------------------------------------------------

Date. In determining the foregoing, the amount of contingent liabilities (such
as litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

SECTION 3.16 Employee Benefit Plans. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder except for any
noncompliance that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. No ERISA Event has occurred or to the knowledge of
a Responsible Officer of any Company is reasonably expected to occur that, when
taken together with all other such ERISA Events, could reasonably be expected to
result in a Lien on the Collateral or result in a Lien on the assets of a
Company that, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Except as set forth in Schedule 3.16, using actuarial
assumptions and computation methods consistent with subpart I of subtitle E of
Title IV of ERISA, the aggregate liabilities of each Company or its ERISA
Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.17 Environmental Matters.

(a) Except as set forth in Schedule 3.17 or except as, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:

(i) the Companies and their businesses, operations and Real Property are and in
the last six years have been in compliance with, and the Companies have no
liability under, Environmental Law;

(ii) the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;

(iii) there has been no Release, threatened Release or any conditions existing
on, at, under or from any Real Property or facility presently or, to the
knowledge of a Responsible Officer of any Company, formerly owned, leased or
operated by the Companies or their predecessors in interest that could result in
liability of the Companies under Environmental Law;

(iv) there is no Environmental Claim pending or, to the knowledge of a
Responsible Officer of any Company, threatened against the Companies, or
relating to the Real Property currently or, to the knowledge of a Responsible
Officer of any Company, formerly owned, leased or operated by the Companies or
relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim;

 

82



--------------------------------------------------------------------------------

 

(v) to the knowledge of a Responsible Officer of any Company, no Person with an
indemnity or contribution obligation to the Companies relating to compliance
with or liability under Environmental Law is in default with respect to such
obligation;

(vi) no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and
(B) no Company is conducting or financing any Response pursuant to any
Environmental Law with respect to any Real Property or any other location; and

(vii) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Environmental Real Property Disclosure
Requirements or any other Environmental Law.

(b) Except as set forth in Schedule 3.17:

(i) no Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of a Responsible Officer of any Company, no Real Property or
facility formerly owned, operated or leased by the Companies or any of their
predecessors in interest is (i) listed or proposed for listing on the National
Priorities List promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including, without limitation, any such
list relating to petroleum releases;

(ii) no Lien has been recorded or, to the knowledge of a Responsible Officer of
any Company, is threatened under any Environmental Law with respect to any Real
Property or assets of the Companies; and

(iii) the Companies have made available to Lenders all material reports and
assessments in the possession, custody or control of, or otherwise prepared for
any of the Companies concerning compliance with or liability under Environmental
Law including, without limitation, those concerning the existence of Hazardous
Material at real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Restatement
Date. As of such date, such insurance is in full force and effect and all
premiums have been duly paid. Each Company has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19 Security Documents.

(a) The execution and delivery of the Security Documents by the Loan Parties on
the Original Closing Date or the Prior Closing Date, together with the actions
taken on or prior to the

 

83



--------------------------------------------------------------------------------

Restatement Date (including (i) the filing of financing statements and other
filings in appropriate form in the offices specified on Schedule 7 to the
initial Perfection Certificate, (ii) the filing of the Security Agreement or a
short form thereof in the United States Patent and Trademark Office and the
United States Copyright Office and (iii) the execution of joinder agreements or
other documents pursuant to which a Person agrees to become a party to any of
the Security Documents as a mortgagor, pledgor, debtor, grantor or in any
similar capacity) and the delivery to the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (all of which Collateral has been so delivered)
was and continues to be effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in and Lien on the Security Agreement Collateral, subject to no Liens
other than Permitted Liens, and all filings and other actions necessary or
desirable to perfect and maintain the perfection and first priority status of
such Liens have been duly made or taken and remain in full force and effect,
other than the filing of any UCC financing statements delivered to the
Collateral Agent for filing (but not yet filed) and the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of the Collateral Agent.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) Each Security Document delivered subsequent to the Restatement Date pursuant
to Sections 5.11 and 5.12 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in and Lien on
all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, such Security
Document will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the applicable Permitted Liens.

SECTION 3.20 Coal Act; Black Lung Act. Each Loan Party and each of its “related
persons” (as defined in the Coal Act) are in compliance in all material respects
with the Coal Act and no Loan Party or any of its related persons has any
liability under the Coal Act except with respect to premiums or other payments
required thereunder which have been paid when due and except to the extent that
the liability thereunder would not reasonably be expected to have a Material
Adverse Effect. Each Loan Party is in compliance in all material respects with
the Black Lung Act, and no Loan Party has any liability under the Black Lung Act
except with respect to premiums or other payments required thereunder which have
been paid when due and except to the extent that the liability thereunder would
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.21 Coal Supply Agreements, Mining Leases and Prep Plant Leases.
Schedule 3.21 sets forth a complete and accurate list of each Coal Supply
Agreement, substantially all of the Mining Leases (but, in any event sets forth
each Mining Lease that is a Material Agreement) and each Prep Plant Lease to
which any Loan Party is a party as of the

 

84



--------------------------------------------------------------------------------

Restatement Date, including the counterparty to each agreement. As of the
Restatement Date, each such Coal Supply Agreement, Mining Lease and Prep Plant
Lease is in full force and effect, except to the extent that the failure to be
in full force and effect would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.22 Location of Material Inventory. Schedule 3.22 sets forth all
locations, as of the Restatement Date, in the United States where the aggregate
value of Inventory owned by the Loan Parties exceeds $250,000 except for any
Coal that has not been extracted from a Mine.

SECTION 3.23 Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein (or of which a Responsible Officer of the
Administrative Borrower has hereafter been notified by the Collateral Agent in
writing (including electronic form) under Section 2.19) to be an Eligible
Account and an item of Eligible Inventory, respectively.

SECTION 3.24 [Intentionally Omitted].

SECTION 3.25 Holdings; Unrestricted Subsidiaries.

(a) Holdings does not (i) engage in any active trade or business or (ii) own any
material assets (other than Equity Interests of one or more Loan Parties, in
each case which have been or will be pledged to the Collateral Agent pursuant to
the terms of the Loan Documents).

(b) No Unrestricted Subsidiary (other than the Joint Venture Subsidiaries)
(i) has assets with an aggregate book value in excess of $25,000, (ii) has any
liabilities (other than for the Obligations and the Indebtedness under the
Senior Note Documents) in an aggregate amount that exceeds $25,000 or
(iii) engages in any trade or business.

(c) Except for the Mining Companies, no other Company is engaged in the business
of producing coal from reserves owned or leased by the Consolidated Companies.
As of the Restatement Date, all Mining Companies are listed on Schedule 1.01(c).
To the extent that any Company that is not then a Mining Company engages after
the Restatement Date in the business of producing coal from reserves owned or
leased by the Consolidated Companies, or to the extent that any existing Mining
Company permanently ceases such operations, the Administrative Borrower shall
provide an updated Schedule 1.01(c) to the Administrative Agent as of the end of
any calendar quarter with an updated list of all Mining Companies.

(d) As of the Restatement Date, all Land Companies are listed on Schedule
1.01(b).

SECTION 3.26 [Intentionally Omitted]

 

85



--------------------------------------------------------------------------------

 

SECTION 3.27 Surety Bonds. All surety, reclamation and similar bonds required to
be maintained by any Loan Party under any Requirement of Law, including any
Mining Law, or any obligation under any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument which such Person or its
Property is bound are in full force and effect and were not and will not be
terminated, suspended, revoked or otherwise adversely affected by virtue of the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereunder; provided that (i) self-bonding permitted
under Requirements of Law prior to the Restatement Date may be required to be
replaced following the Restatement Date with surety bonds, (ii) the cost of such
bonds may be increased and (iii) certain of such bonds may be terminated,
suspended, revoked or replaced, provided that, taken together, the events
specified in clauses (i), (ii) and (iii) above would not reasonably be expected
to have a Material Adverse Effect. All required guarantees of, and letters of
credit with respect to, such surety, reclamation and similar bonds are in full
force and effect except where such failure to be in full force and effect would
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.28 Specified Tax Sharing Agreement. To the knowledge of any
Responsible Officer of Holdings or any Borrower, no Loan Party has taken, nor as
of the Restatement Date has any plan or intention to take, any action which is
inconsistent with any material factual statements or representations in the
private letter ruling issued by the Internal Revenue Service on November 15,
2000 (the “Private Letter Ruling”) with respect to the “Transactions” (as
defined in the Specified Tax Sharing Agreement).

ARTICLE IV.

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 4.01 Conditions to Effectiveness of Agreement. This Agreement shall
become effective and the obligation of each Lender to undertake and continue the
Commitments shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.

(a) Agreement. The Administrative Agent shall have received on or before the
Restatement Date counterparts of this Agreement and the Security Agreement, duly
executed and delivered on behalf of each of the Loan Parties.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
(other than the Dissolving Subsidiary and any Immaterial Subsidiary) dated the
Restatement Date and certifying (A) that attached thereto is a true and complete
copy of the certificate or articles of incorporation or organization other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State or comparable official of the state of its
incorporation or organization, (B) that attached thereto is a true and complete
copy of the by-laws, operating agreement or partnership agreement, as
applicable, of such Loan Party as in effect on the Restatement Date and at all
times since a date prior to the date of the resolutions

 

86



--------------------------------------------------------------------------------

described in clause (C) below, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors, managers or
partners, as applicable, of such Loan Party and, if applicable, any shareholder,
member or partner, as applicable, of such Loan Party, authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrowers, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate in this clause (i);

(ii) satisfactory evidence as to the good standing of each Loan Party (other
than the Dissolving Subsidiary or Immaterial Subsidiaries) as of a date
acceptable to the Administrative Agent; and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Date and signed by the Chief Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions precedent set forth in Section 4.01 and Section 4.02(b) - (e).

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) Indebtedness and Minority Interests. After giving effect to the transactions
contemplated hereby, no Company shall have outstanding any Indebtedness for
borrowed money, preferred stock or minority interests other than (i) the Loans
and extensions of credit hereunder, (ii) the Senior Notes, (iii) $2.9 million of
Capital Lease Obligations and the other Indebtedness listed on Schedule 6.01(b),
and (iv) Indebtedness owed to any Loan Party.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Hunton & Williams LLP, special counsel for the
Loan Parties, substantially in the form attached hereto as Exhibit K-1,
(ii) Stephanie L. Ojeda, Senior Corporate Counsel of Holdings, as Kentucky
counsel for the Loan Parties, substantially in the form attached hereto as
Exhibit K-2, (iii) M. Shane Harvey, Vice President and General Counsel of
Holdings, as West Virginia Counsel to the Loan Parties, substantially in the
form attached hereto as Exhibit K-3, and (iv) Richard R. Grinnan, Vice President
and Corporate Secretary of Holdings, substantially in the form attached hereto
as Exhibit K-4 in each case (A) dated the Restatement Date, (B) addressed to the
Agents, the Arranger, the Issuing Bank and the Lenders and (C) covering such
other matters relating to the Loan Documents and the transactions contemplated
thereby as the Administrative Agent shall reasonably request.

(h) Other Reports. The Lenders shall have received all reports and opinions of
appraisers, consultants or other advisors retained by it to review the business,
operation or condition of Holdings and the other Companies and shall be
satisfied with such reports and opinions.

 

87



--------------------------------------------------------------------------------

 

(i) Requirements of Law. The Lenders shall be satisfied that the transactions
contemplated hereby shall be in full compliance with all material Requirements
of Law, including without limitation Regulations T, U and X of the Board. The
Lenders shall have received satisfactory evidence of the Loan Parties’
compliance in all material respects with all applicable Requirements of Law,
including all applicable Environmental Laws.

(j) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties shall have approved or consented to the
transactions contemplated hereby, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the transactions contemplated hereby.

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, pending or threatened against any Company as to which
there is reasonable probability of an adverse determination, other than those,
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, or could materially and adversely affect the ability of the Loan
Parties to fully and timely perform their respective obligations under the Loan
Documents, or the ability of the parties to consummate the transactions
contemplated hereby.

(l) Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.11.

(m) Fees. The Arranger, the Collateral Agent and the Administrative Agent shall
have received (i) all accrued and unpaid Fees, interest and other amounts under
the Prior Credit Agreement or any Prior Loan Document as separately communicated
to the Administrative Borrower by the Administrative Agent in writing on or
prior to the Restatement Date and (ii) all Fees and other amounts due and
payable on or prior to the Restatement Date in connection with the negotiation,
execution and delivery of this Agreement, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses (including the
legal fees and expenses of Latham & Watkins, LLP, special counsel to the
Administrative Agent and Hahn & Hessen, LLP, special counsel to the Collateral
Agent, and the fees and expenses of any local counsel, appraisers, consultants
and other advisors in connection with the negotiation, execution and delivery of
this Agreement) required to be reimbursed or paid by the Borrowers hereunder or
under any other Loan Document.

(n) Mortgage Amendments; Etc. The Collateral Agent shall have received (i) all
necessary amendments or modifications to the Mortgages to increase the amount of
Obligations secured thereby to up to $250 million and (ii) evidence that all
other actions that it may deem necessary or desirable in order to perfect and
protect, and continue the perfection and protection of, the first priority Liens
and security interests created under the Security Documents has been taken.

 

88



--------------------------------------------------------------------------------

 

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

(b) No Default. Each Borrower and each other Loan Party shall be in compliance
in all material respects with all the terms and provisions set forth herein,
including, without limitation, all provisions related to the Borrowing Base, and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after such Credit Extension, no Default shall have
occurred and be continuing on such date or after giving effect to the Credit
Extension requested to be made on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Material Adverse Effect. There has been no event, condition and/or
contingency that has had or is reasonably likely to have a Material Adverse
Effect.

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it or
the Issuing Bank from issuing any Letters of Credit. No injunction or other
restraining order shall have been issued, shall be pending or noticed with
respect to any action, suit or proceeding seeking to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated by this Agreement or the making of Loans or
issuances of Letters of Credit hereunder.

(f) Updated Title Reports. The Administrative Borrower shall have delivered, or
cause to be delivered, to the Administrative Agent within 45 days after the
Restatement Date or such later date as the Administrative Agent may agree,
updates to each of the Prior Title Reports, addressed to the Collateral Agent
from Jackson Kelly PLLC (or another law firm selected by the Administrative
Borrower reasonably acceptable to the Agents), in form and substance reasonably
satisfactory to the Agents, with respect to each of the Mortgages showing
(i) the recordation date of the second amendment to such Mortgages delivered on
the Restatement Date in accordance with Section 4.01(n)(i) hereof (the “Mortgage
Amendments”), and (ii) that the security interest

 

89



--------------------------------------------------------------------------------

and Lien in favor of the Collateral Agent evidenced thereby is subject to no
intervening Liens other than Permitted Liens relating to the Real Property
covered by the respective Mortgages since the effective dates of the Prior Title
Reports; provided, however, if any such update which identifies intervening
Liens other than Permitted Liens would otherwise be satisfactory to the Agents
and if the Collateral Agent receives an opinion of counsel in form and substance
satisfactory to the Agents expressly concluding that (x) the Mortgage Amendments
and the increase in the aggregate amount of the Lender’s Revolving Commitment
hereunder do not affect the priority of the Lien of the Mortgages delivered on
or about the Original Closing Date, and (y) such Mortgages continue to secure on
a first priority basis up to $175 million of the Obligations hereunder, then
this condition shall have been deemed satisfied to the extent that no more than
$175 million in Credit Extensions may be made available hereunder.

(g) Compliance with Borrowing Base. After giving effect to any Credit Extension,
the total Revolving Exposures shall not exceed the lesser of (i) the aggregate
amount of the Revolving Commitments and (ii) the Borrowing Base then in effect.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrowers of the proceeds of such Credit Extension (including, without
limitation, the Existing Letters of Credit) shall constitute a representation
and warranty by each Loan Party that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in this
Section 4.02 have been satisfied. The Administrative Borrower shall provide such
information (including calculations in reasonable detail of the covenant in
Section 6.08) as the Administrative Agent may request in its Business Judgment
to confirm that the conditions in this Section 4.02 have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc.

In the case of Holdings and the Borrowers, furnish to the Administrative Agent
and the Collateral Agent:

(a) Annual Reports. Within 90 days after the end of each fiscal year (but no
later than ten days after the date on which Holdings is required to file a Form
10-K under the Exchange Act), (i) the consolidated balance sheet of Holdings as
of the end of such fiscal year and related consolidated statements of income,
cash flows and stockholders’ equity for such

 

90



--------------------------------------------------------------------------------

fiscal year, and notes thereto, all prepared in accordance with Regulation S-X
under the Securities Act and accompanied by an opinion of Ernst & Young LLP or
other independent public accountants of recognized national standing
satisfactory to the Administrative Agent in its Reasonable Credit Judgment or
one of the “Big 3” accounting firms (which opinion shall not be qualified as to
scope or contain any going concern or other qualification), stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations, cash flows and changes in
stockholders’ equity of the Consolidated Companies as of the end of and for such
fiscal year in accordance with GAAP consistently applied, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth, on a consolidated basis, the financial condition, results of operations
and cash flows of the Consolidated Companies as of the end of and for such
fiscal year, as compared to the Consolidated Companies’ financial condition,
results of operations and cash flows as of the end of and for the previous
fiscal year and its budgeted results of operations and cash flows compared to
projections as provided pursuant to Section 5.01(h), and (iii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year.

(b) Quarterly Reports. Within 50 days after the end of each of the first three
fiscal quarters of each fiscal year (but no later than ten days after the date
on which Holdings is required to file a Form 10-Q under the Exchange Act),
(i) the consolidated balance sheet of Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Consolidated Companies as
of the date and for the periods specified in accordance with GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in Section 5.01(a), subject to normal year-end audit adjustments, (ii) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth, on a consolidated basis, the financial condition, results of
operations and cash flows of the Consolidated Companies as of the end of and for
such fiscal quarter and for the then elapsed portion of the fiscal year, as
compared to the Consolidated Companies’ financial condition, results of
operations and cash flows for the comparable periods in the previous fiscal year
compared to projections as provided pursuant to Section 5.01(h), and (iii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year.

(c) Monthly Reports. Within 30 days after the end of the each month, a
consolidating balance sheet for each of the Borrowers as of the end of the prior
month and, upon the request of the Administrative Agent or the Collateral Agent,
the related consolidating statements of income of the Borrowers for such month
and for the then elapsed portion of the calendar year, each balance sheet being
in substantially the form of the EXCEL spreadsheet previously approved by the
Collateral Agent.

 

91



--------------------------------------------------------------------------------

 

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) and (b), a certificate of a Financial
Officer of Holdings certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) and (b), a Compliance Certificate; and (iii) concurrently with
any delivery of financial statements under Section 5.01(a), a statement of the
accounting firm opining on or certifying such financial statements stating that
in the course of its regular audit of the financial statements of Holdings and
its Subsidiaries, which audit was conducted in accordance with GAAP, such
accounting firm obtained no knowledge that any Default has occurred under
Section 6.08 or, if in the opinion of such accounting firm such a Default has
occurred under Section 6.08, specifying the nature and extent thereof.

(e) Officer’s Certificate Regarding Collateral; Borrowing Base-Related
Information. Concurrently with any delivery of financial statements under
Section 5.01(a), the Officer’s Certificate required to be delivered pursuant to
Section 5.13(b). Concurrently with any delivery of financial statements under
Section 5.01(a) and (b), the information required to be delivered pursuant to
Section 5.15(d).

(f) Public Reports. Promptly after the same become publicly available,
electronic copies of all periodic and other reports, proxy statements and other
materials filed by any Company with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission, or with any national securities exchange, or
distributed to holders of its Indebtedness pursuant to the terms of the
documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be.

(g) Intentionally Omitted.

(h) Budgets. No later than 30 days prior to the first day of each fiscal year of
Holdings, a budget in form reasonably satisfactory to the Administrative Agent
and the Collateral Agent (including consolidated budgeted statements of income
and sources and uses of cash and balance sheets) prepared by Holdings, for
(i) each fiscal quarter of such fiscal year prepared in detail and (ii) each of
the four years immediately following such fiscal year prepared in summary form,
in each case, of the Consolidated Companies, with appropriate presentation and
discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of a Financial Officer of Holdings to the effect
that the budget of Holdings and each Borrower, respectively, is a reasonable
estimate for the period covered thereby.

(i) Annual Meetings with Lenders. Within 120 days after the close of each fiscal
year of Holdings, Holdings and the Administrative Borrower shall, at the request
of the Administrative Agent or the Required Lenders, hold a meeting (at a
mutually agreeable location and time) with all Lenders who choose to attend such
meeting at which meeting shall be reviewed the financial results of the previous
fiscal year and the financial condition of the Companies and the budgets
presented for the current fiscal year of the Companies.

 

92



--------------------------------------------------------------------------------

 

(j) Borrowing Base Forecast. Concurrently with the delivery of the budgets under
Section 5.01(h), a forecast with respect to the projected Borrowing Base and
Excess Availability for the next succeeding four fiscal quarters in form and
detail reasonably satisfactory to the Collateral Agent.

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or the Required Lenders may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and the Collateral Agent written notice of the following promptly after a
Responsible Officer of any Loan Party, or any lawyer of any Loan Party’s
in-house legal staff, has knowledge thereof:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity by or before any Governmental Authority, (i) against any Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of a Casualty Event with respect to (i) Collateral having a
value in excess of $1,000,000 or (ii) any other Property if such occurrence
could reasonably be expected to result in a Material Adverse Effect;

(e) the incurrence of any material Lien (other than Permitted Liens) on, or
material claim asserted against any of the Collateral;

(f) any threatened indictment by any Governmental Authority of any Loan Party,
as to which any Loan Party receives or notice, under any criminal statute
against any Loan Party pursuant to which statute the penalties or remedies
sought or available include forfeiture of (i) any of the Collateral having a
value in excess of $1 million or (ii) any other Property of any Loan Party which
is necessary or material to the conduct of its business if the forfeiture
thereof could reasonably be expected to occur and have a Material Adverse
Effect; and

(g) any receipt by any Loan Party of a notice of termination of any Material
Agreement or the occurrence of any event or condition which would, with the
passage of time or the giving of notice or both, permit the termination of any
Material Agreements.

 

93



--------------------------------------------------------------------------------

 

SECTION 5.03 Existence; Businesses and Properties; Compliance with Laws.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) as otherwise expressly
permitted under Section 6.05, (ii) in the case of any Unrestricted Subsidiary or
any other Subsidiary, where the failure to so preserve, renew and keep in full
force and effect, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (iii) any Subsidiary of
Holdings (other than a Borrower) which is inactive or dormant (meaning that on
the date of determination and on a consolidated basis with its Subsidiaries, it
has assets with an aggregate fair market value of less than $100,000) may be
dissolved, liquidated or wound up, provided that if such Subsidiary is a Loan
Party, all assets distributed upon dissolution, liquidation, or winding up,
shall be distributed to another Loan Party.

(b) Do or cause to be done all things necessary to (i) preserve and maintain all
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (ii) maintain and operate its business in substantially
the manner in which it is presently conducted and operated; (iii) comply with
all applicable Requirements of Law (including any and all zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; (iv) pay and
perform its obligations under all Leases, Mining Leases, Prep Plant Lease, and
Coal Supply Agreements; (v) maintain Coal Reserves, or the right to acquire Coal
from third parties, sufficient to fill the requirements under all Coal Supply
Agreements; and (vi) at all times maintain and preserve all Property material to
the conduct of its business and keep such Property in good repair, working order
and condition (ordinary wear and tear and casualty excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times in each case in accordance with generally accepted mining practices;
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided, that nothing in this
Section 5.03(b) shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving any Company in accordance with
Section 6.05; or (ii) the abandonment by any Company of any authorizations,
patents, copyrights, trademarks and tradenames that a Responsible Officer of the
Administrative Borrower reasonably determines are no longer desirable in the
conduct of the business of the Consolidated Companies, taken as a whole.

SECTION 5.04 Insurance. Keep its insurable Property adequately insured at all
times by financially sound and reputable insurers (provided, that the Loan
Parties shall not be deemed to breach this provision if, after its insurer
becomes unsound or irreputable, the Loan Parties promptly and diligently obtain
adequate insurance from an alternative carrier); and maintain such other
insurance, in each case, to such extent and against such risks, including fire
and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, and maintain such other insurance as may be required by law or as the
Collateral Agent or the Administrative Agent may request in its Reasonable
Credit Judgment (provided, that any such request is accompanied by a insurance
broker’s statement that

 

94



--------------------------------------------------------------------------------

such insurance is available at commercially reasonable rates); and, with respect
to the Collateral, otherwise maintain all insurance coverage required under each
applicable Security Document, such policies to be in such form and amounts and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Collateral Agent, it being agreed that the levels of insurance in
place on the Restatement Date, absent a material change in the Property of the
Loan Parties, shall be satisfactory to the Administrative Agent and the
Collateral Agent so long as appropriate steps are taken to assure that such
insurance coverage is also obtained for any future Subsidiaries other than
Unrestricted Subsidiaries.

(a) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, and (ii) name the Collateral Agent as mortgagee (in the case of
Property insurance) or additional insured (in the case of liability insurance)
or loss payee (in the case of casualty insurance), as applicable.

(b) Notify the Administrative Agent and the Collateral Agent promptly, and in
any event within 3 Business Days, whenever any separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section 5.04 is taken out by any Company; and promptly after such
notice, upon request, deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

(c) Notwithstanding any provision of this Section 5.04 to the contrary, no
Insurance Subsidiary shall be permitted to provide any insurance coverage with
respect to the Collateral without the prior written consent of each of the
Administrative Agent and the Collateral Agent (as determined in their sole
discretion) and the Required Lenders. Subject to the provisions of the preceding
sentence, the Loan Parties shall not be deemed to have breached any provision of
this Section 5.04 solely as a result of maintaining insurance coverages with any
Insurance Subsidiary.

SECTION 5.05 Taxes.

(a) Pay and discharge promptly when due all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its Property, before the same shall become delinquent or in default, except
amounts that in the aggregate do not exceed $500,000 at any time, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Company shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien and,
in the case of Collateral, the applicable Company shall have otherwise complied
with the Contested Collateral Lien Conditions.

(b) Timely file all material Tax Returns required to be filed by it.

 

95



--------------------------------------------------------------------------------

 

SECTION 5.06 Employee Benefits.

(a) With respect to each Plan, comply in all material respects with the
applicable provisions of ERISA and the Code except to the extent the failure to
comply could not reasonably be expected to result in a Material Adverse Effect;
and

(b) With respect to each Plan, furnish to the Administrative Agent (x) promptly
after, and in any event within 20 days after any Responsible Officer of any
Company knows that, either any ERISA Event has occurred that could reasonably be
expected to result in liability of the Companies or their ERISA Affiliates
and/or the imposition of a Lien has occurred that, alone or together with an
ERISA Event, could reasonably be expected to result in liability of the
Companies or their ERISA Affiliates in an aggregate amount exceeding $1 million,
a statement of a Responsible Officer of Holdings setting forth details as to
such ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Keep proper records of
intercompany accounts with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by any
Borrower or Holdings from swept deposit accounts of the other Companies and any
funds received from any Borrower). Each Company will permit any representatives
designated by the Administrative Agent and the Collateral Agent or any Lender to
visit and inspect the financial records and the Property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent, the Collateral Agent or any Lender to discuss the
affairs, finances and condition of any Company with the officers thereof and
independent accountants therefor; provided, however, that no more than three
such audits and inspections shall occur in any fiscal year unless an Event of
Default has occurred and is continuing; provided, further, that a representative
of the applicable Company shall have the right to be present at, and participate
in, any discussion or meeting with the independent accountants.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.11.

 

96



--------------------------------------------------------------------------------

 

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other Persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct any Response
in accordance with Environmental Laws; provided, that no Company shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.17 or 5.09(a) shall
have occurred and be continuing for more than 20 days without the Companies
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders, within 45 days after such request, at the expense of the Borrowers, an
environmental assessment report regarding the matters which are the subject of
such Default, including where appropriate, any soil and/or groundwater sampling,
prepared by an environmental consulting firm and in the form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance action
or Response required pursuant to Environmental Laws to address them.

SECTION 5.10 Mining.

(a) Take all commercially reasonably efforts to ensure that all of its tenants,
subtenants, contractors, subcontractors and invitees comply in all material
respects with all applicable Mining Laws, and obtain, comply in all respects
with and maintain any and all Mining Permits, applicable to any of them in each
case to the extent noncompliance could reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, all
remedial, removal or other actions in each case required under applicable Mining
Laws and promptly comply in all respects with all lawful orders and directives
of all Government Authorities regarding applicable Mining Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency would not be reasonably expected to have a Material
Adverse Effect.

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any Property now owned or
acquired after the Restatement Date by the Loan Parties that is intended to be
or become Collateral subject to the Lien created by any of the Security
Documents but is not so subject (but, in any event, excluding any Property
described in Section 5.11(b)) promptly (and in any event within 30 days after
the acquisition thereof provided the Collateral Agent has provided all joinder
agreements to the applicable Security Documents necessary for the Loan Parties
to comply herewith): (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative

 

97



--------------------------------------------------------------------------------

Agent or the Collateral Agent shall deem necessary or advisable in its Business
Judgment to grant to the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties, a Lien on such Property subject to no Liens other
than Permitted Liens, and (ii) take all commercially reasonable actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable Requirements of Law,
including, without limitation, the filing of financing statements in such
jurisdictions as may be requested by the Administrative Agent or the Collateral
Agent in its Business Judgment. Each Loan Party shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall request in its Business
Judgment to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties or assets.

(b) With respect to any Person that is or becomes a Wholly-Owned Subsidiary
(other than any Immaterial Subsidiary or any Foreign Subsidiary that is not a
direct Subsidiary of a Loan Party) promptly (and in any event within 30 days
after such Person becomes a Subsidiary or is no longer an Immaterial Subsidiary
or such later date as the Administrative Agent may agree) (i) deliver to the
Collateral Agent the certificates, if any, representing the Equity Interests of
such Subsidiary (provided, that with respect to any first-tier Foreign
Subsidiary of any Company organized in a state of the United States, in no event
shall more than 66% of the Equity Interests of any Foreign Subsidiary be subject
to any Lien or pledged under any Security Document if such pledge would have a
material adverse tax impact on any Company (determined in the Reasonable Credit
Judgment of the Administrative Agent)), together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of such Subsidiary’s parent, as the case may be, and
(ii) cause such new Subsidiary (other than any Foreign Subsidiary if such pledge
would have a material adverse tax impact on any Company (determined in the
Reasonable Credit Judgment of the Administrative Agent) to (A) execute a Joinder
Agreement or such comparable documentation and a joinder agreement to the
Security Agreement in the form annexed thereto which is in form and substance
reasonably satisfactory to the Administrative Agent, and (B) take all
commercially reasonable actions necessary or advisable in the Reasonable Credit
Judgment of the Administrative Agent or the Collateral Agent to cause the Lien
created by the Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
If any such new Subsidiary is engaged in the business of coal production or coal
sales (other than the sale of coal for export or home use), such Joinder
Agreement shall provide, among other things, for the joinder of such new
Subsidiary as an additional Borrower, and, as appropriate, as an additional
Mining Company or Land Company and shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent.

(c) If at any time any one or more Wholly-Owned Subsidiaries in the aggregate
(other than any Foreign Subsidiary of any Company that is not a “first-tier”
Foreign Subsidiary) not otherwise subject to Section 5.11(b) have assets having
either a book value or fair market value in excess of $10.0 million, then the
Borrowers shall, and shall cause one or more of such Subsidiaries to, comply
with Section 5.11(b) within the time frames set forth in such subsection so that
no one or more such Subsidiaries in the aggregate hold assets having either a
book value or fair market value in excess of $10.0 million.

 

98



--------------------------------------------------------------------------------

 

(d) Notwithstanding any provision of this Section 5.11 to the contrary,
Section 5.11(a), (b) and (c) shall not apply to any Insurance Subsidiary.

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at the
Borrowers’ expense, (i) execute, acknowledge and deliver, or use its
commercially reasonable efforts to cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or use its commercially
reasonable efforts to cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent necessary or desirable in its Reasonable Credit
Judgment for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby superior to and prior to the rights of all third
Persons other than the holders of Prior Liens and subject to no other Liens
except as permitted by the applicable Security Document, and (ii) use
commercially reasonable efforts to obtain any consents and agreements with
consignees or bailee or warehouseman agreements, including, without limitation,
landlord or similar lien waivers and consents, as may be necessary or
appropriate in connection therewith. Use commercially reasonable efforts to
deliver or cause to be delivered to the Administrative Agent and the Collateral
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent shall deem necessary in its Reasonable Credit Judgment to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or the Lenders of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or the Lenders may be so required
to obtain.

SECTION 5.13 Information Regarding Collateral.

(a) Furnish to the Administrative Agent and the Collateral Agent (1) 30 days (or
such lesser period as may be consented to in writing by the Administrative Agent
and the Collateral Agent in their discretion) prior written notice (in the form
of an Officer’s Certificate), clearly describing any of the following changes
(i) in any Loan Party’s corporate name or in any trade name used to identify it
in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business or any office in which it maintains books or records relating to
Collateral owned by it, (iii) in any Loan Party’s existence or legal structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or its
Organizational Identification Number from its jurisdiction of organization or
(v) in any Loan Party’s jurisdiction of organization and (2) written notice
promptly after the establishment of any new office or facility at which
Collateral having a value in excess of $250,000 is or will be located, provided
that such notice shall be furnished to the Administrative Agent and the
Collateral Agent at least 30 days prior to any such Collateral being eligible
for inclusion in the calculation of the Borrowing Base. The Borrowers agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the

 

99



--------------------------------------------------------------------------------

UCC or otherwise that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrowers agree to provide to the Collateral
Agent such other information in connection with such changes as the Collateral
Agent may reasonably request.

(b) Each year, at the time of delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent an
Officer’s Certificate of the Administrative Borrower (i) setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate or the last Perfection Certificate Supplement delivered to the
Administrative Agent and the Collateral Agent and (ii) certifying that no
Company has taken any actions (and that no Responsible Officer is aware of any
actions so taken) to terminate any UCC Financing Statements (including fixture
filings and filings with respect to “As-Extracted Collateral” (as defined in the
Security Agreement), as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations, in
each case containing a description of the Collateral, which have been filed of
record in each governmental, municipal or other appropriate office in each
relevant jurisdiction.

SECTION 5.14 [Intentionally Omitted.]

SECTION 5.15 Borrowing Base-Related Reports. The Administrative Borrower shall
deliver or cause to be delivered (at the expense of the Borrowers) to the
Collateral Agent and the Administrative Agent and, if requested, the Lenders,
the following:

(a) in no event less frequently than 20 days after the end of each month for the
month most recently ended (provided, that if such 20th day is not a Business
Day, then on the next succeeding Business Day) or at such more frequent
intervals as the Collateral Agent may request from time to time if Average
Excess Availability is less than the Minimum Availability Amount or an Event of
Default has occurred and is continuing, a Borrowing Base Certificate from the
Administrative Borrower accompanied by such supporting detail and documentation
as shall be requested by the Collateral Agent in its Reasonable Credit Judgment,
including, without limitation the amount applicable to payables and held checks
referenced in clause (c) and (d) of the definition of “Excess Availability” and
the information necessary to calculate the Borrowing Base Limitation Amount;

(b) upon request by the Collateral Agent, and in no event less frequently than
30 days after the end of each month, (i) a monthly trial balance showing
Accounts outstanding aged from statement date as follows: 1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by a comparison to the
prior month’s trial balance and such supporting detail and documentation as
shall be requested by the Collateral Agent in its Reasonable Credit Judgment and
(ii) a summary of Inventory by location and type accompanied by such supporting
detail and documentation as shall be requested by the Collateral Agent in its
Reasonable Credit Judgment (in each case, together with a copy of all or any
part of such delivery requested by any Lender in writing after the Restatement
Date);

 

100



--------------------------------------------------------------------------------

 

(c) on the date any Borrowing Base Certificate is delivered pursuant to
Section 5.15(a) (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Restatement Date), a report with
respect to the Borrowers, including all additions and reductions (cash and
non-cash) with respect to Intercompany Indebtedness of the Borrowers,
accompanied by such supporting detail and documentation as shall be requested by
the Collateral Agent in its Reasonable Credit Judgment;

(d) at the time of delivery of each of the financial statements pursuant to
Sections 5.01(a) and (b);

(i) a reconciliation of the Accounts trial balance and quarter-end Inventory
reports of the Borrowers to the general ledger of such Loan Party, in each case,
accompanied by such supporting detail and documentation as shall be requested by
the Collateral Agent in its Reasonable Credit Judgment; and

(ii) a list of any application for the registration of any patent, trademark or
copyright with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency which any Loan Party has filed
in the prior fiscal quarter.

(e) as soon as available after the end of each fiscal year but no later than
November 15th of the year following the end of such fiscal year, an Inventory
Appraisal to be conducted by an appraiser satisfactory to the Collateral Agent,
and in form, scope and substance, substantially the same as the Inventory
Appraisal delivered under the Prior Credit Agreement for the 2008 fiscal year
and otherwise satisfactory to the Collateral Agent and the Administrative Agent
in their Reasonable Credit Judgment, plus if Collateral Agent requests up to one
additional Inventory Appraisal per year;

(f) not later than thirty (30) days after the end of each calendar month (or at
such more frequent intervals as the Collateral Agent may request from time to
time if Average Excess Availability is less than the Minimum Availability Amount
or an Event of Default has occurred and is continuing), a schedule of all
Hedging Agreements, including notional amounts and a statement setting forth in
reasonable detail the amount the applicable Loan Party owes counterparties to
Hedging Agreements based on a mark-to-market analysis as of the last Business
Day of the previous calendar month (or if not available, the nearest prior
Business Day for which such evaluation is available); and

(g) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Collateral Agent
shall from time to time request in its Reasonable Credit Judgment.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.15 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.

 

101



--------------------------------------------------------------------------------

 

SECTION 5.16 [Intentionally Omitted].

SECTION 5.17 Adequate Reserves. To the extent required by GAAP, maintain
adequate reserves for future costs associated with (i) any lung disease claim
alleging pneumoconiosis or silicosis or arising out of exposure to coal dust or
the coal mining environment, (ii) retiree and health care benefits,
(iii) reclamation of disturbed acreage, removal of facilities and other closing
costs in connection with its mining operations and (iv) other potential
liabilities arising from any Release or violation of Environmental Law.

SECTION 5.18 Limitations on Designation of Unrestricted Subsidiaries. Holdings
may designate any Subsidiary of Holdings as an “Unrestricted Subsidiary” under
this Agreement and otherwise in accordance with the Senior Note Documents (a
“Designation”) only if:

 

  (i) no Default shall have occurred and be continuing after giving effect to
such Designation; and

 

  (ii) Holdings would be permitted to make an Investment in an amount (the
“Designation Amount”) equal to the fair market value of Holdings’ proportionate
interest in such Subsidiary on such date.

No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless such
Subsidiary:

 

  (A) has no Indebtedness other than Non-Recourse Debt;

 

  (B) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Subsidiary that is not an Unrestricted Subsidiary unless the
terms of the agreement, contract, arrangement or understanding are no less
favorable to the Holdings or the Subsidiary that is not an Unrestricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates;

 

  (C) is a Person with respect to which neither Holdings nor any Subsidiary that
is not an Unrestricted Subsidiary has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve the
Person’s financial condition or to cause the Person to achieve any specified
levels of operating results; and

 

  (D) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Holdings or any Subsidiary that is not an
Unrestricted Subsidiary, except for any guarantee given solely to support the
pledge by Holdings or any Restricted Subsidiary of the Equity Interests of such
Unrestricted Subsidiary, which guarantee is not recourse to Holdings or any
Subsidiary that is not an Unrestricted Subsidiary, and except to the extent the
amount thereof Payment is permitted pursuant to Section 6.02.

 

102



--------------------------------------------------------------------------------

 

If, at any time, any Unrestricted Subsidiary fails to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
the Subsidiary and any Liens on assets of such Subsidiary shall be deemed to be
incurred by a Subsidiary that is not an Unrestricted Subsidiary as of the date
and, if the Indebtedness is not permitted to be incurred under the covenant
described under Section 6.01 or the Lien is not permitted under the covenant
described under Section 6.02 Holdings shall be in default of the applicable
covenant.

Holdings may redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
(a “Redesignation”) only if:

 

  (x) no Default shall have occurred and be continuing at the time of and after
giving effect to such Redesignation; and

 

  (y) all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Agreement.

All Designations and Redesignations must be evidenced by a certificate of a
Responsible Officer of Holdings delivered to the Administrative Agent certifying
compliance with the foregoing provisions.

ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) (i) Indebtedness actually outstanding on the Restatement Date and listed on
Schedule 6.01(b), including, without limitation, the Senior Notes and
(ii) refinancings or renewals of the Indebtedness described in the preceding
clause (i); provided that (A) any such refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate

 

103



--------------------------------------------------------------------------------

principal amount of the Indebtedness being renewed or refinanced, plus the
amount of any premiums required to be paid thereon and fees and expenses
associated therewith, (B) such refinancing Indebtedness has a later or equal
final maturity and longer or equal remaining weighted average life than the
Indebtedness being renewed or refinanced and (C) except for any refinancing of
the Senior Notes, the covenants, events of default, subordination and other
provisions thereof (including any guarantees thereof) shall be, in the
aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being renewed or refinanced;

(c) Indebtedness of any Company under non-speculative Interest Rate Protection
Agreements which may be entered into from time to time by any Company and which
such Company in good faith believes will assist in managing the exposure to
fluctuations in interest rates;

(d) Indebtedness under Hedging Agreements (other than Interest Rate Protection
Agreements) entered into from time to time by any Company in accordance with
Section 6.04(c);

(e) to the extent recorded in the Companies’ intercompany account ledgers,
Intercompany Indebtedness of the Companies outstanding and, in the case of the
Loan Parties, to the extent permitted by Section 6.04(d);

(f) Indebtedness of the Companies organized in a state within the United States
in respect of Purchase Money Obligations and Capital Lease Obligations and
refinancings or renewals thereof (other than refinancings funded with
intercompany advances), in an aggregate amount not to exceed 10% of Consolidated
Net Tangible Assets; provided that such Indebtedness is incurred for the purpose
of acquiring fixed and/or capital assets, including plant, property and
equipment, and all development costs, prepaid royalties, coal sales contracts
and deferred long-wall mining costs relating to such plant, property and
equipment;

(g) Indebtedness for industrial revenue bonds or other similar governmental or
municipal bonds for the deferred purchase price of newly acquired Property and
to finance equipment of any Company (pursuant to purchase money mortgages or
otherwise and whether owed to the seller or a third party) used in the ordinary
course of business (provided that such financing is entered into within 180 days
of the acquisition of such Property) of the Companies which shall not exceed $50
million in the aggregate at any one time outstanding, and any refinancings of
Indebtedness permitted under this Section 6.01(g);

(h) Indebtedness in respect of workers’ compensation claims, reclamation, sales
contracts, unemployment insurance or self-insurance obligations, black lung or
other types of social security benefits, performance bonds, surety appeal or
similar bonds and completion guarantees provided by a Company in the ordinary
course of its business;

(i) Contingent Obligations of any Loan Party in respect of (A) Indebtedness
otherwise permitted under this Section 6.01 or (B) any other obligations of any
other Loan Party;

(j) Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.05;

 

104



--------------------------------------------------------------------------------

 

(k) Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts, in each case in the ordinary course of
business;

(l) Indebtedness assumed or acquired pursuant to a Permitted Acquisition;

(m) Indebtedness pursuant to letters of credit not issued under this Agreement
and used to support any obligations in respect of unemployment insurance, black
lung or other types of social security benefits, other insurance or self
insurance arrangements, reclamation, the performance of bids, tenders, statutory
obligations, sales, leases, contracts (other than for the repayment of borrowed
money) and surety, appeal, customs, performance or return of money bonds and
workers’ compensation or other types of social security benefits or to secure
the performance of statutory obligations, surety, appeal and other similar
obligations up to an aggregate principal amount not to exceed the greater of
(i) $250 million and (ii) the lesser of (x) 10% of Total Assets at any time and
(y) $400 million;

(n) a sale and leaseback transaction permitted pursuant to Section 6.03 to the
extent that such transaction would constitute Indebtedness; provided that the
Net Cash Proceeds of such Indebtedness are applied to the Obligations to the
extent required by Section 2.10(c);

(o) other unsecured Indebtedness (not of the type covered in clauses (a) –
(n) above) of any Company in the aggregate amount not to exceed $100 million at
any time;

(p) other unsecured Indebtedness (not of the type covered in clauses (a) –
(o) above) of any Company, provided that, in each case, such other unsecured
Indebtedness has a later final maturity and longer weighted average life than
the Indebtedness incurred pursuant to this Agreement and the other Loan
Documents and the covenants, events of default, subordination and other
provisions thereof (including any guarantees thereof) shall be otherwise
satisfactory to the Administrative Agent in its Reasonable Credit Judgment;

(q) Indebtedness and other obligations incurred by any Insurance Subsidiary in
the ordinary course of its Insurance Business; and

(r) Indebtedness resulting from the recharacterization of operating leases on
the financial statements of the Companies after the Restatement Date as a result
of any Accounting Change.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property or assets subject to any such Lien to the extent such forfeiture or
sale could reasonably

 

105



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect, or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(b) Liens in respect of Property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
lessors’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, (ii) which do not
pertain to Indebtedness that is due and payable or which pertain to Liens that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the Property or assets subject to any such
Lien, and (iii) in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

(c) Liens in existence on the Restatement Date and set forth on Schedule
6.02(c); provided that (i) the aggregate principal amount of the Indebtedness,
if any, secured by such Liens does not increase; and (ii) such Liens do not
encumber any Property other than the Property subject thereto on the Restatement
Date;

(d) any matters that are or would be shown on an accurate survey, any
encumbrances arising by reason of zoning restrictions, any and all matters and
exceptions to title that would be reflected on a title insurance commitment or
in a lawyer’s title opinion (excluding any Liens securing indebtedness or other
monetary obligation, such as a judgment lien or mortgage lien) including,
without limitation, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property and (iii) individually or in the
aggregate materially interfering with the conduct of the business of the
Companies at such Real Property;

(e) Liens arising out of judgments or awards or resulting from the occurrence of
an ERISA Event, in each case not resulting in a Default;

(f) Liens incurred or deposits made in the ordinary course of business in
connection with unemployment insurance or to secure the performance of bids,
tenders, sales, leases, contracts (other than for the repayment of borrowed
money) and customs, reclamation, performance or return-of-money bonds and
similar obligations;

(g) Liens arising under any contract mining agreements, dedication of reserves
agreements (but only to the extent that the party for whom the reserves are
dedicated would not have a higher priority claim in a bankruptcy proceeding of a
Company than the Collateral Agent on behalf of the Secured Parties as to the
reserve which is the subject of any such agreement),

 

106



--------------------------------------------------------------------------------

leases or subleases (other than leases with respect to Capital Lease
Obligations) with respect to the assets or properties of any Company, in each
case entered into in the ordinary course of such Company’s business so long as
such Liens do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the businesses of the Loan
Parties, taken as a whole, or any Borrower, and (ii) attach to any Collateral;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company (x) in
the ordinary course of business in accordance with the past practices of such
Company with respect to Liens arising out of such arrangements for the sale of
goods that constitute Collateral and (y) in the ordinary course of business of
such Company with respect to Liens arising out of such arrangements for the sale
of goods that constitute all other Property;

(i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(f); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the Property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and do not encumber any other Property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

(k) Liens on Property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Company in a Permitted
Acquisition (and not created in anticipation or contemplation thereof) so long
as such merger or acquisition is permitted pursuant to Section 6.05; provided
that such Liens do not extend to Property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than the existing Lien and any such Indebtedness is permitted
under Section 6.01;

(l) claims of insureds against properties of any Insurance Subsidiary and Liens
granted or incurred on properties of any Insurance Subsidiary in the ordinary
course of its Insurance Business;

(m) Liens granted pursuant to the Security Documents;

(n) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of such Company;

(o) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition; provided that such cash earnest money deposits shall total no more
than ten per cent (10%) of the total anticipated Acquisition Consideration;

 

107



--------------------------------------------------------------------------------

 

(p) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

(q) Liens deemed to exist in connection with set-off rights in the ordinary
course of any Company’s business;

(r) replacement, extension or renewal of any Lien permitted herein in the same
property previously subject thereto provided the underlying Indebtedness is
permitted to be replaced, extended and renewed under Section 6.01;

(s) the filing of financing statements solely in connection with operating
leases permitted hereunder or consignments of goods;

(t) Liens (other than any Lien imposed by ERISA) on cash or Cash Equivalents
(i) securing letters of credit or other similar forms of credit enhancement
supporting obligations of the Companies in respect of unemployment insurance,
black lung or other types of social security benefits, other insurance or self
insurance arrangements, reclamation, the performance of bids, tenders, statutory
obligations, sales, leases, contracts (other than for the repayment of borrowed
money) and surety, appeal, customs, performance or return of money bonds and
workers’ compensation or other types of social security benefits or to secure
the performance of statutory obligations, surety, appeal and other similar
obligations and (ii) incurred in the ordinary course of business on deposits
(A) imposed by law in connection with workers’ compensation, unemployment
insurance and other types of social security, (B) to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, sales contracts (other than for
the repayment of borrowed money), performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (C) arising by virtue of such deposits made to secure liability for
premiums to insurance carriers; provided that with respect to Liens described in
clauses (ii)(A), (B) and (C) hereof against any Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions, up to in
the case of clause (i) and (ii) an aggregate principal amount not to exceed the
greater of $250 million or an amount equal to 10% of Total Assets at any time;

(u) Liens in the nature of royalties, dedications of reserves under Coal Supply
Agreements (but only to the extent that the party for whom the reserves are
dedicated would not have a higher priority claim in a bankruptcy proceeding of a
Company than the Collateral Agent on behalf of the Secured Parties as to the
reserve which is the subject of any such agreement) or similar rights or
interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the mining industry;

(v) other Liens (not of a type set forth in clauses (a) through (u) above)
incurred in the ordinary course of business of any Company with respect to
obligations or securing any surety bonds, reclamation bonds, performance bonds,
workers’ compensation property, casualty or general liability insurance policies
and other similar obligations issued or incurred by any

 

108



--------------------------------------------------------------------------------

Insurance Subsidiary in the ordinary course of its Insurance Business (but
excluding any other Indebtedness) that do not in the aggregate exceed at any one
time outstanding 5% of Consolidated Net Tangible Assets; provided that such
Liens permitted under this clause (v) do not attach to any Collateral;

(w) Liens on Property which is the subject of an interim arrangement of the type
described in clause (iii) of Section 6.03;

(x) Liens of sellers of goods with respect to reclamation rights as set forth in
Article 2 of the UCC; and

(y) Liens of a collection bank as described and set forth in Section 4-210 of
the UCC;

provided, however, that no Liens (other than Liens under the Security Documents
permitted under Section 6.02(a)(ii)) shall be permitted to exist, directly or
indirectly, on any Pledged Equity Interests or Pledged Notes (each as defined in
the Security Agreement).

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred unless (i) the sale of such Property is
permitted by Section 6.05, (ii) any Liens arising in connection with its use of
such Property are permitted by Section 6.02, (iii) any acquisition of Property
made with the intention of leasing such Property from a third party, provided
such sale and leaseback occurs no later than 365 days following the date on
which such Property is first placed in service by the Company, and (iv) the
lease and any Indebtedness associated with such lease is otherwise permitted
hereunder.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, purchase or own any Emission Allowance or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

(a) Investments outstanding on the Restatement Date and identified on
Schedule 6.04(a) and extensions, renewals or reinvestments of all or any portion
of the net proceeds received by the Companies in connection with such
Investments, provided that any such reinvestment is an Investment otherwise
permitted hereunder; provided, further, that if the proceeds are received from
an Asset Sale, the right to reinvest such proceeds shall be limited to the
extent set forth in Section 2.10;

(b) the Companies may (i) acquire and hold accounts, payment intangibles and
chattel paper (each as defined in the UCC) owing to any of them if created or
acquired in the ordinary

 

109



--------------------------------------------------------------------------------

course of business and payable or dischargeable in accordance with customary
terms, (ii) acquire and hold cash and Cash Equivalents held in an account with
respect to which the Collateral Agent, for the benefit of the Secured Parties,
has a first priority perfected Lien, (iii) endorse negotiable instruments for
collection in the ordinary course of business, (iv) make lease, utility and
other similar deposits in the ordinary course of business; (v) make prepayments
and deposits to suppliers in the ordinary course of business; and (vi) make
extensions of trade credit in the ordinary course of business;

(c) the Companies may enter into and perform its obligations under Interest Rate
Protection Agreements to the extent permitted by Section 6.01(c) and may enter
into and perform its obligations under Hedging Agreements entered into in the
ordinary course of business and so long as any such Hedging Agreement is not
speculative in nature and is (i) (A) related to income derived from operations
of any Company or otherwise related to purchases permitted hereunder from
suppliers or (B) entered into to protect such Companies against fluctuations in
the prices of raw materials used in their businesses and (ii) permitted by
Section 6.01(d);

(d) any Loan Party may make intercompany loans and advances and other
Investments to any other Loan Party (other than Holdings); provided that in the
case of a loan, such loan shall simultaneously be recorded on such Loan Party’s
ledgers as an intercompany loan, provided further that (i) no Loan Party may
make loans to any Foreign Subsidiary pursuant to this Section 6.04(d) unless
permitted under Section 6.04(g) and (ii) any loans made pursuant to this
Section 6.04(d) shall be subordinated to the obligations of the Loan Parties and
may only be repaid in accordance with Section 6.07(b);

(e) each Company may make loans and advances (including payroll, travel and
entertainment related advances) in the ordinary course of business to their
respective employees (other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of
Section 402 of the Sarbanes-Oxley Act) so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $5 million;

(f) each Company may sell or transfer amounts and acquire assets to the extent
permitted by Section 6.05;

(g) each Company may establish and make Investments in (i) Wholly-Owned
Subsidiaries and (ii) non-Wholly-Owned Subsidiaries or joint ventures to the
extent that Investments in such non-Wholly-Owned Subsidiaries or joint ventures
shall not exceed an amount at any time outstanding equal to 5% of Consolidated
Net Tangible Assets in the aggregate, after taking into account amounts returned
in cash (including upon disposition);

(h) Investments (other than as described in Section 6.04(e)) (i) by any Loan
Party in any other Loan Party, (ii) by any Loan Party in a Company that is not a
Loan Party (other than any Insurance Subsidiary) in an aggregate amount of all
such Investments permitted pursuant to this clause (ii) outstanding at any time
not to exceed $25 million at any time; (iii) existing on the Restatement Date in
the Equity Interests of any Subsidiary as set forth on Schedule 6.04(h), and
(iv) by any Loan Party in any Insurance Subsidiary; provided, that (A) the
aggregate amount of Investments permitted pursuant to this clause (iv) with
respect to the initial formation and

 

110



--------------------------------------------------------------------------------

capitalization of the Insurance Subsidiaries shall not exceed $60 million and
(B) during any Fiscal Year, additional Investments from and after the initial
formation and capitalization of any Insurance Subsidiary shall not exceed the
sum of $20 million plus the cumulative unused amount, if any, otherwise
permitted under clause (A) above or this clause (B); provided, that any
Investment in one or more of the Insurance Subsidiaries shall not be permitted
if, after giving effect to such Investment, (x) the aggregate amount of all
Investments permitted pursuant to this clause (iv) would exceed $125 million at
any time or (y) Excess Availability is less than the Minimum Availability Amount
after giving effect to such Investment;

(i) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(j) Investments (other than Investments in Emission Allowances) made by any
Company as a result of consideration received in connection with an Asset Sale
made in compliance with Section 6.05 and not required to be applied to the
Obligations or the Senior Notes;

(k) earnest money required in connection with and to the extent permitted by
Permitted Acquisitions;

(l) the Companies may hold Investments to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section 6.04
hereof;

(m) Investments in deposit accounts opened in the ordinary course of business
provided such deposit accounts are subject to deposit account control agreements
if required hereunder;

(n) any Loan Party may capitalize or forgive any Indebtedness owed to it by
other Loan Parties (except that no Borrower shall forgive intercompany loans
made to any other Loan Party);

(o) Investments in the nature of royalties, dedications of reserves under Coal
Supply Agreements or similar rights or interests granted, taken subject to or
otherwise imposed on properties consistent with normal practices in the mining
industry;

(p) each Company may make or acquire Investments in connection with Permitted
Acquisitions and each Insurance Subsidiary may make or acquire Investments
permitted by applicable insurance laws and regulations;

(q) Investments (other than Investments in Emission Allowances) not otherwise
permitted hereby; provided that the aggregate amount of all such Investments
shall not exceed the greater of $200 million or an amount equal to 5% of Total
Assets at any time and to the extent that any Investment is made in the form of
a contribution of Property of a Loan Party, such Investment shall be calculated
based on the Fair Market Value of such Property;

 

111



--------------------------------------------------------------------------------

 

(r) Investments made by any Company to the extent permitted and as described in
Section 6.06(e);

(s) Investments in Emission Allowances which are acquired for the purposes of
long term investment or for sale or transfer to customers of the Companies in
connection with the sale of coal (but solely to the extent such Emission
Allowances are not acquired for the purposes of active trading or speculation)
in an aggregate amount during the term of this Agreement of not more than $7.5
million; and

(t) other Investments; provided, that at the time such Investment is made and
after giving effect thereto, each of the Payment Conditions is satisfied.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its Property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property or assets of any Person (or agree to do
any of the foregoing at any future time), except that:

(a) (i) purchases or other acquisitions of inventory, materials, minerals, coal
reserves, surface or other real estate, fixed assets, equipment and intangible
assets in the ordinary course of business shall be permitted, (ii) the West
Kentucky Asset Sale shall be permitted, provided that such transaction, taken as
a whole, shall be for fair market value and be on commercially reasonable terms,
(iii) (A) sales of Inventory in the ordinary course of business and (B) sales or
discounts, in each case without recourse, of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof, shall be permitted, (iv) disposals of obsolete,
uneconomical, negligible, worn out or surplus Property in the ordinary course of
business (other than mineral rights and reserves which may be surplus or
non-strategic) by any Company, interim arrangements of the type described in
clause (iii) of Section 6.03, and the abandonment or other Asset Sale of
Intellectual Property that is, in the reasonable judgment of the Administrative
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole, shall be permitted
and (v) subject to Section 2.10(c), other Asset Sales (excluding sales of
accounts receivable of the Borrowers) not otherwise referred to herein shall be
permitted; provided that (A) no Default exists at the time of and after giving
effect to such Asset Sale, (B) such Asset Sale is for fair market value,
(C) with respect to Asset Sales of Property constituting Collateral, 75% of the
proceeds of such Asset Sale consist of cash or Cash Equivalents, subject to the
proviso set forth below, and (D) the aggregate consideration received in respect
of all Asset Sales pursuant to Section 6.05(a)(v) shall not exceed $75 million
in any four consecutive fiscal quarters of Holdings commencing with the fiscal
quarter beginning October 1, 2010; provided, that, for purposes of clause
(C) above, any Designated Non-cash Consideration received by any Company in such
Asset Sale shall be pledged to the Collateral Agent for the benefit of the
Secured Parties and deemed to be cash (provided that the aggregate fair market
value of such Designated Non-cash Consideration, taken together with the fair
market value at the time of receipt of all other Designated Non-cash
Consideration received pursuant to such clause (C) less the amount of proceeds
previously realized in cash from prior Designated Non-cash Consideration is less
than the greater of (x)

 

112



--------------------------------------------------------------------------------

2.5% of Total Assets at the time of receipt of such Designated Non-cash
Consideration (with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and (y) $75 million;

(b) Investments in connection with any such transaction may be made to the
extent permitted by Section 6.04;

(c) any Company may sell Cash Equivalents and marketable securities and use cash
for purposes that are otherwise permitted by the terms of this Agreement in the
ordinary course of business;

(d) any Company may grant licenses or easements with respect to and lease or
sublease (as lessee or lessor) real or personal Property or coal, oil, gas or
other mineral reserves or related rights (including surface rights), and may
guaranty such lease, in each case, in the ordinary course of business and in
accordance with the applicable Security Documents;

(e) any Loan Party may consummate Permitted Acquisitions;

(f) any Loan Party may transfer Property or lease to or acquire or lease
Property from any Loan Party; provided that the Lien on and security interest in
such Property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or 5.12, as applicable;

(g) (i) any Company may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect and (ii) the
Dissolving Subsidiary may dissolve, liquidate or wind up its affairs at any
time;

(h) Asset Sales by any Company to any other Company shall be permitted; provided
that such Asset Sale involving a Subsidiary that it is not a Loan Party shall be
otherwise in compliance with this Section 6.05;

(i) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate;

(j) Permitted Liens (to the extent constituting a conveyance of Property) shall
be permitted;

(k) any Company may merge or consolidate with or into any other Company;
provided, that if a Loan Party is a party to such merger or consolidation, such
Loan Party shall be the surviving entity; provided, further, that if a Borrower
is a party to such merger or consolidation, such Borrower shall be the surviving
entity; and

(l) exchanges of coal, oil and gas reserves in the ordinary course of business;
provided, that no Default exists at the time of and after giving effect to such
exchanges.

 

113



--------------------------------------------------------------------------------

 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or, subject in each case to
Section 11.02(b)(vii), any Collateral is sold, exchanged or otherwise disposed
of as permitted by this Section 6.05, such Collateral (unless sold, exchanged or
transferred to a Company) shall be sold, exchanged or otherwise disposed of free
and clear of the Liens created by the Security Documents, and the Administrative
Agent and the Collateral Agent shall take all actions deemed appropriate in
order to effect the foregoing.

SECTION 6.06 Prepayments and Redemptions of Senior Notes; Dividends. Redeem or
otherwise prepay, directly or indirectly, any amounts under any of the Senior
Notes or authorize, declare or pay, directly or indirectly, any Dividends with
respect to any Company, except that:

(a) any Subsidiary of a Loan Party (i) may pay cash Dividends to such Loan Party
or any Wholly-Owned Subsidiary of such Loan Party and (ii) if such Subsidiary is
not a Wholly-Owned Subsidiary of such Loan Party, may pay cash Dividends to its
shareholders generally so long as such Loan Party or its Subsidiary which owns
the equity interest or interests in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
holdings of equity interests in the Subsidiary paying such Dividends and taking
into account the relative preferences, if any, of the various classes of equity
interests in such Subsidiary);

(b) so long as no Default exists or would result therefrom, any Company (other
than Holdings) may pay Dividends, directly or indirectly, to Holdings for the
purpose of enabling Holdings to, and Holdings may promptly use such proceeds to,
repurchase outstanding shares of its common stock (or options to purchase such
common stock) following the death, disability, retirement or termination of
employment of employees, officers or directors of any Company; provided that
(i) all amounts used to effect such repurchases are obtained by Holdings from a
substantially concurrent issuance of its common stock (or options to purchase
such common stock) to other employees, members of management, executive officers
or directors of any Company or (ii) to the extent the proceeds used to effect
any repurchase pursuant to this Section 6.06(b) are not obtained as described in
preceding clause (i), the aggregate amount of Dividends paid to Holdings
pursuant to this Section 6.06(b) (exclusive of amounts paid as described
pursuant to preceding clause (i)) shall not exceed $10 million in any fiscal
year of Holdings;

(c) so long as no Default exists or would result therefrom, any Company (other
than Holdings) may pay cash Dividends, directly or indirectly, to Holdings for
the purpose of paying, so long as all proceeds thereof are promptly used by
Holdings to pay, (i) its franchise taxes and operating expenses incurred in the
ordinary course of business, (ii) other corporate overhead costs and expenses
(including legal and accounting expenses and similar expenses and customary fees
to non-officer directors of Holdings) and (iii) upon 10 days prior written
notice by the Administrative Borrower to the Administrative Agent of the payment
of any Dividends under this clause (iii) by the applicable Company, other
liabilities, judgments and settlements required to be paid by Holdings in an
amount not to exceed $15 million in the aggregate in any fiscal year of
Holdings;

 

114



--------------------------------------------------------------------------------

 

(d) any Company (other than Holdings) may pay cash Dividends, directly or
indirectly, to Holdings for the purpose of paying, so long as all the proceeds
thereof are promptly used by Holdings to pay, its income taxes when and as due;

(e) so long as (i) no Default exists or would result therefrom, (ii) to the
extent the financial covenant set forth in Section 6.08 is currently tested, the
Companies are in compliance on a pro forma basis with such financial covenant,
recomputed for the most recent quarter for which financial statements have been
delivered, and (iii) Excess Availability shall be no less than the Minimum
Availability Amount after giving effect thereto, then any Company (other than
Holdings) may pay cash Dividends, directly or indirectly, to Holdings for the
purpose of purchasing or redeeming, so long as all the proceeds thereof are
promptly used by Holdings to purchase or redeem (A) any of the Senior Notes and
(B) any unsecured senior debt incurred or to be incurred by Holdings pursuant to
Section 6.01(b)(ii);

(f) so long as no Default exists or would result therefrom and no Borrower makes
any cash Dividends for the purposes specified in this Section 6.06(f) prior to
the date which is ten (10) days prior to the date on which the subsequent
payment by Holdings is to be made or is required to be made, any Company (other
than Holdings) may, directly or indirectly, pay cash Dividends to Holdings for
the purpose of (i) paying cash Dividends on Holdings’ common stock, so long as
all proceeds thereof are promptly used by Holdings to pay such cash Dividends on
Holdings’ common stock, in an amount per year not to exceed $85 million or
(ii) paying interest due, so long as all proceeds thereof are promptly used by
Holdings to pay such interest, pursuant to (A) any of the Senior Notes and
(B) any unsecured debt incurred or to be incurred by Holdings pursuant to
Section 6.01(b)(ii); and

(g) so long as (i) no Default exists or would result therefrom, (ii) to the
extent the financial covenant set forth in Section 6.08 is currently being
tested, the Companies are in compliance on a pro forma basis with such financial
covenant, recomputed for the most recent quarter for which financial statements
have been delivered, and (iii) Average Excess Availability minus the Interest
Reserve is no less than the Minimum Availability Amount prior to and Excess
Availability minus the Interest Reserve is no less than the Minimum Availability
Amount immediately after giving effect thereto, then any Company (other than
Holdings) may pay cash Dividends to Holdings, directly or indirectly, for the
purpose of, and Holdings shall promptly use such proceeds to, repurchase
outstanding shares of its common stock (or options to purchase such common
stock).

SECTION 6.07 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions with any Affiliate of any
Company, other than in the ordinary course of business and on terms and
conditions substantially as favorable to such Company as would reasonably be
obtained by such Company at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except that:

(a) Dividends may be paid to the extent provided in Section 6.06;

 

115



--------------------------------------------------------------------------------

 

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections 6.01
and 6.04;

(c) customary fees may be paid to non-officer directors of Holdings and
customary indemnities may be provided to all directors of Holdings;

(d) Loan Parties may pay management fees to Holdings from time to time in an
aggregate amount not in excess of Holdings’ compensation expenses for its
employees;

(e) any Company may make payments to Holdings pursuant to the Specified Tax
Sharing Agreement, the Tax Allocation Agreement among Holdings and its
Subsidiaries, dated as of December 31, 2003, or any other Tax Sharing Agreement
agreed to by the Administrative Agent;

(f) any Company may pay insurance premiums to any Insurance Subsidiary so long
as the proceeds of such payments are either (i) used to pay such Insurance
Subsidiary’s franchise taxes, income taxes and other current period operating
expenses (including any reinsurance premiums), (ii) used or invested by such
Insurance Subsidiary to support loss reserves, or (iii) retained by such
Insurance Subsidiary as capital; provided, however, that any such retained
amount shall apply against the amounts permitted by Section 6.04(h)(vi);

(g) any transactions between or among Loan Parties not involving any other
Affiliate; and

(h) any other transactions between or among any Company and any Affiliate
otherwise expressly permitted under the Loan Documents.

SECTION 6.08 Minimum Fixed Charge Coverage Ratio

At any time Average Excess Availability is less than the Minimum Availability
Amount, permit the Consolidated Fixed Charge Coverage Ratio, as of any Test
Period to be less than 1.00 to 1.00.

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc.

Except to the extent not prohibited by clause (iii) below, (i) amend or modify,
or permit the amendment or modification of, any provision of existing
Indebtedness or of any agreement (including any purchase agreement, indenture,
loan agreement or security agreement) relating thereto other than any amendments
or modifications to Indebtedness which do not in any way materially adversely
affect the interests of the Lenders and are otherwise permitted under
Section 6.01(b); (ii) except as otherwise expressly permitted by this Agreement,
make (or give any notice in respect thereof) any voluntary or optional payment
or prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of,
any indebtedness outstanding under any of the Senior Notes; (iii) amend or
modify, or permit the amendment or modification of, any provision of any of the
Senior Notes or any agreement (including any of the Senior Note Documents)
relating thereto if

 

116



--------------------------------------------------------------------------------

the effect of such amendment is to (A) increase the interest rate on such
Indebtedness, (B) change the dates upon which payments or principal or interest
are due on such Indebtedness other than to extend such dates, (C) change any
default or event of default other than to delete or make less restrictive any
default provision therein or add any covenants with respect to such
Indebtedness, (D) change the redemptions or prepayment provisions of such
Indebtedness other than to extend the dates therefore or to reduce the premiums
payable therewith, or (E) change or amend any other term if such amendment or
modification would in any way materially adversely affect the interests of the
Lenders; or (iv) amend, modify or change its articles of incorporation or other
constitutive documents (including by the filing or modification of any
certificate of designation) or by-laws, or any agreement entered into by it,
with respect to its Equity Interests (including any shareholders’ agreement), or
enter into any new agreement with respect to its capital stock, other than any
amendments, modifications, agreements or changes pursuant to this clause (iv) or
any such new agreements pursuant to this clause (iv) which do not in any way
materially adversely affect in any material respect the interests of the
Lenders; and provided that any Company may issue Equity Interests as permitted
under Section 6.11 and may amend its articles of incorporation or other
constitutive documents to authorize such Equity Interests.

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by any Borrower or any other Subsidiary of
any Borrower, or pay any Indebtedness owed to any Borrower or any other
Subsidiary of any Borrower, (b) make loans or advances to any Borrower or any of
such Borrower’s other Subsidiaries or (c) transfer any of its properties to any
Borrower or any of such Borrower’s other Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents in effect on the Restatement Date; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Borrower or any Subsidiary of a Borrower; (v) customary provisions
restricting assignment of any agreement entered into by a Borrower or any
Subsidiary of a Borrower in the ordinary course of business; (vi) any holder of
a Lien permitted by Section 6.02 may restrict the transfer of the asset or
assets subject thereto; (vii) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Restatement Date in accordance with the
provisions of this Agreement; (viii) customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 6.05 pending the consummation of such sale; (ix) any agreement in effect
at the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary; or (x) in
the case of any joint venture which is not a Loan Party, in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such Person’s
organizational or governing documents or pursuant to any joint venture agreement
or stockholders agreements solely to the extent of the Equity Interests of or
assets held in the subject joint venture or other entity. Notwithstanding any
provision of this Section 6.10 to the contrary, clauses (a) and (b) above shall
not apply to any Insurance Subsidiary.

 

117



--------------------------------------------------------------------------------

 

SECTION 6.11 Limitation on Issuance of Capital Stock. No Borrower will, and will
not permit any Subsidiary, to issue any Equity Interest of any Subsidiary
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, Equity Interest of any Subsidiary,
except (i) for stock splits, stock dividends and additional Equity Interest
issuances which do not decrease the percentage ownership of any Borrower or any
Subsidiaries in any class of the Equity Interest of such Subsidiary;
(ii) Subsidiaries of any Company formed after the Restatement Date may issue
Equity Interests to such Company which is to own such stock; (iii) any Loan
Party (other than Holdings) may issue common stock (other than Disqualified
Capital Stock) to any other Loan Party; and (iv) any Company may issue Equity
Interests, options or warrants to purchase, or securities convertible into,
Equity Interests, of such Company in connection with Investments permitted under
Section 6.04(h). All Equity Interests issued in accordance with this
Section 6.11 shall, to the extent required by Section 5.12 or the Security
Agreement, be delivered to the Collateral Agent for pledge pursuant to the
Security Agreement.

SECTION 6.12 Intentionally Omitted.

SECTION 6.13 Business.

(a) With respect to Holdings, engage in any business activities or have any
assets or liabilities, other than (i) its ownership of the Equity Interests of
its Subsidiaries, (ii) obligations under the Loan Documents or the Senior Note
Documents and other Indebtedness permitted under this Agreement, (iii) paying
taxes, (iv) preparing reports to Governmental Authorities and to its
shareholders, (v) holding directors and shareholders meetings, preparing
corporate records and other corporate activities required to maintain its
separate corporate structure and (vi) any obligations in connection with any
Permitted Acquisition to which it is a party.

(b) With respect to the Borrowers and their Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which the Borrowers
and their Subsidiaries are engaged on the Restatement Date, whether in
connection with a Permitted Acquisition or otherwise; provided that this
Section 6.13(b) shall not preclude (i) a Permitted Acquisition of an entity
engaged in a Permitted Business or the formation of a Subsidiary of Holdings to
be engaged in a Permitted Business or (ii) any Insurance Subsidiary from
engaging in the Insurance Business.

SECTION 6.14 [Intentionally Omitted].

SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other than
December 31.

SECTION 6.16 Negative Pledges.

(a) Directly or indirectly enter into or assume any agreement (other than this
Agreement, any of the Senior Note Documents or any documents evidencing any
refinancing or renewal of Indebtedness evidenced by such Senior Note Documents
permitted hereunder or any new unsecured debt securities issued and/or
guaranteed solely by Holdings and/or by the Administrative Borrower otherwise
permitted by Section 6.01 and provided that the terms of any such refinancing of
such Senior Note Documents or new issuance of such unsecured debt

 

118



--------------------------------------------------------------------------------

securities relating to the prohibitions of any creation or assumption of any
Lien upon Holdings’ or Administrative Borrower’s properties or assets shall be
no more restrictive on Holdings or the Administrative Borrower or more
disadvantageous to the Administrative Agent, the Collateral Agent and the
Lenders than the Indebtedness being refinanced) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, except for Property subject to purchase money security
interests, operating leases and capital leases.

(b) Except in connection with any Permitted Liens, directly or indirectly
create, incur, assume or suffer to exist any mortgage, deed of trust, pledge,
lien, security interest, hypothecation, assignment, deposit arrangement or other
preferential arrangement, charge or encumbrance (including without limitation,
any conditional sale, or other title retention agreement, or finance lease) of
any nature, upon or with respect to any Real Property, Equipment and mineral
rights of any of the Companies, now owned or hereafter acquired, or file under
the Uniform Commercial Code of any jurisdiction a financing statement which
names any Borrower or any of its Subsidiaries as a debtor, or sign any security
agreement authorizing any secured party thereunder to file such financing
statement with respect to such Real Property, Equipment and mineral rights.

(c) Notwithstanding any provision of this Section 6.16 to the contrary, clauses
(a) and (b) above shall not apply to any assets (other than Equity Interests) of
any Insurance Subsidiary.

SECTION 6.17 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal Property of any
kind under operating leases or under Capital Lease Obligations or Purchase Money
Obligations if the aggregate amount of all rents paid or accrued under such
leases would exceed $150 million in any fiscal year of Holdings.

SECTION 6.18 Breach of Coal Supply Agreements, Mining Leases and Prep Plant
Leases. Neither Holdings nor any Borrower shall, nor shall they permit any of
their respective Subsidiaries to, permit any breach or default attributable to
them to exist beyond any applicable grace period under any Coal Supply
Agreement, Mining Lease or Prep Plant Lease or take or fail to take any action
thereunder, if to do so would reasonably be expected to have a Material Adverse
Effect.

SECTION 6.19 Intercompany Loans. No Loan Party shall evidence any intercompany
loan or advance to any other Loan Party by a promissory note unless such note is
in a form acceptable to the Collateral Agent and pledged to the Collateral Agent
in accordance with the Security Agreement.

SECTION 6.20 Specified Tax Sharing Agreement. No Loan Party shall take any
action which would result in a tax treatment of the Transactions (as defined in
the Specified Tax Sharing Agreement) that is inconsistent in any

 

119



--------------------------------------------------------------------------------

material respect with the tax treatment of such Transactions as contemplated by
the Private Letter Ruling unless such action is required by law (including any
rule, regulation and administrative or judicial order promulgated thereunder) or
the Person taking the action has obtained the prior written consent of the other
parties to the Specified Tax Sharing Agreement.

ARTICLE VII.

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors and each of the Borrowers hereby
jointly and severally guarantee as a primary obligor and not as a surety to each
Secured Party and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of Title 11 of the United States Code after
any bankruptcy or insolvency petition under Title 11 of the United States Code)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrowers, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Protection
Agreement relating to the Loans, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors and each Borrower hereby jointly and severally
agree that if any Borrower or other Guarantor shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors and Borrowers will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors and the Borrowers
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which a Borrower is or may become a party;

 

120



--------------------------------------------------------------------------------

 

(b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Administrative Agent or Lenders in respect thereof (including the
release of any such security);

(d) the insolvency of any Borrower or any other Guarantor;

(e) at any time or from time to time, without notice to the Guarantors or the
Borrowers, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(f) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(h) any lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(i) the release of any Borrower or any other Guarantor; or

(j) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than indefeasible
payment in full in cash of all Obligations and the termination of all
Commitments).

The Guarantors and the Borrowers hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Loan Party thereof exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors and the Borrowers waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between the Borrowers and the
Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors and the Borrowers

 

121



--------------------------------------------------------------------------------

hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other Person at any time of any right or remedy against any
Borrower or against any other Person which may be or become liable in respect of
all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the Borrowers and the successors
and assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors and the Borrowers
under this Article VII shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of the Borrowers or other Loan
Party in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise. The Guarantors
and the Borrowers jointly and severally agree that they will indemnify each
Secured Party on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Secured Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith or willful misconduct of such Secured Party.

SECTION 7.04 Subrogation; Subordination. Each Guarantor and Borrower hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations (other than the Unasserted Obligations) and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 7.01, whether by subrogation or
otherwise, against any Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. The payment
of any amounts due with respect to any Indebtedness of any Borrower or any other
Guarantor (or any such Borrower) now or hereafter owing to any Guarantor or any
Borrower by reason of any payment by such Guarantor under the Guarantee in this
Article VII is hereby subordinated to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations. Each Guarantor
and each Borrower agrees that it will not demand, sue for or otherwise attempt
to collect any such Indebtedness of any Borrower to such Guarantor or such other
Borrower until the Obligations shall have been indefeasibly paid in full in
cash. If, notwithstanding the foregoing sentence, any Guarantor shall, prior to
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than the Unasserted Obligations), collect, enforce or receive any amounts in
respect of such Indebtedness, such amounts shall be collected, enforced and
received by such Guarantor or such Borrower as trustee for the Secured Parties
and be paid over to Administrative Agent on account of the Guaranteed
Obligations without affecting in any manner the liability of such Guarantor or
such Borrower under the other provisions of the guarantee contained herein.

 

122



--------------------------------------------------------------------------------

 

SECTION 7.05 Remedies. The Guarantors and the Borrowers jointly and severally
agree that, as between the Guarantors, the Borrowers and the Lenders, the
obligations of the Borrowers under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against any Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by any Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor and Borrower
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Guarantor (or such
Borrower) in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 Termination of Guarantee. The obligations of any Guarantor under
this Article VII shall automatically terminate as to such Guarantor upon the
consummation of any consolidation, merger, sale or other disposition,
liquidation, dissolution or other transaction permitted under Section 6.05 as a
result of which such Guarantor is no longer a Subsidiary immediately after the
consummation of such transaction.

ARTICLE VIII.

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

123



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (a) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished; it
being recognized by Lenders, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03, 5.04 or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in (a), (b) or (d) above) and such default shall continue
unremedied or shall not be waived for a period of 30 days after written notice
thereof from the Administrative Agent or any Lender to the Administrative
Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in clauses (i) and (ii) is to cause, or to permit the holder
or holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; provided, that it shall
not constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $35 million at any one time;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the Property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company; or
(iii) the winding-up or liquidation of any Company; and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended,

 

124



--------------------------------------------------------------------------------

or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law; (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company;
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding; (v) make a general assignment for the benefit
of creditors; (vi) become unable (after taking into account all rights of
contribution), admit in writing its inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; or (viii) wind up or liquidate its affairs;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $35 million, to the extent not bonded or paid or covered by an
insurance policy issued by an insurance company acceptable to the Administrative
Agent in its Reasonable Credit Judgment that has admitted in writing its
liability to pay the full amount of such judgment, shall be rendered against any
Company or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of any Company to enforce any such judgment;

(j) an ERISA Event and/or the imposition of a Lien on any assets of a Company
shall have occurred that, when taken together with all ERISA Events and Liens,
in the Business Judgment of the Required Lenders, could reasonably be expected
to result in liability of any Company and its ERISA Affiliates in an aggregate
amount exceeding $35 million;

(k) any security interest or Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by any Borrower or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l) the Guarantees shall cease to be in full force and effect, unless in
connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other Person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(n) there shall have occurred a Change in Control;

 

125



--------------------------------------------------------------------------------

 

(o) there shall have occurred the termination of any one or more Material
Agreements;

(p) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or

(q) the indictment by any Governmental Authority of any Loan Party as to which
any Loan Party or the Administrative Agent receives notice as to which there is
a reasonable probability of an adverse determination, in the good faith
determination of the Administrative Agent, under any criminal statute, or
commencement of criminal proceedings against any Loan Party pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of (i) any of the Collateral having a value in excess of $1 million
or (ii) any other Property of any Loan Party which is necessary or material to
the conduct of its business if the forfeiture of such other Property could
reasonably be expected to occur and have a Material Adverse Effect;

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Administrative
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each Borrower
and the Guarantors, anything contained herein or in any other Loan Document to
the contrary notwithstanding; and in any event with respect to Holdings, or any
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower and the Guarantors, anything contained herein
or in any other Loan Document to the contrary notwithstanding.

ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

SECTION 9.01 Accounts and Account Collections.

(a) Each Borrower shall notify the Collateral Agent promptly of: (i) any
material delay in the performance by any Borrower of any of their material
obligations to any Account Debtor or the assertion of any material claims,
offsets, defenses or counterclaims by any Account

 

126



--------------------------------------------------------------------------------

Debtor, or any material disputes with Account Debtors, or any settlement,
adjustment or compromise thereof, (ii) all material adverse information known to
any Loan Party relating to the financial condition of any Account Debtor and
(iii) any event or circumstance which, to the knowledge of a Responsible Officer
of any Loan Party, would result in any Account no longer constituting an
Eligible Account. Each Borrower hereby agrees not to grant to any Account Debtor
any credit, discount, allowance or extension, or to enter into any agreement for
any of the foregoing, without the Collateral Agent’s consent (such consent not
to be unreasonably withheld, conditioned or delayed), except in the ordinary
course of business in accordance with practices and policies previously
disclosed in writing to the Collateral Agent. So long as no Event of Default
exists or has occurred and is continuing, any Company may settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default exists or has occurred and is continuing,
the Collateral Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors of any Loan Party or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to the Collateral Agent or schedule thereof delivered to the Collateral Agent
shall be true and complete in all material respects, (ii) no payments shall be
made thereon except payments immediately delivered to the Collateral Agent
pursuant to the terms of this Agreement or any applicable Security Document (to
the extent so required), (iii) there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to the Collateral Agent and promptly reflected in the
reporting of the Borrowing Base, in accordance with the terms of this Agreement,
and (iv) none of the transactions giving rise thereto will violate any
applicable laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.

(c) The Collateral Agent shall have the right at any time or times, in the
Collateral Agent’s name or in the name of a nominee of the Collateral Agent, to
verify the validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, e-mail, facsimile transmission or otherwise. To
facilitate the exercise of the right described in the immediately preceding
sentence, each Borrower hereby agrees to provide the Collateral Agent upon
request the name and address of each Account Debtor of any Borrower.

(d) The Administrative Borrower and certain other Loan Parties shall each
establish and maintain, at their sole expense, blocked accounts or lockboxes and
related deposit accounts, which, on the Restatement Date, shall consist of the
accounts set forth on Schedule 9.01(d) (in each case, the “Blocked Accounts”),
as the Administrative Agent may specify, with such banks as are reasonably
acceptable to the Administrative Agent into which the Administrative Borrower
the other Loan Parties shall promptly deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner and shall
be identified and segregated from all other funds of the Loan Parties. The
Administrative Borrower and the other Loan Parties shall deliver, or cause to be
delivered, to the Administrative Agent a Deposit Account Control Agreement duly
authorized, executed and delivered by each bank where a Blocked Account for the
benefit of the Administrative Borrower or any other Loan Party is maintained,
and subject to Section 9.01(e)(iii),

 

127



--------------------------------------------------------------------------------

by each bank where any other deposit account is from time to time maintained.
The Administrative Borrower and each other Loan Party shall execute and deliver
such agreements and documents as the Administrative Agent may require in
connection with such Blocked Accounts and such Deposit Account Control
Agreements. Except as permitted by Section 9.01(e)(iii), neither the
Administrative Borrower nor any other Loan Party shall establish any deposit
accounts after the Restatement Date, unless the Administrative Borrower or such
Loan Party (as applicable) has complied in full with the provisions of this
Section 9.01 with respect to such deposit accounts. The Administrative Borrower
and each other Loan Party agrees that all payments made to such Blocked Accounts
or other funds received and collected by the Administrative Agent or any Lender,
whether in respect of the Accounts, as proceeds of Inventory or other Collateral
or otherwise shall be treated as payments to the Administrative Agent and
Lenders in respect of the Obligations and therefore shall constitute the
property of the Administrative Agent and Lenders to the extent of the then
outstanding Obligations.

(e) The Administrative Borrower and each other Loan Party shall maintain a cash
management system which is acceptable to the Administrative Agent in its
Reasonable Credit Judgment (the “Cash Management System”). The Cash Management
System shall contain, among other things, the following:

(i) With respect to the Blocked Accounts of the Administrative Borrower and the
other Loan Parties, the applicable bank maintaining such Blocked Accounts shall
agree, pursuant to the applicable Deposit Account Control Agreement, from and
after the receipt of a notice (an “Activation Notice”) from the Administrative
Agent (which Activation Notice may be given by Administrative Agent at any time
Excess Availability is less than an amount equal to the greater of (x) 15.0% of
the aggregate amount of the Revolving Commitments or (y) $30,000,000, or an
Event of Default shall exist), to forward daily all amounts in each Blocked
Account to one Blocked Account designated as the concentration account in the
name of the Administrative Borrower (the “Concentration Account”) at the bank
that shall be designated as the Concentration Account bank for the Loan Parties
(the “Concentration Account Bank”), which, on the Restatement Date, shall be
account 201366827 maintained by SunTrust Bank, Richmond, Virginia. The
Concentration Account Bank shall agree, pursuant to the applicable Deposit
Account Control Agreement, to forward daily all amounts in the Concentration
Account to the account designated as the collection account (the “Collection
Account”) which shall be under the exclusive dominion and control of the
Administrative Agent;

(ii) [Intentionally Omitted];

(iii) Any provision of this Section 9.01 to the contrary notwithstanding,
(A) the Loan Parties may maintain payroll accounts and trust accounts that are
not a part of the Cash Management System provided that no Loan Party shall
accumulate or maintain cash in such accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements and (B) the Loan Parties may
maintain payroll deposit accounts, trust deposit accounts, withholding tax,
employee benefit and other fiduciary deposit accounts and local cash deposit
accounts, and other accounts the thirty day average daily balance of which
accounts does not exceed $1.0 million in the aggregate as of any date of
determination.

 

128



--------------------------------------------------------------------------------

 

(f) The Administrative Agent shall apply all funds received in the Collection
Account on a daily basis to the repayment of (i) first, Fees and reimbursable
expenses of the Agents then due and payable, (ii) second, interest then due and
payable on all Loans, (iii) third, Overadvances, (iv) fourth, the Swingline
Loans, (v) fifth, ABR Revolving Loans and to cash collateralize all outstanding
Letters of Credit pro rata, (vi) sixth, Eurodollar Revolving Loans, together
with all accrued and unpaid interest thereon (excluding Eurodollar Revolving
Loans (A) with respect to which the application of such payment would result in
the payment of the principal prior to the last day of the relevant Interest
Period and (B) which the Administrative Borrower elects to continue pursuant to
Section 2.08(b)), and (vii) last, other amounts which are due, in each case
without a reduction in the Commitments; all further funds received in the
Collection Account shall, unless an Event of Default has occurred and is
continuing, be transferred or applied by the Administrative Agent in accordance
with the directions of the Administrative Borrower or the respective Loan Party.
If an Event of Default has occurred and is continuing, the Administrative Agent
shall not transfer or apply any such funds from the Collection Account in
accordance with such directions from the Administrative Borrower or such
respective Loan Party unless the Administrative Agent shall have determined to
release such funds to the Administrative Borrower and the Loan Parties. Absent
any such determination by the Administrative Agent, all such funds in the
Collection Account shall be transferred to the Specified Borrowing Base Account
to be applied to the Eurodollar Revolving Loans on the last day of the relevant
Interest Period of such Eurodollar Revolving Loan or to the Obligations as they
come due (whether at stated maturity, by acceleration or otherwise). If
consented to by the Administrative Agent, the Collateral Agent and the Required
Lenders, such funds in the Specified Borrowing Base Account may be released to
the Borrowers.

(g) Each Borrower and its directors, employees, agents and other Affiliates
shall, acting as trustee for the Administrative Agent, receive, as the property
of the Administrative Agent, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts, Inventory or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to the
Administrative Agent. In no event shall the same be commingled with any
Borrower’s own funds. Each Borrower agrees to reimburse the Administrative Agent
on demand for any amounts owed or paid to any bank at which a Blocked Account is
established or any other bank or Person involved in the transfer of funds to or
from the Blocked Accounts arising out of the Administrative Agent’s payments to
or indemnification of such bank or Person.

(h) At any time after the delivery of an Activation Notice as described in
Section 9.01(e)(i) and once the Administrative Agent shall have received
evidence satisfactory to it that Average Excess Availability for each of the two
(2) 30 day periods ending on or about the date of determination is greater than
an amount equal to the greater of (x) 15.0% of the aggregate amount of the
Revolving Commitments or (y) $30,000,000, and provided that no other Default or
Event of Default shall then exist, the Administrative Agent shall promptly send
a notice to each applicable bank that received an Activation Notice to the
effect that the required daily sweeps shall be stopped and the Administrative
Borrower or the applicable Loan Party may have access to the applicable accounts
in accordance with the applicable Deposit Account Control Agreement until
another Activation Notice is received by such banks.

 

129



--------------------------------------------------------------------------------

 

SECTION 9.02 Inventory and Accounts. (a) The Borrowers shall at all times
maintain records of Inventory and Accounts reasonably satisfactory to the
Collateral Agent, keeping correct and accurate records itemizing and describing
the kind, type, quality and quantity of Inventory, the cost therefor and daily
withdrawals therefrom and additions thereto; (b) the Collateral Agent’s
officers, employees or agents shall have the right, at any time or times, upon
reasonable notice during normal business hours, in the name of the Collateral
Agent any designee of the Collateral Agent or any Borrower, to verify the
validity, amount or any other matter relating to Accounts or Inventory by mail,
telephone, electronic communication, personal inspection or otherwise and to
conduct field audits of the financial affairs and Collateral of the Loan
Parties, and the Borrowers shall cooperate fully with the Collateral Agent in an
effort to facilitate and promptly conclude any such verification process;
(c) the Loan Parties shall cooperate fully with the Collateral Agent and its
agents with respect to granting access to any premises of such Loan Party where
Collateral is located for the purpose of inspecting, removing or otherwise
enforcing any rights or remedies pursuant to the Loan Documents and during all
Collateral field audits which shall be at the expense of the Borrowers and shall
be conducted up to three times per year and Inventory Appraisals which shall be
at the expense of the Borrowers and shall be conducted up to two times per year,
or, in each case, following the occurrence and during the continuation of an
Event of Default, more frequently at the Collateral Agent’s reasonable request;
(d) no Borrower shall sell Inventory to any customer on approval, or any other
basis which entitles the customer to return (except for the right of customers
for Inventory which is defective or non-conforming) or may obligate any Loan
Party to repurchase such Inventory; and (e) each Borrower shall keep the
Inventory in good and marketable condition.

SECTION 9.03 Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent or the Collateral Agent, as
applicable, of its remedies shall be applied, together with any other sums then
held by the Administrative Agent pursuant to this Agreement, promptly by the
Administrative Agent or the Collateral Agent as follows:

(1) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent or the Collateral
Agent and their agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent or the Collateral Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(2) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including, without limitation, costs and
expenses and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

130



--------------------------------------------------------------------------------

 

(3) Third, without duplication of amounts applied pursuant to paragraphs (1) and
(2) above, to the indefeasible payment in full in cash, of each Secured Party’s
Default Allocation Percentage of interest, principal and other amounts
constituting Obligations (excluding any Hedging Obligation), equally and ratably
in accordance with each Secured Party’s Default Allocation Percentage of such
amounts;

(4) Fourth, to the indefeasible payment in full in cash, of interest, principal
and other amounts constituting Hedging Obligations equally and ratably in
accordance with the amounts owed to each of the applicable counterparties; and

(5) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (1) through (4) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.

ARTICLE X.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 10.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints UBS as the
Administrative Agent under this Agreement and the other Loan Documents, and each
Lender irrevocably authorizes UBS, in its capacity as the Administrative Agent,
to take such actions on its behalf under the provisions of this Agreement and
the other Loan Documents and to exercise such powers as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

(b) Each Secured Party hereby irrevocably designates and appoints The CIT
Group/Business Credit, Inc. as the Collateral Agent under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes The CIT
Group/Business Credit, Inc., in its capacity as the Collateral Agent, to take
such actions on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers as are expressly delegated to the
Collateral Agent by the terms of this Agreement and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Except as otherwise provided herein, the Collateral Agent shall hold all
Collateral and all payments of principal, interest, fees, charges and expenses
received pursuant to this Agreement or any of the Loan Documents for the benefit
of Secured Parties and shall enforce the rights in the Collateral on behalf of
the Secured Parties.

 

131



--------------------------------------------------------------------------------

 

(c) Each Secured Party authorizes and directs the Collateral Agent to enter into
any modifications, confirmations, reaffirmations, acknowledgments or other
amendments to the Security Documents and the other Loan Documents as the
Collateral Agent deems necessary or desirable in its Reasonable Credit Judgment
in order to perfect and protect, and to continue the perfection and protection
of, the first priority Liens and security interests created under the Security
Documents. The Collateral Agent is hereby authorized on behalf of all Secured
Parties, without the necessity of any notice to or further consent from any
Secured Party to take any action with respect to any Collateral or the Security
Documents or the other Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents and the other Loan Documents. Each
Secured Party agrees that it shall have recourse under or by virtue of the
Security Documents to the Collateral only through the Collateral Agent, that it
shall have no independent recourse to the Liens created by the Security
Documents and that it shall refrain from exercising any rights or remedies under
the Security Documents which have or may have arisen or which may arise as a
result of an Event of Default or an acceleration of the maturities of the
Obligations, except that, any Secured Party (i) may give directions to the
Collateral Agent as one of the Required Lenders, (ii) may, to the extent
permitted by law or under any Loan Document, set off any amount of any balances
held by it for the account of any Company or any other property held or owing by
it to or for the credit or for the account of any Company provided, however,
that to the extent the amount so set off is to be applied to any of the
Obligations held by such Secured Party, such amount shall be delivered by such
Secured Party to the Collateral Agent for application pursuant to this
Agreement, and (iii) may file any proof or notice of claim in any proceeding
described in subsections (g) or (h) of Article VIII.

(d) The Administrative Agent and the Collateral Agent may perform any of their
duties hereunder by or through its agents or employees and each may, from time
to time, agree to reallocate or temporarily assign its rights and
responsibilities hereunder to the other. With respect to Section 9.01(d), (e),
(f), (g) and (h), to the extent necessary to maintain “control” for perfection
purposes with respect to the Blocked Accounts, Concentration Account and
Collection Account, the Collateral Agent agrees that the Administrative Agent is
acting as the Collateral Agent’s agent, on behalf of the Secured Parties.

SECTION 10.02 Administrative Agent and Collateral Agent in Their Individual
Capacity. Each of the Persons serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent and the Collateral Agent, as applicable, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Holdings or any other Company or any
Affiliate thereof as if it were not the Administrative Agent or the Collateral
Agent, as applicable.

SECTION 10.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent and the Collateral Agent shall not be

 

132



--------------------------------------------------------------------------------

subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent and the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Collateral Agent, as applicable, is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent and the
Collateral Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Holdings, any Borrower
or any of their Subsidiaries that is communicated to or obtained by the
financial institution serving as the Administrative Agent or the Collateral
Agent, as applicable, or any of its respective Affiliates in any capacity. The
Administrative Agent and the Collateral Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct. Each Lender party hereto hereby
waives any claims that any of them may have against the Administrative Agent and
the Collateral Agent with respect to the exercise of any discretion or
Reasonable Credit Judgment required to be used by the Administrative Agent or
the Collateral Agent hereunder in, among other things, the determination of the
Borrowing Base, the Borrowing Base Limitation Amount, Eligible Accounts,
Eligible Inventory, Eligible Consigned Inventory, Eligible Pit Inventory and
advance rates with respect to such Collateral, except to the extent that such
exercise of discretion or Reasonable Credit Judgment was the result of the
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct. The Administrative Agent and Collateral Agent
shall not be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent and the Collateral Agent by
the Administrative Borrower or a Lender, and the Administrative Agent and the
Collateral Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent, as applicable.

SECTION 10.04 Reliance by Agents. Each of the Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
of the Agents also may rely upon any statement made to it orally or by telephone
and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each of the Agents may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

133



--------------------------------------------------------------------------------

 

SECTION 10.05 Delegation of Duties. The Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Administrative Agent
or the Collateral Agent, as applicable. The Administrative Agent and the
Collateral Agent and any such respective sub-agent may perform any and all of
its duties and exercise its rights and powers through their respective
Affiliates. The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of each of the Administrative Agent
and the Collateral Agent and any such sub-agent, as well as activities of the
Administrative Agent and the Collateral Agent.

SECTION 10.06 Successor Administrative Agent and Collateral Agent. The
Administrative Agent and the Collateral Agent may each resign as such at any
time upon at least 30 days’ prior notice to the Lenders, the Issuing Bank and
the Administrative Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Administrative Borrower, to
appoint a successor from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent or Collateral Agent, as
applicable, which successor shall be a financial institution organized under the
laws of the United States (or any state thereof) or a United States branch or
agency of a financial institution, and having combined capital and surplus of at
least $250 million; provided, however, that if such retiring Administrative
Agent or Collateral Agent, as applicable, is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth above, the retiring Administrative Agent’s or
Collateral Agent’s resignation shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of the Administrative
Agent or Collateral Agent, as applicable, hereunder until such time, if any, as
the Required Lenders appoint a successor Administrative Agent or Collateral
Agent, as applicable.

Upon the acceptance of its appointment as the Administrative Agent or Collateral
Agent, as applicable, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, and the
retiring Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s or Collateral Agent’s resignation hereunder, the
provisions of this Article X and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, as
applicable, its respective sub-agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or Collateral Agent, as applicable.

 

134



--------------------------------------------------------------------------------

 

SECTION 10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

SECTION 10.08 No Other Administrative Agent or Collateral Agent. The Lenders
identified in this Agreement, each Syndication Agent and the Documentation Agent
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, none of the Syndication Agents or the Documentation
Agent shall have or be deemed to have a fiduciary relationship with any Lender.
Each Lender hereby makes the same acknowledgments with respect to the
Syndication Agents and the Documentation Agent as it makes with respect to the
Administrative Agent or the Collateral Agent or any other Lender in this Article
X. Notwithstanding the foregoing, the parties hereto acknowledge that the
Documentation Agent and each Syndication Agent hold such titles in name only,
and that such titles confer no additional rights or obligations relative to
those conferred on any Lender hereunder.

SECTION 10.09 Indemnification. The Lenders severally agree to indemnify each of
the Administrative Agent and the Collateral Agent in their respective capacity
as such (to the extent not reimbursed by the Borrowers or the Guarantors and
without limiting the obligation of the Borrowers or the Guarantors to do so),
ratably according to their respective outstanding Loans and Commitments in
effect on the date on which indemnification is sought under this Section 10.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The provisions of this
Section 10.09 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, to the
full extent permitted by law, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender.

 

135



--------------------------------------------------------------------------------

 

SECTION 10.10 Overadvances. The Administrative Agent shall not make (and shall
prohibit the Issuing Bank and Swingline Lender, as applicable, from making) any
Revolving Loans or Swingline Loans or provide any Letters of Credit to any
Borrower on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans, Swingline Loans, or Letters of Credit would cause the aggregate
amount of the Revolving Exposure to exceed the Borrowing Base, without the prior
consent of all Lenders, except that the Administrative Agent (after consultation
with the Collateral Agent) may make (or cause to be made) such additional
Revolving Loans or Swingline Loans or provide such additional Letters of Credit
on behalf of Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will cause the total outstanding Revolving Exposure to exceed
the Borrowing Base, as the Administrative Agent (after consultation with the
Collateral Agent) may deem necessary or advisable in its discretion, provided,
that: (a) the total principal amount of the Overadvances to any Borrower which
the Administrative Agent may make or provide (or cause to be made or provided)
after obtaining such actual knowledge that the Revolving Exposure equals or
exceeds the Borrowing Base shall not exceed the amount equal to $20 million
outstanding at any time less the then outstanding amount of any Special Agent
Advances and shall not cause the Revolving Exposure to exceed the Revolving
Commitments of all of the Lenders or the Revolving Exposure of a Lender to
exceed such Lender’s Revolving Commitment, (b) without the consent of all
Lenders, (i) no Overadvance shall be outstanding for more than sixty (60) days,
(ii) no Overadvance shall be made at any time an Event of Default shall exist
and (iii) after all Overadvances have been repaid, the Administrative Agent
shall not make any additional Overadvance unless sixty (60) days or more have
elapsed since the last date on which any Overadvance was outstanding, (c) the
Administrative Agent shall be entitled to recover such funds, on demand from the
Borrowers together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Administrative Agent at the
interest rate provided for in Section 2.06(c), and (d) the Collateral Agent must
consent to such Overadvance. Each Lender shall be obligated to pay the
Administrative Agent the amount of its Pro Rata Percentage of any such
Overadvance provided, that the Administrative Agent is acting in accordance with
the terms of this Section 10.10. All Overadvances shall be secured by
Collateral.

SECTION 10.11 Special Agent Advances. The Administrative Agent (after
consultation with the Collateral Agent) may, at its option, from time to time,
at any time on or after an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the making of
Loans hereunder, make such disbursements and advances (“Special Agent Advances”)
which the Administrative Agent, in its sole discretion after such consultation
with the Collateral Agent, deems necessary or desirable either (i) to preserve
or protect the Collateral or any portion thereof or (ii) to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement or any of
the other Loan Documents consisting of costs, fees and expenses and payments to
any Issuing Bank (provided, that in no event shall (i) Special Agent Advances
for

 

136



--------------------------------------------------------------------------------

such purpose exceed the amount equal to $20 million in the aggregate outstanding
at any time less the then outstanding Overadvances under Section 10.10 hereof
and (ii) Special Agent Advances plus the Revolving Exposure exceed the Lenders’
Commitment at the time of such Event of Default or cause any Lender’s Revolving
Exposure to exceed such Lender’s Revolving Loan Commitment at the time of such
Event of Default). Special Agent Advances shall be repayable on demand and be
secured by the Collateral. Special Agent Advances shall not constitute Loans but
shall otherwise constitute Obligations hereunder. The Administrative Agent shall
notify each Lender and the Administrative Borrower in writing of each such
Special Agent Advance, which notice shall include a description of the purpose
of such Special Agent Advance. Each Lender agrees that it shall make available
to the Administrative Agent, upon the Administrative Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata
Percentage of each such Special Agent Advance. If such funds are not made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such funds, on demand from such Lender together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to the Administrative Agent at the Federal Funds
Effective Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at the Administrative Agent’s option based on the
arithmetic mean determined by the Administrative Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
City time) on that day by each of the three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent) and if such
amounts are not paid within three (3) days of the Administrative Agent’s demand,
at the highest interest rate provided for in Section 2.06(a).

SECTION 10.12 Lender Specified Collateral. Notwithstanding anything herein or
any other Loan Document to the contrary, the Collateral Agent shall only
exercise remedies in respect of Lender Specified Collateral pursuant to the
Lender Specified Collateral Side Letter.

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to any Loan Party, to the Administrative Borrower at:

A.T. Massey Coal Company, Inc.

4 North Fourth Street

Richmond, Virginia 23219

Attention: Chief Financial Officer

Telecopy No.: (804) 788-1818

 

137



--------------------------------------------------------------------------------

 

With a copy to:

A.T. Massey Coal Company, Inc.

4 North Fourth Street

Richmond, Virginia 23219

Attention: Richard R. Grinnan

                  Vice President & Corporate Secretary

Telecopy No.: (804) 788-1804

and

Hunton & Williams LLP

Riverfront Plaza-East Tower

951 E. Byrd Street

Richmond, Virginia 23219

Attention: J. Waverly Pulley, III

Telecopy No.: (804) 788-8218

(b) if to the Administrative Agent, to it at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: April Varner

Telecopy No.: (203) 719-5274

and

Attention: Houssem Daly

Telecopy No.: (203) 719-7924

with a copy to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David G. Crumbaugh

Telecopy No.: (312) 993-9767

(c) if to the Collateral Agent, to it at:

The CIT Group/Business Credit, Inc.

11 West 42nd Street

New York, New York 10036

Attention: Massey Client Credit Manager

Telecopy No.: (212) 771-6023

 

138



--------------------------------------------------------------------------------

 

with a copy to the Administrative Agent as set

forth in Section 11.01(b) above and, except

with respect to communications under Sections 5.01 and 5.15, to:

 

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David G. Crumbaugh

Telecopy No: (312) 993-9767

     and     

Hahn & Hessen, LLP

488 Madison Avenue

New York, New York 10022

Attention: Steven J. Seif

Telecopy No: (212) 478-7400

(d) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

SECTION 11.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted under Section 11.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Administrative Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent or the Collateral Agent, as applicable, and the Loan
Party or Loan Parties that are parties thereto, in each case with the

 

139



--------------------------------------------------------------------------------

written consent of the Required Lenders; provided, that no such agreement shall
(i) increase the Dollar amount of the Commitment of any Lender without the
written consent of such Lender or increase the Commitments of all Lenders
without the consent of each Lender, (ii) reduce or forgive the principal amount
of any Loan or LC Disbursement or reduce the rate of interest thereon (other
than to waive default interest under Section 2.06(c) to the extent a waiver of
the underlying default giving rise to such default interest does not require a
vote of all Lenders), or reduce or forgive any Fees payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the maturity
of any Loan, or the required date of reimbursement of any LC Disbursement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment or postpone the scheduled date of expiration of
any Letter of Credit beyond the Final Maturity Date, without the written consent
of each Lender affected thereby, (iv) change Section 2.14(b) or (c) in a manner
that would alter the pro rata sharing of payments or set-offs required thereby
or amend the definitions of “Pro Rata Percentage” or “Default Allocation
Percentage”, without the written consent of each Lender, (v) change the
percentage set forth in the definitions of “Supermajority Lenders” and “Required
Lenders” or any other provision of any Loan Document (including this
Section 11.02) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
Holdings or any other Guarantor from its Guarantee (except as expressly provided
in Article VII or in connection with a transaction permitted under
Section 6.05), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents or alter the relative
priorities of the Obligations entitled to the Liens of the Security Documents
(except in connection with securing additional Obligations equally and ratably
with the other Obligations), in each case without the written consent of each
Lender, (viii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each affected Class or
(ix) (1) decrease the amount of Excess Availability referred to in the
definition of the term “Permitted Acquisition” and Sections 6.06(e), 6.06(g),
6.08, 9.01(e) and 9.01(h), (2) amend or modify the definitions of “Borrowing
Base,” “Incorporated Borrowing Base,” “Borrowing Base Limitation Amount,”
“Estimated Solvency Amount,” or any other defined term used within such
definitions the amendment or modification of which results in more credit being
made available or (3) amend or modify Section 10.10 (including any amendment or
modification to clauses (b)(i), (ii) and (iii) of such Section), in each case
without the written consent of Supermajority Lenders; provided, further, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Administrative Borrower,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank, the Collateral Agent and the
Swingline Lender) if (x) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall

 

140



--------------------------------------------------------------------------------

terminate upon the effectiveness of such amendment and (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(i), (ii) or (iii) in the proviso to the first sentence of this
Section 10.02(b).

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement that requires unanimous approval of all
Lenders as contemplated by Section 11.02(b) (other than clause (iii) of such
Section), the consent of the Supermajority Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each such Lender, a “Non-Consenting Lender”), then the Administrative Borrower
shall have the right to replace all, but not less than all, of such
Non-Consenting Lender or Lenders (so long as all Non-Consenting Lenders are so
replaced) with one or more Persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided, however, that the Borrowers shall
not have the right to replace a Lender solely as a result of the exercise of
such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to paragraph (iii) of Section 11.02(b); provided further that
each replaced Lender receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

SECTION 11.03 Expenses; Indemnity.

(a) Each Borrower and Holdings each agree, jointly and severally, to pay all
reasonable out-of-pocket expenses (including but not limited to expenses
incurred in connection with due diligence and travel, courier, reproduction,
printing and delivery expenses) incurred by the Administrative Agent, the
Collateral Agent, the Swingline Lender and the Issuing Bank in connection with
the syndication of the credit facilities provided for herein and the
preparation, execution and delivery, and administration of this Agreement and
the other Loan Documents, including any Inventory Appraisal, or in connection
with any amendments, modifications, enforcement costs, work-out costs,
documentary taxes or waivers of the provisions hereof or thereof (whether or not
the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Agents or any Lender in connection with the work-out enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the fees, charges and disbursements of Latham & Watkins,
LLP, counsel for the Administrative Agent and, in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents, Hahn & Hessen, LLP, counsel to the Collateral Agent, and, in
connection with any such enforcement or protection, or work-out, the fees,
charges and disbursements of any other counsel, including Hahn & Hessen, LLP,
counsel for the Collateral Agent, for the Agents or any Lender.

 

141



--------------------------------------------------------------------------------

 

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing Persons and each of their respective directors, officers, trustees,
employees and agents (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs
and any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges, expenses and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the consummation of the transactions contemplated hereby,
(ii) any actual or proposed use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release or threatened Release
of Hazardous Materials, on, under or from any Property owned, leased or operated
by any Company, or any Environmental Claim related in any way to any Company;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

SECTION 11.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more banks, insurance companies, investment
companies or funds or other institutions (other than any Borrower, Holdings or
any Affiliate or Subsidiary thereof) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided, that (i) except in the case of
an assignment to a Lender, an Affiliate of a Lender or a Lender Affiliate, the
Administrative Borrower and the Administrative Agent (and, in the case of an
assignment of

 

142



--------------------------------------------------------------------------------

all or a portion of a Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Bank and the
Swingline Lender) must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (ii) except in
the case of an assignment to a Lender, an Affiliate of a Lender or a Lender
Affiliate, any assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than, in the case of Revolving
Commitments and Revolving Loans, $5.0 million unless the Administrative Borrower
and the Administrative Agent otherwise consent, (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this clause
(iii) shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further that any consent of the Administrative
Borrower otherwise required under this paragraph shall not be required if a
Default or an Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to Section 11.04(d), from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement (provided, that any liability of any Borrower to such
assignee under Section 2.12, 2.13 or 2.15 shall be limited to the amount, if
any, that would have been payable thereunder by the Borrowers in the absence of
such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.15 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.04(e).

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the City of New York or
Stamford, Connecticut a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error, and each Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank,
the Collateral Agent, the Swingline Lender and any Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

143



--------------------------------------------------------------------------------

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04(b) and any written
consent to such assignment required by Section 11.04(b), the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided, that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to Section 11.04(f), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided, that such Participant agrees to be subject to
Section 2.14(c) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of the Borrower, maintain at one of its offices a register
for the recordation of the names and addresses of its Participants, and the
amount and terms of its participations, provided, that no Lender shall be
required to disclose or share the information contained in such register with
the Borrower or any other party, except as required by applicable law.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless the Administrative
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Sections
2.15(e) and (g) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such

 

144



--------------------------------------------------------------------------------

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In the case of any Lender that is a fund that invests
in bank loans, such Lender may, without the consent of the Borrowers or the
Administrative Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities;
provided, that the documentation governing or evidencing such collateral
assignment or pledge shall provide that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 11.04 concerning assignments and shall not be effective to transfer any
rights under this Agreement or in any Loan, Note or other instrument evidencing
its rights as a Lender under this Agreement unless the requirements of
Section 11.04 concerning assignments are fully satisfied.

SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.15 and 11.03 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

145



--------------------------------------------------------------------------------

 

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding payroll and trust accounts) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Loan Party against any of and all the obligations of any
Loan Party now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to conflict of laws principles
thereof (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 11.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

146



--------------------------------------------------------------------------------

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates or its Lender Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the written consent of the Administrative Borrower or
(h) to the extent such Information (i) is publicly available at the time of
disclosure or becomes publicly available other than as a result of a breach of
this Section 11.12 or (ii) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis from
a source other than Holdings or any Subsidiary. For the purposes of this
Section 11.12, “Information” means all information

 

147



--------------------------------------------------------------------------------

received from Holdings or any Subsidiary relating to Holdings or any Subsidiary
or its business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Holdings or any Subsidiary; provided, that, in the case
of information received from Holdings or any Subsidiary after the Restatement
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything to the contrary set
forth herein or in any other written or oral understanding or agreement to which
the parties hereto are parties or by which they are bound, the parties
acknowledge and agree that (i) any obligations of confidentiality contained
herein and therein do not apply and have not applied from the commencement of
discussions between the parties to the tax treatment and tax structure of the
transactions contemplated by the Original Credit Agreement, the Prior Credit
Agreement, this Agreement and the other Loan Documents (and any related
transactions or arrangements), and (ii) each party (and each of its employees,
representatives, or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by the Original Credit Agreement, the Prior Credit Agreement, this
Agreement and the other Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulation
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Original Credit
Agreement, the Prior Credit Agreement, this Agreement and the other Loan
Documents, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Code, is not intended to be affected by the foregoing.

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.14 Lender Addendum. Each Lender, whether party to the Prior Credit
Agreement or to become a party to this Agreement on the Restatement Date, shall
do so by delivering to the Administrative Agent a Lender Addendum duly executed
by such Lender, the Administrative Borrower and the Administrative Agent.

 

148



--------------------------------------------------------------------------------

 

SECTION 11.15 General Limitation on Obligations and Guarantee Obligations. In
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other similar law,
in each case, affecting the rights of creditors generally, if the obligations of
any Guarantor or Borrower under Section 7.01 or of any Borrower under any other
provision hereof would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 7.01 or any other term
of this Agreement, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such Guarantor
or Borrower, or of any Loan Party or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable under applicable
law (whether federal or state and including without limitation, the federal
Bankruptcy Code). In determining the amount of or existence of any such
limitation, full effect shall be given to the application of the provisions of
the Contribution, Incentive and Offset Agreement and any determination made at
any time with respect to the Estimated Solvency Amount shall not be binding on
the Collateral Agent or the Lenders in connection with any action or proceeding
of the type referred to in this Section 11.15. To the extent that the laws of
the state of Kentucky are found to be applicable to the Obligations of any Loan
Party, for purposes of KRS Sec. 371.065, (i) the maximum aggregate liability of
such Loan Party as a guarantor of the Obligations of any other Loan Party or
Loan Parties is $300 million, plus interest accruing on such Obligations, and
fees, charges and costs of collecting the Obligations, including reasonable
attorneys’ fees, and (ii) the termination date of the guarantee of such Loan
Party, unless sooner terminated by the Administrative Agent in writing, is
twenty years after the Restatement Date; provided, however, that the termination
of such guarantee on the termination date shall not affect the liability of any
Loan Party with respect to Obligations created or incurred prior to such date or
extensions or renewals of, interest accruing on, or fees, costs or expenses,
including reasonable attorneys’ fees, incurred with respect to, such Obligations
on or after such date.

ARTICLE XII.

AMENDMENT AND RESTATEMENT OF PRIOR CREDIT AGREEMENT

SECTION 12.01 Acknowledgments. The parties hereto agree that, on the Restatement
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto:

(a) the Prior Credit Agreement shall be deemed to be amended and restated in its
entirety in the form of this Agreement.

(b) all Existing Obligations (including, without limitation, all Letters of
Credit issued pursuant to the Prior Credit Agreement) shall in all respects be
continuing after the Restatement Date and shall be deemed to be Obligations
governed by this Agreement.

 

149



--------------------------------------------------------------------------------

 

(c) this Agreement shall not be deemed to evidence or result in a novation,
extinguishment, discharge or repayment of the Existing Obligations, but the
Existing Obligations under the Prior Credit Agreement and the Liens securing
payment and performance thereof shall in all respects be continuing as
Obligations under this Agreement and as Liens securing payment and performance
thereof.

(d) all references in the Loan Documents executed in connection with the Prior
Credit Agreement, whether on the Prior Closing Date or at any time thereafter
but prior to the Restatement Date (collectively, the “Prior Loan Documents”) to
(i) the Prior Credit Agreement or the “Credit Agreement” shall be deemed to
include references to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time, and (ii) the “Lenders” or a “Lender”, the
“Administrative Agent”, or the “Collateral Agent” shall mean such terms as
defined in this Agreement. The Prior Loan Documents that are not superseded by
corresponding Loan Documents executed and delivered in connection with this
Agreement shall remain in full force and effect.

(e) each Loan Party hereby acknowledges and agrees that each of the Prior Loan
Documents to which such Loan Party is a party remains in full force and effect
and hereby ratifies and reaffirms all of its respective repayment and
performance obligations, contingent or otherwise, under each of the Prior Loan
Documents to which it is a party and, to the extent such Loan Party granted
Liens on or security interests in any of its properties pursuant to any of the
Prior Loan Documents as security for the Existing Obligations, such Loan Party,
as the case may be, hereby ratifies and reaffirms such grant of security and
confirms and agrees that such Liens and security interests secure all of the
Obligations under this Agreement and remain in full force and effect after
giving effect to this Agreement. The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Collateral Agent or any Lender under the Prior
Credit Agreement or any Prior Loan Document, nor constitute a waiver of any
provision of the Prior Credit Agreement or any Prior Loan Document, except as
specifically set forth therein.

(f) Each Loan Party hereby acknowledges and agrees that each of the
representations and warranties contained in the Prior Credit Agreement is true
and correct in all material respects on and as of the Restatement Date as if
made on the Restatement Date, except to the extent that such representations and
warranties expressly relate to an earlier date

SECTION 12.02 Borrowings. Each Loan Party acknowledges and confirms that as of
close of business on the Restatement Date, the outstanding principal balance of
all Borrowings (excluding accrued interest thereon and fees and expenses
(including professional fees and expenses) related thereto) under the Prior
Credit Agreement was $0.00 and that no Borrowers or any other Loan Party or
other Person has any defense, counterclaim or setoff with respect to the payment
thereof.

SECTION 12.03 Commitments. Each Lender hereunder that was a party to the Prior
Credit Agreement immediately prior to the Closing Date agrees that its
“Commitments” (as defined in the Prior Credit

 

150



--------------------------------------------------------------------------------

Agreement) shall be replaced with the Commitments of such Lender hereunder. On
the Restatement Date, each Lender shall make payments to, or receive payments
from, the Administrative Agent such that each Lender shall have funded its Pro
Rata Percentage of each Loan for which such Lender has a Commitment.

[Signature Pages Follow]

 

151



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: A. T. MASSEY COAL COMPANY, INC. By:  

/s/ Baxter F. Phillips, Jr.

Name:   Baxter F. Phillips, Jr. Title:   President ALEX ENERGY, INC. ALLIANCE
COAL CORPORATION ARACOMA COAL COMPANY, INC. BANDMILL COAL CORPORATION BLACK
MOUNTAIN RESOURCES LLC BOONE EAST DEVELOPMENT CO. CENTRAL PENN ENERGY COMPANY,
INC. CENTRAL WEST VIRGINIA ENERGY COMPANY DELBARTON MINING COMPANY DEMETER LAND
COMPANY ELK RUN COAL COMPANY, INC. FOGLESONG ENERGY COMPANY GREEN VALLEY COAL
COMPANY HIGHLAND MINING COMPANY INDEPENDENCE COAL COMPANY, INC. KNOX CREEK COAL
CORPORATION MAGGARD BRANCH COAL LLC MARFORK COAL COMPANY, INC. MARTIN COUNTY
COAL CORPORATION MASSEY COAL SALES COMPANY, INC. MEADOW BRANCH COAL LLC NEW
RIDGE MINING COMPANY NICHOLAS ENERGY COMPANY NINE MILE SPUR LLC PERFORMANCE COAL
COMPANY ROAD FORK DEVELOPMENT COMPANY, INC. RUM CREEK COAL SALES, INC. SIDNEY
COAL COMPANY, INC. SPARTAN MINING COMPANY SUPPORT MINING COMPANY WEST KENTUCKY
ENERGY COMPANY By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS: MASSEY ENERGY COMPANY By:  

/s/ Baxter F. Phillips, Jr.

Name:   Baxter F. Phillips, Jr. Title:   President CUMBERLAND RESOURCES
CORPORATION POWELL RIVER RESOURCES CORPORATION By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Vice President and Corporate Secretary

 

HANNA LAND COMPANY, LLC   By:       ALEX ENERGY, INC.     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary   By:   A. T. MASSEY COAL
COMPANY, INC.     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Vice President and Corporate
Secretary M & B COAL COMPANY   By:   TOWN CREEK COAL COMPANY     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary   By:   WYOMAC COAL
COMPANY, INC.     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS: MASSEY COAL SERVICES, INC. By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Assistant Secretary SHANNON-POCAHONTAS
MINING COMPANY   By:       OMAR MINING COMPANY     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary   By:   SHANNON-POCAHONTAS
COAL CORPORATION     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary TUCSON LIMITED LIABILITY
COMPANY   By:   ALEX ENERGY, INC.     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Secretary   By:   A. T. MASSEY COAL
COMPANY, INC.     By:  

/s/ Richard R. Grinnan

    Name:   Richard R. Grinnan     Title:   Vice President and Corporate
Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS: BANDYTOWN COAL COMPANY BARNABUS LAND COMPANY BELFRY COAL CORPORATION
BEN CREEK COAL COMPANY BIG BEAR MINING COMPANY BIG LAUREL MINING CORPORATION
BLACK KING MINE DEVELOPMENT CO. BLUFF SPUR COAL CORPORATION BOONE ENERGY COMPANY
BOONE WEST DEVELOPMENT CO. BULL MOUNTAIN MINING CORPORATION CAVE SPUR COAL LLC
CERES LAND COMPANY CLEAR FORK COAL COMPANY CLOVERLICK COAL COMPANY LLC
CLOVERLICK MANAGEMENT LLC CRYSTAL FUELS COMPANY CUMBERLAND EQUIPMENT CORPORATION
DEHUE COAL COMPANY DORCHESTER ASSOCIATES LLC DORCHESTER ENTERPRISES,
INCORPORATED DOUGLAS POCAHONTAS COAL CORPORATION DRIH CORPORATION DUCHESS COAL
COMPANY EAGLE ENERGY, INC. EN ROUTE LLC EXETER COAL CORPORATION GOALS COAL
COMPANY GREYEAGLE COAL COMPANY GUEST MOUNTAIN MINING CORPORATION HADEN FARMS,
INC. HARLAN RECLAMATION SERVICES LLC HAZY RIDGE COAL COMPANY HIGH SPLINT COAL
LLC HOPKINS CREEK COAL COMPANY JACKS BRANCH COAL COMPANY JOBONER COAL COMPANY
JST LAND COMPANY JST MINING COMPANY By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS: JST RESOURCES LLC KANAWHA ENERGY COMPANY LAUREN LAND COMPANY LAXARE,
INC. LOGAN COUNTY MINE SERVICES, INC. LONG FORK COAL COMPANY LYNN BRANCH COAL
COMPANY, INC. MAJESTIC MINING, INC. MASSEY EUROPEAN SALES, INC. MASSEY GAS & OIL
COMPANY MEADOW BRANCH MINING CORPORATION MILL BRANCH COAL CORPORATION MOUNTAIN
MANAGEMENT, INCORPORATED NEW MARKET LAND COMPANY NEW RIVER ENERGY CORPORATION
NICCO CORPORATION NORTH FORK COAL CORPORATION OMAR MINING COMPANY OSAKA MINING
CORPORATION PANTHER MINING LLC PEERLESS EAGLE COAL CO. PETER CAVE MINING COMPANY
PIGEON CREEK PROCESSING CORPORATION PILGRIM MINING COMPANY, INC. POWER MOUNTAIN
COAL COMPANY RAVEN RESOURCES, INC. RAWLS SALES & PROCESSING CO. RESOURCE
DEVELOPMENT LLC RESOURCE LAND COMPANY LLC ROBINSON-PHILLIPS COAL COMPANY
ROCKRIDGE COAL COMPANY RODA RESOURCES LLC ROSTRAVER ENERGY COMPANY RUSSELL FORK
COAL COMPANY SC COAL CORPORATION SCARLET DEVELOPMENT COMPANY SHANNON-POCAHONTAS
COAL CORPORATION SHENANDOAH CAPITAL MANAGEMENT CORP. STILLHOUSE MINING LLC By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS: STIRRAT COAL COMPANY STONE MINING COMPANY SYCAMORE FUELS, INC.
T.C.H. COAL CO. TALON LOADOUT COMPANY TENNESSEE CONSOLIDATED COAL COMPANY
TENNESSEE ENERGY CORP. THUNDER MINING COMPANY TOWN CREEK COAL COMPANY TRACE
CREEK COAL COMPANY VANTAGE MINING COMPANY WHITE BUCK COAL COMPANY WILLIAMS
MOUNTAIN COAL COMPANY WINIFREDE COAL CORPORATION WYOMAC COAL COMPANY, INC. By:  

/s/ Richard R. Grinnan

Name:   Richard R. Grinnan Title:   Secretary

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

UBS AG, STAMFORD BRANCH, as Administrative Agent and as an Issuing Bank By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

 

Banking Products Services, US

By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

 

Banking Products Services, US

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Collateral Agent and Co-Syndication
Agent By:  

/s/ Marc Theisinger

Name:  

Marc Theisinger

Title:  

Vice President

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC, as Co-Syndication Agent By:  

/s/ Frank Fazio

Name:  

Frank Fazio

Title:  

Managing Director

By:  

/s/ Stephen R. Lapidus

Name:  

Stephen R. Lapidus

Title:  

Director

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

CAPITAL ONE LEVERAGE FINANCE CORPORATION, as Documentation Agent By:  

/s/ Michael Burns

Name:  

Michael Burns

Title:  

Senior Vice President

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

UBS SECURITIES LLC, as Sole Arranger By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Attorney-in-fact

By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

 

Banking Products Services, US

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC,

as Swingline Lender

By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

 

Banking Products Services, US

By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

 

Banking Products Services, US

[Signature Page to Second Amended & Restated Credit Agreement]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank By:  

/s/ Holly Kay

Name:  

Holly Kay

Title:  

Vice President